Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 1 of 100 PageID #: 35




                 Exhibit A
Case 1:19-cv-00964-CFC-CJB Document 1-1 III III 05/24/19
                                         Filed                 Page
                                                 IID lIDI IDI iDO lIDI 2
                                                                       DIIofDIII
                                                                             100II D
                                                                                   PageID
                                                                                      II DI #:
                                                                                            II 36
                                                                                                                       US006502133B1

     (12)   United States Patent                                                                     (10) Patent No.:     US 6,502,133 Bl
            Baulier et al.                                                                           (45) Date of Patent:      Dec. 31, 2002


     (54)    REAL-TIME EVENT PROCESSING SYSTEM                                                   N.H. Gehani et al., "Event Specification in an Active
             WITH ANALYSIS ENGINE USING                                                          ObjectOriented Database," AT&T Bell Labs Technical
             RECOVERY INFORMATION                                                                Journal, pp. 81-90, 1992.
     (75)    Inventors: Gerald D. Baulier, Stanhope, NJ (US);                                    X. Qian et al., "Incremental Recomputation of Active Rda-
                        Stephen M. Blott, Gillette, NJ (US);                                     tional Expressions," IEEE Transactions on Knowledge and
                        Philip L. Bohannon, Mt. Tabor, NJ                                        Date Engineering, vol. 3, No. 3, pp. 337-341, Sep. 1991.
                        (US); Benson L. Branch,
                        Reynoldsburg, OH (US); Thomas M.                                                            (List continued on next page.)
                        Cliff, Jr., Granville, OH (US)

     (73)    Assignee: Lucent Technologies Inc., Murray Hill,                                    Primary Examiner-Robert B. Harrell
                       NJ (US)                                                                   (74) Attorney, Agent, or Firm-Ryan, Mason & Lewis, LLP

     (*)     Notice:        Subject to any disclaimer, the term of this                          (57)                       ABSTRACT
                            patent is extended or adjusted under 35
                                                                                                 A real-time event processing system (EPS) for processing a
                            U.S.C. 154(b) by O days.
                                                                                                 sequence of events generated by one or more applications.
                                                                                                 In an illustrative embodiment, the EPS includes a set of
     (21)    Appl. No. : 09/276,221                                                              real-time analysis engines (RAEs) operating in parallel, e.g.,
     (22)    Filed:         Mar. 25, 1999                                                        a set of clusters each including one or more RAEs, and one
                                                                                                 or more mappers for mapping a given input event to a
     (51)    Int. Cl.7 ................................................ GO6F 13/00               particular one of the clusters. A main-memory database
     (52)    U.S. Cl ........................................................ 709/224            system is coupled to the RAEs, and the RAEs process events
     (58)    Field of Search ................................. 709/200, 223,                     associated with input streams from one or more data sources
                             709/224; 714/100, 1, 2, 15, 16, 17, 18,                             and deliver output streams to one or more data sinks. The
                                                  19, 20, 21, 37, 38, 48, 43                     data source and data sinks may be, e.g., network elements,
                                                                                                 clients, databases, etc. The events are processed in accor-
     (56)                      References Cited                                                  dance with services implemented in the RAEs, and utilize
                                                                                                 data stored in a memory portion of the main-memory
                       U.S. PATENT DOCUMENTS
                                                                                                 database system accessible to the RAEs. The data may
            5,751,798 A          5/1998 Mumick et al.                                            include, e.g., a subscription table storing subscription infor-
            5,828,845 A         10/1998 Jagadish et al.                                          mation indicating the service or services that should be
                                                                                                 executed for a given event. The services are generated in a
                          OTHER PUBLICATIONS
                                                                                                 service authoring environment (SAE) in the EPS, using a
     GD. Baulier et al., "Sunrise: A RealTime EventProcess-                                      declarative language. The SAE generates the services in the
     ing System," Bell Labs Technical Journal, pp. 3-18, Jan.                                    form of object code components, e.g., dynamically linked
     Mar., 1998.                                                                                 libraries, which may be dynamically linked into the RAEs
     J. Baulier et al., "A Database System for RealTime Event                                    without interrupting event processing. Recovery informa-
     Aggregation in Telecommunication," Proceedings of the                                       tion regarding a recovery point for a given RAE or set of
     24th VLDB Conference, New York, USA, 3 pages, 1998.                                         RAEs in the EPS may be stored in a memory portion of the
     H.V. Jagadish et al., "View Maintenance Issues for the                                      main-memory database system, and utilized to implement a
     Chronicle Data Model," Proc. ACM SIGACTSIGMOD                                               roll-back of the RAE to the recovery point.
     SIGART Symp. on Principles of Database Systems (PODS),
     San Jose, Calif., pp. 113-124, May 1995.                                                                    21 Claims, 13 Drawing Sheets

                                                           SL     ::r            NOTHING


                                                                             I
                                                                                 serviceld


                                                                             I   SL1; SL2


                                                                             I   DELEGATE subscriberld


                                                                             I   II serviceld SL1 [ ELSE SL2 j

                                                                                 serviceId   EXCLUDE SL


                                                                         I       serviceld* PREREQUISITE SL


                                                                         I       FIRST eventName    SL*


                                                                                 )AAXIMUM eventName expression SL*


                                                                                 MINIMUM eventNanie expression SL
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 3 of 100 PageID #: 37

                                                    US 6,502,133 Bl
                                                         Page 2



                   OTHER PUBLICATIONS                           T.J. Lehman and M.J. Carey, "A Study of Index Structures
                                                                for Main-Memory Database Management Systems," Proc.
    PL. Bohannon et al., "The Architecture of the Dall Main     Intl. Conf. on Very Large Databases (VLDB), Kyoto, Japan,
    Memory Storage Manager," Bell Labs Tech. J., vol. 2, No.    Aug. pp. 294-303, 1986.
    1, pp. 1-36, 1997.                                          T.J. Lehman et al., "An Evaluation of Starburst's Memo-
    H.V. Jagadish et al., "Dall: A High Performance Main        ry-Resident Storage Component," IEEE Transactions on
    Memory Storage Manager," Proc. Intl. Conf. on Very Large    Knowledge and Data Engineering, vol. 4, No. 6, pp.
    Databases (VLDB), Santiago, Chile, pp. 1-12, Sep. 1994.     555-556, Dec. 1992.
    D. DeWitt et al., "Implementation Techniques for Main-      K. Salem et al., "System M: A Transaction Processing
    Memory Database Systems," Proc. ACM SIGMOD Intl.            Testbed for Memory Resident Data," IEEE Transactions on
    Conf. on Management of Data, Boston, Mass., pp. 1-8, Jun.   Knowledge and Data Engineering, vol. 2, No. 1, pp.
    1984.                                                       161-172, Mar. 1990.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 4 of 100 PageID #: 38

    U.S. Patent                            Dec. 31, 2002                             Sheet 1 of 13                              Us 6,502,133 Bl




                                                                  FIG.                /
                        lo
                                                                                          18
                                                                                           s

                                                                                     APPLICATION(S)

                 16                                 12        t                                              14


                                                          REAL-TIME
                                                                                                   DATA WAREHOUSE/ENTERPRISE
                                          EVENT-PROCESSING SYSTEM
                                                                                                                     STORE
           REAL-TIME
                                                            (EPS)                    20                                           r15
                                      :                                         I
                                                                                                                  ARCHIVE DATA
           COMPONENT
                                                I        MAIN-MEMORY            I
                                                                                                                  DISK-RESIDENT
                                                    DATABASE SISTEMI                                          DATABASE SYSTEM




                 12
                                                 25                 FIG. 2                            24
                                                    s                                                    s

                              APPLICATION-SPECIFIC                      I                  SERVICE AUTHORING

                                          FRONT END(S)                                         ENVIRONMENT
                              r                                         f


                                                                                                                                        28
          26                  22                    jQUERIES/RESULTS
                                  ç
                              RAE                                               30




                                                          SERVICE   I                      SERV
                                                                             SERVII
                                           32                       I


                                                                                                                             OUTPUT   DATA
          DATA        INPUT
                                                                                                                          STREAMS       SINK
          OURCE STREAMS                                                                               38
                                                 34                            36
                                                    s                           s                        s

                                                                    CONFIGURATION                  SUMMARY
                                      r SUBSCRIPTION
                                                TABLE                          DATA                 DATA




                                                                            MAIN-MEMORY
                                                                                                   20'
                                                                    DATABASE SYSTEM




                                                                                                    40
                                                                            RECOVERY LOG       F
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 5 of 100 PageID #: 39




             FIG. 3
                12
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 6 of 100 PageID #: 40




                                           RAE-n
                                   RAE-2
                             E-1
                        94
               FIG. 4
                                                                                                                       ID




          FIG. 5A                                  FIG. 5B                                        FIG. 5G

declare                                  declare                                 declare
   concrete record type                     concrete record type                      concrete record type
                                                            3                         custChargelype    1
   custBalancelype   3                      CDRNormallype
                         custld;               idîype              custld;               idlype             custlD;
      idlype
                         balance;              phoneNumlype        destNumber;            moneyîype         balance;
      moneyîype
                                                                   calllStamp;    ;
      durotionType       totalMinutes;         timesStamplype
                                               durationlype        duration;
                                               moneylype           rate;         create
create                                         moneylype           charge;            view totalCustCharge
   base table            custBalance                                                  as select
                                                                                          C U   stID,
   of custBalanceType;
                                         create                                           SUM (charge) as balance

                                            chronicle CDROutput                           from CDROutput
                                            of CDRNormallype;                             group by custld;
                                                                                                                            Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 7 of 100 PageID #: 41
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 8 of 100 PageID #: 42

    U.S. Patent                 Dec. 31, 2002       Sheet 5 of 13                     US 6,502,133 Bl




                                            FIG. 6

       create service steppedPrice                   handle cailCompletion
         declare                                       durationType useg;
           concrete record type ratelablelype          ratelype      rate;
             durationlype lowVol;                      set useg       pick from
             durationlype highVol;                                    selecttotalMinutes
              ratelype     rate;                                      from  custBalance
                                                                      where custld     cdr.custld;
                                                       set rate       pick from
                                                                      select   rate
         declare base table ratelable
                                                                      from     ratelable
           of rateTablelype;
                                                                      where    lowVol K useg
                                                                               and useg < highVol;
         handle collSetup                              set cdr.charge          cdr.charge +
                                                                               rate s cdr.duration;
                                                       set cdr.rate          = cdr.rate * rate;



                                                ç
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 9 of 100 PageID #: 43

    U.S. Patent                       Dec. 31, 2002                                Sheet 6 of 13                              US 6,502,133 Bl




                                                                  FIG. 7
                                      subscribeCustomer                        X      ><     X           X       X        X Q
                                    unsubscribeCustomer                        X      X      X           X       X        X     Q
                   EVENT
                                           customerDeposit                     O      X      X           X       X        X     X
                  HANDLERS

                                                    caliSetup                  QQQQQQQ
                               {             cailCompletion                    QQ Q QQQQ

                                                                                                     #
                                                                                           SERVICES




                                                                  FIG. 8A
                               i 8A

                                s

             CUSTOMER-CARE APPLICATION1




             VERBOSE SUBSCRIPTION TABLE
             I                  I
                                       I                 i'
              I
              I                        I                 I
              I                        I                 I


                     EXCLUSION TABLE
                                                                       '       AUTOMATIC
                                                                                                     COMPACT SUBSCRIPTION TABLE
                                                                           \jRANSLATION              i            i
                                                                                                                      i
       95{    ____________________________V'  I
                                                                 5B
                                                                               rGÄE>I                        I    I   i
                                                                                                                                     k97
                                                                           I
              I                 I      I




                    PREREQUISITE TABLE
                                                                   I   /       PROPAGATION

                                                                 iI
                    .
                           I                                                   OF UPDATES        i
                    I      i                             I                                       I REAL-TIME EVENT PROCESSING
                    I                  I
                                                        ji' i'                                                   SYSTEM (EPS)
                                                                                                 I
                    I      I



                                                  95C
                                                                                                                      s
                                                                                                                      12
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 10 of 100 PageID #: 44

     U.S. Patent                   Dec. 31, 2002                 Sheet 7 of 13              US 6,502,133 Bl




                                                    FIG. 8B
            subscriberld           startlimeSthmp              endlimeStamp       subscription

               Frank                   1/1/97                     3/31/97           -   a-
               Frank                   4/1/97                     12/31/97          -   b-
               Steve                  6/30/97                     6/30/98           - c -

          preprocessingSub             1/1/97                     12/31/98          - d -

          postProcessingSub            1/1/97                     12/31/98          - e -




                                                    FIG. 9

                       SL    : :               NOTHING



                                           I   serviceld


                                               SL1; SL2


                                       I       DELEGATE subscriberld


                                               IF serviceld SL1 { ELSE SL2   I




                                               serviceId   EXCLUDE SL


                                       I       serviceldt PREREQUISITE SL


                                               FIRST eventName    SLt


                                               MAXIMUM eventName expression SLt


                                       I       MIMIMUM eventName expression SLt
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 11 of 100 PageID #: 45

     U.S. Patent                Dec. 31, 2002                 Sheet 8 of 13                   US 6,502,133 Bl




                                                 FIG. lOA

        declare concrete record type                    declare
          exampleCDRlypel                                    concrete record type CDRNormallype
            intlype            format;                         idlype              custld;
            idlype             custld;                          phoneNumberîype destinationNumber;
            phoneNumberlype destinationNumber;                 timestamplype       calilimestamp;
            durationlype    duration;                           durationlype       duration;
            datelype        caildate;                           dollarCentlype     rate;
            timelype           caillime;                        dollarCentlype     charge;
            idlype             sensor;
          with key format      0x0001;
                                                        create normalization of exampleCDRlypel
        declare concrete record type                      as CDRNormallype with
          exampleCDRlype2                                    caillimestamp         mkTS (callDate,calllime);
                                                         .
            ¡ntlype            format;
            idlype             custld;
            datelype           caliDate;                create normalization of exampleCDRlype2
            timelype           calllime;                     as CDRNormallype   3


             intlype           hours;                          duration             minutes + 60   s   hours
             intlype           minutes;                        caillimestamp        mkTS (callDate,calllime);
                                                         .
             phoneNumberlype   destinationNumber;
          with key format      0x0002;




                                               FIG. lOB
                                       declare concrete record type
                                           CDRNormalBaselype      3



                                             dollarCentlype rate;
                                             dollarCentType charge;


                                       declare abstract record type CDRNormallype
                                           under CDRNormalBaselype      3



                                             idType custld;
                                             phoneNumberlype destinationNumber;
                                             timeStamplype caillimestamp;
                                             durationlype duration;
                                                             APPLICATION
                                                                                                                                         FIG.                11
  18H
                                                                                                                                                    12
                                                                                                                                              I
 1OO--i       AÍëëUffOÑïÖ1iE[                                                                                                            -.
                                   1O2                                          -1O4-1                                                      L
          -                                 _____
               GLOBAL SERVICES                                     CLUSTER
 INPUT                                                                    1

STREAMS                                                                                                132-1              134-1
                                  DATA                                                                                                            OUTPUT
                                                                                $130-1                                  Is                        CTDrAUC
                            COLLECTION                                I                                         I                                  IRLlimJN.
                            AND MAPPING
                                            .'T                                DAILY       I
                                                                                                 QUERY
                                                                                                                    RAE(S)
                                                                          MAINTENAN1           MANAGEMENT   I                   ¡I:::
                110
                                                         122                                     t                  f
                                                                   140-1                                                      144-1
                112                                                   E_______           142-1                          t_1                 rioi
                                                                                                                                                         I
                                 CLUSTER               ERY                                                                                 DATA
                                                                      COMT                            RKI                ERPR
                            MANAGEMENT          LOG                                                                                     WAREHOUSE/I
                                                                                                     STOR               UNE S
                                                                              STORL                                                     ENTERPRISE I
                                                       -l24                                                                               STORE          I
                                                                               mA   I




                                                                                                                                          (DW/ES)
                114
                                 RECOVERY     MAPPING
                                                                                                                                              s
                            MANAGEMENT         STORE                                                                                        14
                                                                                                                    134-k
                116

                                  QUERY      C 0M PO
                                                   N71
                                 SERVICES
                                                STO RJ                                                                    4-k


                      loi
              r
    SERVICE AUTHORING        I

                                   24
    ENVIRONMENT (SAE) J'
                                                                                                                                                                  Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 12 of 100 PageID #: 46
                                                                   FIG.      12


                  (1)
                   - EVENT ENTERS EPS            104-i                                                                         14
     102
                                                                                                                         ---s----.
                                                       s ------
                   -T. -----------------------------

GLOBAL SERVICES                                CLUSTER i                                                                 DW/ES
                                                                                          SEND EVENT TO
                                      SEND EVENT TO                    160                DW/ES WHERE
                                        APPROPRIATE                                       SERIAL NUMBER
                                     CLUSTER PROCESS                                        IS LOGGED
                   DCI                                                                                    HENTERPRISE

                  MAPPER                                                                                     STORE
     o
              J                                                   CLUSTER PROCESS                                       i 65
                  THREAD                                                                                    SERVER
                                                                                                           PROCESSES




EVENT IS SERIALIZED                              STORE LAST SERIAL
  AND LOGGED BY                                 NUMBERS PROCESSED
  MAPPER THREAD                                    BEFORE COMMIT



                                                                                    162
                         J120                                       L_:_j-                                ERLOF7O
                                                                                                                                     Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 13 of 100 PageID #: 47
                                                           FIG.          13

                                                   104-i                                                       14
     102
                                                                                                            ---s---.

GLOBAL SERVICES                CREATE ESTABLISH   CLUSTER i                    174                          DW/ES
                               RECOVERY POINT
                               EVENT AND


                   TIMER                   EDI_                            DMSERV
           172
           (THRE;
                                                                                      PASS ESTABLISH
                                                                                      RECOVERY POINT
                                                                                     EVENT TO RECOVERY
                                                                   176
                                                                                        COMPONENT
                 ThJLJL
                 TIMER PULSE
                                                                   RECOVERY COMPONENT        I
                                                               '
                                                     PERSIST
                                                                                                 QUERIES
                                                    RECOVERY             ESTABLIS
                                                                                                 FOR LAST
                                                     DATA IN             RECOVERY
                                                                                        ®         SERIAL
                                                    RECOVERY               POINT
                                                                                                 NUMBERS
                                                      LOGS     ®J
                                                                         ERY             Y
                                                        i 78                                       62
                                                                   LOGS              TOREJ
                                                                                                                       Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 14 of 100 PageID #: 48
                                                                            FIG.        14

     102                         104-i                                                                                                                    14
                                                                                                                 .


       ---------------------------- s
                                    -------------------------------------------------------------------------------------------------------------------
                              CLUSTER     i
GLOBAL SERVICES                                                                                                                                        DW/ES
                                                          RESTART                                QUERIES FOR
                                                                               10
                                        ...      r 160 CLUSTER                                   LAST SERIAL
                                                         PROCESSES                           NUMBERS RECEIVED
                                                                                                                                       ENTERPRISE

                                                                                           S\                                            STORE
                                                                             MSFRONT

                                                                                           ).ø-                                  _')
                                                                                                                                       PR5FS
                                              1 60

                                                                                          CALL TO DO
                                                                                    2
                                                                                          A ROLLBACK                            SERIAL
                                                                     176                                                                         170
                                                                                                                             NUMBER LOG

                                                                     RECOVERY COMPONENT
                                                        FIN D

                                                     APPROPRIATE                                  ROLL BACK
                                                      RECOVERY
                                                                                           @TO RECOVERY
                                                       POINT                                        POINT
                                                       HANDLE

                                                                   RECOVERY             MEMORY
                                                         178                                        162
                                                                     LOGS               STORE
                                                                                                                                                               Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 15 of 100 PageID #: 49
                                                        FIG. 15

         102                                                                    104-i                                             14
- --------                                                                       s ------- . --------------------------------------
GLOBAL SERVICES                                                               CLUSTER i
                     IF IN SYNC,                                                                                                DW/ES
                     SEND READY
               150     TO GO             160                     180
                      MESSAGE




                                                                                                                  i 65
                                                                         IF      OF
                                                      CHECK                                                        ç
                                   176

                                                                       NEEDS RECOVERY                           ENTERP]
                                                                                                                  STORE
                                    RECOVERY                           MESSAGE OR...
                                                 '
                                   COMPONENT
                                                                       QUERY FOR LAST                       \   PROCESSES
                                                 OBTAIN LAST           SERIAL NUMBER
                                           f-'
                                          (3SERIAL NUMBERS                RECEIVED
                                                     PROCESSED


                                     MEMORY
                                                      162
                                                                                                           ERIAf.._.170
                                                                                                                                        Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 16 of 100 PageID #: 50
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 17 of 100 PageID #: 51

                                                         US 6,502,133 Bl
                                                                                                           2
         REAL-TIME EVENT PROCESSING SYSTEM                                 use of one or more real-time analysis engines (RAEs)
            WITH ANALYSIS ENGINE USING                                     operating in conjunction with a main-memory storage man-
               RECOVERY INFORMATION                                        ager as its underlying database system. The main-memory
                                                                          storage manager offers transactional access to persistent
                    RELATED APPLICATIONS                              5   data, but at the speed of a main-memory system. The EPS
                                                                          also incorporates a recovery model which stores recovery
       The present application is related to U.S. patent applica-         information in order to facilitate roll-back to a recovery
     tion Ser. No. 09/276,339 filed Mar. 25, 1999, entitled               point after an RAE failure.
     "Real-Time Event Processing System for Telecommunica-
     tions and Other Applications," U.S. patent application Ser.             In accordance with the invention, recovery information
     No. 09/276,340 filed Mar. 25, 1999, entitled "Real-Time          lo regarding a recovery point for a given RAE or set of RAEs
     Event Processing System with Subscription Model," and                 in an EPS is stored in a memory portion of the main-memory
     U.S. patent application Ser. No. 09/276,218 filed Mar. 25,            database system of the EPS. Serial tags are assigned to the
     1999, entitled "Real-Time Event Processing System with                events, e.g., in a monotonically increasing sequence, in
     Service Authoring Environment," all filed concurrently                accordance with an arrival order of the events, and the tags
     herewith.
                                                                      15   and the corresponding events are stored in an event log of
                                                                           the EPS. The recovery information stored in the memory of
                   FIELD OF THE INVENTION                                  the main-memory database system includes the serial tag for
                                                                           each event for which processing in the real-time analysis
        The present invention relates generally to real-time event         engine has reached a commit operation. After an event is
     processing, and more particularly to methods, apparatus and      20   processed and the results of the processing stored in an
     systems for processing real-time events in applications such          external database storage element, e.g., a data warehouse or
     as telecommunications and computer networks.                          enterprise store, the serial tag of the event is stored in a serial
                                                                           tag log associated with that storage element. In the event of
                BACKGROUND OF THE INVENTION                                a failure of the given RAE, the serial tags stored in the
       Many event-processing systems have real-time perfor-           25   memory portion of the main-memory database system and
     mance requirements that cannot be met by conventional                 the serial tags stored in the serial tag log of the external
     general-purpose database management systems. In telecom-              database storage element are utilized, in conjunction with
     munications applications, for example, a variety of adjunct           stored event information from the event log, to implement a
     switching services such as debit-based billing, number                roll-back of the RAE to the recovery point.
                                                                      30
     mapping, call forwarding, and local-number portability                  A real-time EPS in accordance with the invention pro-
     involve event processing during the critical call-connection          vides a critical path for event processing that is specifically
     phase of a telephone call. To meet the real-time requirements         designed for high performance, while also retaining many
     of the network, the service time for such events generally            desirable features of conventional database systems, includ-
     must not exceed a few milliseconds. However, with con-                ing high-level, declarative programming interfaces, and the
                                                                      35
     ventional database technology, the costs of invoking a                well-known transactional correctness properties of
     structured query language (SQL) operation over a client-              atomicity, consistency, isolation and durability (ACID).
     server interface, or the costs associated with a single access        These features of the invention enhance the reliability,
     to secondary storage, can account for hundreds of millisec-           robustness, usability and maintainability of the real-time
     onds. As a consequence, performance goals on the order of             EPS and the applications built thereon.
                                                                      40
     a few milliseconds may already be unattainable even before              The invention can be used in conjunction with any event
     the costs of the event processing logic are taken into                processing application, including, for example,
     account.                                                              telecommunications, electronic commerce, and Internet ser-
        These limitations have led to the use of custom database           vice provisioning applications. For example, in a telecom-
     systems for many high-performance real-time event pro-           45
                                                                           munications application, the invention can be configured to
     cessing applications. Custom systems are typically tightly            provide a basis for features such as enhanced billing
     coupled to their particular applications, and are tuned to the        systems, fraud detection and prevention, local-number
     specific requirements of those applications. These solutions          portability, settlements among service providers and real-
     generally work well in practice, and can provide close to             time traffic analysis.
     optimal performance. However, they also have a number of
                                                                      50
     serious disadvantages. For example, the cost of developing                  BRIEF DESCRIPTION OF THE DRAWINGS
     and maintaining custom systems can be high, and generally               FIG. i shows an illustrative embodiment of the invention
     cannot be amortized across a number of different applica-             including a real-time event processing system.
     tions. Moreover, custom systems are frequently inflexible. It
     can become difficult or even impossible to adapt a custom               FIG. 2 shows a more detailed view of the real-time event
     system to unforeseen or evolving requirements.
                                                                      55   processing system of FIG. 1.
        A need therefore exists for an improved real-time event              FIG. 3 illustrates parallel processing which may be imple-
     processing system which provides the performance benefits             mented in the real-time event processing system of FIG. 1.
     of custom database systems, without sacrificing the flexibil-           FIG. 4 illustrates the interaction between a service author-
     ity and maintainability typically associated with conven-        60
                                                                           ing environment (SAE) and a real-time analysis engine
     tional general-purpose database systems.                              (RAE) in the real-time event processing system of FIG. 2.
                                                                             FIGS. 5A, 5B and 5C show table-definition examples for
                 SUMMARY OF THE INVENTION                                  use in the SAE of FIG. 4.
       The invention provides a general-purpose real-time event              FIG. 6 shows an example of a service that may be
     processing system (EPS) which avoids the problems asso-          65   implemented using the SAE of FIG. 4.
     ciated with custom systems. The EPS in an illustrative                   FIG. 7 shows a sample service/handler matrix that may be
     embodiment meets real-time performance goals through the              utilized in the SAE of FIG. 4.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 18 of 100 PageID #: 52

                                                         US 6,502,133 Bl
                                  3
       FIG. SA illustrates the relationship between verbose and            data. Configuration data is read-only data that supports event
     compact subscription tables in a subscription model.                  processing, and may include, e.g., rating tables, customer
       FIG. SB shows an example of a compact subscription                  information or routing information. Summary data provides
     table suitable for use in a real-time event processing system.        condensed information about processed events, such as
       FIG. 9 shows the syntax of an illustrative subscription        5    histograms, or counts of events satisfying some property.
     language.                                                             Aggregation data combines information such as counts,
       FIGS. lOA and lOB illustrate input stream authoring a               averages, minimums, maximums and totals over all pro-
                                                               cessed events. Typically, summary data and aggregation data
     simplified call detail record (CDR) stream with two different
                                                               are updated as events are processed, but configuration data
     record formats.
                                                            lo is not.
       FIG. 11 shows another illustrative embodiment of the
     invention, based on scalable clusters of RAEs.               The real-time component 16 may be coupled to the EPS
                                                               12 via a local area network, a metropolitan area network, a
       FIGS. 12, 13, 14, and 15 illustrate exemplary event     wide area network, a global data communications network
     processing, recovery point establishment, cluster recovery            such as the Internet, a private "intranet" or "extranet"
     and cluster process recovery procedures, respectively, which     15   network or any other suitable data communication medium.
     may be implemented in a real-time event processing system.
                                                                           As noted previously, the real-time component 16 may be a
                DETAILED DESCRIPTION OF THE                                switch or other element of such a network. Other examples
                            INVENTION                                      of real-time components which may interact with the EPS 12
        FIG. i shows an illustrative embodiment of an informa-             include automatic teller machines or desktop personal
     tion processing system 10 in accordance with the invention.
                                                                      20   computers, portable computers, personal digital assistants
     The system 10 includes a real-time event processing system            ( PDAS) or other mobile computing devices, or any other
     (EPS) 12, a data warehouse/enterprise store (DW/ES) 14                type of digital data processors. The EPS 12 itself may be
     including archive data and disk-resident database system 15,          implemented in whole or in part using a computer or other
                                                                           type of digital data processor. For example, the EPS 12 may
     a real-time component 16, and one or more applications 18,
     e.g., billing, fraud detection/prevention, etc. The real-time
                                                                      25   be implemented as one or more personal, micro or main-
     EPS 12 includes a main-memory database system 20, which
                                                                           frame computers, workstations, microprocessors, central
                                                                           processing units (CPUs), application-specific integrated cir-
     may be, e.g., a DataBlitzTM system to be described in more
     detail below. The real-time EPS 12 processes events on                cuits (ASICs) or other digital data processors, as well as
     behalf of the real-time component 16, which may be, e.g., a           various portions or combinations thereof. The EPS 12 may
     network switch, a service control point (SCP) or other
                                                                      30   utilize electronic, magnetic or optical storage media, or
                                                                           various combinations thereof.
     element of a communication system or network, and main-
     tains summary and aggregation data over those events.                   FIG. 2 shows a more detailed view of the real-time EPS
       In order to meet real-time performance goals, the data              12 of FIG. 1. The EPS 12 in this embodiment includes a
     necessary for event processing is stored in the main-memory           real-time analysis engine (RAE) 22 and a service authoring
                                                                      35
     database system 20 of EPS 12. Due to space limitations in             environment (SAE) 24. Each of these elements will be
     the main-memory database system 12, individual processed-             described in detail below.
     event records are typically sent to the DW/ES 14 for                              Real-Time Analysis Engine (RAE)
     archiving. Archived data may be used later for non-real-time
     tasks, such as auditing, data mining, and reprocessing (e.g.,    40     The RAE 22 in the illustrative embodiment is a single-site
     if all processing cannot be performed when the event                  database system kernel adapted to meet the needs of high-
     occurs). The DW/ES 14 may be, e.g., a commercially                    throughput, real-time systems, and serves as the real-time
     available relational database management system (DBMS),               event processing and aggregation engine of the EPS 12.
     and may comprise either a data warehouse, an enterprise               High throughput may be achieved by allowing several RAEs
     store, or both, as well as other arrangements of conventional    45   to run in parallel, as will be illustrated in conjunction with
     data storage elements. The term "event" as used herein is             FIG. 3. Real-time responsiveness is achieved by storing
     intended to include any type of transaction involving con-            configuration, summary and aggregation data in a main-
     tents of a database system, such as, for example, a group of          memory store, which provides transactional access to per-
     read, update, delete and/or modify operations.                        sistent data at main-memory speeds.
       The real-time EPS 12 in the illustrative embodiment            50     The RAE 22 interacts with one or more application-
     requires space complexity to be bounded over any sequence             specific front ends 25 associated with the applications 18 of
     of events, regardless of the number of events in the                  FIG. 1, receives input streams from a data source 26, and
     sequence. Although this assumption limits the class of                delivers output streams to a data sink 28. The data source
     processing that can be supported in the illustrative                  may represent, cg, a switch, SCP or other network element
     embodiment, other embodiments need not be subject to this        55   of the real-time component 16, a client associated with
     assumption, i.e., the assumption is not a requirement of the          application(s) 18, or the DW/ES 14. The RAE 22 processes
     invention. It should be noted that certain existing telecom-          using a set of application-specific services 30, which are
     munication pricing plans cannot be wholly realized within             authored using the SAE 24. The RAE 22 includes a memory
     the illustrative embodiment of EPS 12 because they have               store 32 which stores a subscription table 34, as well as the
     unbounded space complexity. For example, a pricing plan          60   above-described configuration data 36 and summary data
     that awards a discount for the phone number a customer calls          38. The set of services invoked for event processing in this
     the most in a particular billing cycle has unbounded space            embodiment is subscription based, and makes use of the
     complexity, because determining which number is called the            subscription table 34 and a subscription model, which will
     most requires maintaining statistical information that grows          be described in greater detail below. The side effects of event
     with each new number called.                                     65   processing are updates to the aggregation and summary data.
        In general, the EPS 12 in the illustrative embodiment              Outputs of the RAE 22 are delivered to the data sink 28,
     stores configuration data, summary data and aggregation               which may represent, cg, a switch, SCP or other network
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 19 of 100 PageID #: 53

                                                          US 6,502,133 Bl
                                 5
     element of the real-time component 16, a client associated               Additional details regarding main-memory database sys-
     with application(s) 18, or DW/ES 14. Other examples of                 tems suitable for use with the EPS 12 of FIG. 1 can be found
     data sources or data sinks include the examples of the                 in. e.g., D. DeWitt et al., "Implementation techniques for
     real-time component 16 and EPS 12 given previously, e.g.,              main-memory database systems," Proc. ACM SIGMOD
     computers or other types of digital data processors.              5    Intl. Conf. on Management of Data, Boston, Mass., pp. 1-8,
                                                                            June 1984, T. J. Lehman and M. J. Carey, "Astudy of index
                            Memory Store                                    structures for main-memory database management
       The memory store 32 in RAE 22 of FIG. 2 will now be                  systems," Proc. Intl. Conf. on Very Large Databases
     described in greater detail. In this embodiment, the memory            (VLDB), Kyoto, Japan, August 1986, pp. 294-303, and T. J.
     store 32 is shown as within the RAE, and is part of the lo Lehman et al., "An evaluation of Starburst's memory-
     main-memory database system 20 of FIG. 1. The other        resident storage component," IEEE Transactions on Knowl-
     portions of the main-memory database system 20 of FIG. 1   edge and Data Engineering, Vol. 4, No. 6, pp. 555-566,
     are designated as main-memory database system 20' in FIG.              December 1992, all of which are incorporated by reference
     2. The memory store 32 is persistent, and offers all the               herein.
                                                                       15
     atomicity, consistency isolation and durability (ACID) guar-
                                                                                                Embedded Services
     antees of a conventional database system. It is used to store
     the configuration, summary and aggregation data which                    In client-server databases, part of an event' s work is
     supports event processing. As such, the performance of the             performed at the database client, and part at the database
     memory store is critical to the performance of RAE as a                server. Although satisfactory for many applications, this
                                                                       20
     whole.                                                                 partitioning of a task into two parts introduces considerable
       In order to meet real-time performance requirements, the             overhead. For example, invoking a database operation is a
     memory store 32 may be based on a single-site, main-                   costly procedure. Even if the client and server are on the
     memory storage manager offering transactional access to                same system, there are still overhead costs associated with
     persistent data at main-memory speeds, such as the above-              marshaling arguments and results across the server interface
                                                                       25
     noted DataBlitzTM main-memory database system. Certain                 and with context switching between the two processes. For
     aspects of main-memory database systems are described in               ad hoc queries, the server must also parse the query, generate
     greater detail in, e.g., P. L. Bohannon et al., "The Architec-         execution plans, and select the best execution plan, all
     turc of the Dali Main Memory Storage Manager," Bell Labs               before the query itself is actually executed. With a
     Tech. J., Vol. 2, No. 1, pp. 36-47, Winter 1997, and H. V.             secondary-memory database, these overheads are usually
                                                                       30
     Jagadish et al., "Dali: A high performance main memory                 considered acceptable since performance is normally domi-
     storage manager," Proc. Intl. Conf. on Very Large Databases            nated by input/output (I/O) costs. In the illustrative embodi-
     (VLDB), Santiago, Chile, September 1994, pp. 48-59, both               ment of EPS 12, however, in which database operations are
     of which are incorporated by reference herein. Additional              processed at main-memory speeds, these overheads gener-
     details regarding the DataBlitzTM system may be found in               ally should not be neglected.
                                                                       35
     "DataBlitzTM Storage Manager Administration and Opera-                    The EPS 12 in the illustrative embodiment is unlike a
     tions Guide," Issue 1.1, Lucent Technologies Inc., January             conventional client-server system in that, e.g., application-
     1998, which is incorporated by reference herein.                       specific services and the RAE execute within the same
        In conventional disk-resident database systems, only a              process address space. Moreover, the EPS 12 does not admit
     small part of a database is buffered in memory at any point       40
                                                                            ad hoc queries, so all the costs of selecting a query plan are
     in time. The rest is accessed on secondary storage when and            incurred once, statically. This embedded approach reduces
     if it is required. A single disk access can account for from           costs by eliminating communication costs and shortening
     tens to hundreds of milliseconds, making real-time perfor-             path lengths. If an event first accesses data in the memory
     mance very difficult to achieve. The DataBlitzTM system, on            store, then performs some application-specific processing,
     the other hand, has been designed under the assumption that       45
                                                                            and finally performs an update again within the memory
     the entire database resides in main memory. This assumption            store, then it does so wholly within the context of a single
     is becoming attractive for many applications as memory                 process or thread.
     prices fall and machines with gigabytes of main memory                   Although embedding services in this way improves
     become increasingly affordable. Moreover, the data                     performance, it also introduces a number of potential
     structures, algorithms and architecture of DataBlitzTM sys        50   problems, one of which is safety. If service code were to
     tem are designed under the assumption of main-memory                   raise any kind of unforeseeable error condition, such as a
     residency, which provides additional performance improve-              memory leak, a segmentation violation, or an infinite loop,
     ments.                                                                 then the integrity of the RAE itself could be compromised.
        The DataBlitzTM system also incorporates several special            In its mildest form, this might lead to resource leakage. More
     features for on-line event processing. For example, a tech-       55   important is the possibility that the RAE might crash and
     nique known as "ping-pong checkpointing" allows a con-                 become unavailable for a period of time, or that the memory
     sistent database state to be recorded in non-volatile storage          store might even become inconsistent (due to, e.g., corrupted
     without interrupting regular event processing. The Dat-                or lost data, or incorrect events). The EPS 12 addresses these
     aBlitzTM system supports so-called "hot spares," which                 potential safety concerns through the use of the SAE. The
     provide availability, even in the presence of single-site         60   SAE provides high-level, declarative programming tools
     failures. A hot spare is run in parallel to and up-to-date with        that can validate event handlers statically, and compile
     a primary site. Should the primary site fail, the spare is             services in a way that either avoids or handles the error
     available to take over its workload more-or-less immedi-               conditions noted above. This mitigates many of the safety
     ately. Although this helps to shield applications from many            risks associated with embedding application-specific code
     of the effects of single-site failures, such failures may         65   within the RAE itself.
     nonetheless have real-time implications and an impact at the              Another potential problem concerns availability. A con-
     application level.                                                     ventional static approach to linking would require RAE to be
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 20 of 100 PageID #: 54

                                                          US 6,502,133 Bl
                                    7                                                                     8
     taken off-line briefly for re-linking whenever new services            co-located with another, e.g., to support customer hierar-
     are installed. Taking RAE off-line in this way could interrupt         chies. However, the memory overhead of maintaining an
     regular event processing. This potential difficulty can be             explicit mapping can be avoided for cases in which the
     overcome by, for example, compiling services defined                   default hash-function mapping suffices. For events whose
     within the service-creation platform to object code, and then     5    processing spans several RAEs, distribution may be man-
     dynamically linking object-code modules into the RAE,                  aged automatically by the EPS 12 in a manner which is
     without interrupting event processing. This approach sup-              transparent to applications.
     ports availability, even as processing requirements evolve                Apotential difficulty with the parallel RAE architecture as
     over time.                                                             shown in FIG. 3 is that a single mapper can represent a
                   Distribution and Parallelism               lo single point of failure on which the whole system depends.
                                                                  In addition, as the workload increases, the mapper itself can
      The two key resources governing the performance of the      become a bottleneck. One possible alternative architecture
     RAE 22 are main memory and central processing unit (CPU)     allows several nodes to work together to implement the
     cycles. Both of these can, if over-stretched, become a                 mapping function, and achieves high availability by allow-
     bottleneck. The available memory limits the number of             15   ing one mapper to take over the workload of another in the
     customers whose summary and aggregation data can be                    event of failure. Moreover, distribution and parallelization
     placed in the memory store. The available CPU resources                are transparent to the authors of services. Generally, most
     bound the throughput of the RAE. Moreover, if queues are               events are serviced by a single RAE. Nevertheless, it may be
     allowed to develop under heavy workloads, then respon-                 necessary for some events to be serviced by several RAEs.
     siveness can also be degraded. However, even if the CPU is        20   This situation arises, for example, whenever an event
     not a problem, the available memory can also become a                  accesses data which has been partitioned across several sites.
     bottleneck. Frequently, some entity (such as a customer)               However, such distributed event processing can be handled
     accounts for both memory and CPU usage. If memory                      automatically by the EPS 12. This is made possible by the
     resources are limited such that no new entities (customers)            largely-declarative nature of the authoring process at the
     can be assigned to the RAE, then utilization of the CPU can       25 5j\J   level, as will be described below.
     be low. Thus, a balance must be struck between the CPU and
     the memory resources of a system. In the case that a single                      Service Authoring Environment (SAE)
     RAE has insufficient resources for a particular workload, the
     EPS 12 of FIG. 2 can be configured such that multiple RAEs               The SAE 24 is a tool for authoring the application-specific
     work in parallel.                                                 30
                                                                            services, and embedding those services within the RAE 22.
        FIG. 3 illustrates an embodiment of the EPS 12 which                These services define: (1) the event-processing logic of a
     includes n RAEs operating in parallel, using a "shared-                system; (2) the configuration, summary and aggregation
     nothing" approach. The RAEs are designated RAE-1,RAE-                  information which is maintained to support event process-
     2, . . . RAE-n. The EPS 12 includes two mapping units 50-1             ing; (3) canned queries that can be invoked within a system;
     and 50-2, each ofwhich includes a mapper 60-i, a CPU 62-i,        35
                                                                            and (4) the input and output streams which interface the EPS
     a memory 64-i, and a recovery log 66-i, i=1, 2. The EPS 12             12 to existing data sources or sinks. Authoring is a high-level
     also includes n RAE sites 52-j,j=1, 2, . . . n, each of which          procedure based on a set of graphical user interfaces (GUIs)
     includes a RAE designated RAE-j, a CPU 70-j, a memory                  and a service authoring language (SAL). The services
     72-j, and a recovery log 74-j. Each memory-store table is              authored using the SAE 24 allow the EPS 12 to be applicable
     either replicated across all of the n RAE sites, or partitioned   40
                                                                            in a wide range of areas, including, e.g., billing systems,
     across all sites. Generally, replication is used for configu-          intelligent networks, Internet services, and network man-
     ration data such as rate tables, whereas partitioning is used          agement. Possible specific applications in the telecommu-
     for summary and aggregation data. This shared-nothing                  nications area include debit-based billing, fraud detection
     approach to parallelism harnesses the aggregated memory                and prevention, call centers, hot billing, and adjunct switch-
     and CPU resources of several systems. Shared-nothing              45
                                                                            ing services such as local-number portability and toll-free
     parallelism is well-suited to real-time, "rifle-shot" event            number mapping.
     processing, and throughput scale-up can be close to linear.              An example of a service which may be implemented in
     As such, doubling the number of processors can double the              the EPS 12 is a debit-based billing system for telephone
     throughput while still maintaining the same average                    calls, where each customer has a pre-deposited balance. A
     response time.                                                    50   callConnection event occurs whenever a call is placed. The
        The mappers 60-i assign events to the RAE site 52-j on              goal of processing callConnection events is to establish a
     which they are processed, as illustrated in FIG. 3. A given            pre-approved duration for a call based on the customer's
     mapper maintains a mapping table, which may be imple-                  current balance. If sufficient funds are available, then a
     mented as a hash table. When the data for an event arrives             maximum pre-approved duration is determined. If insuffi-
     on an input stream, it may be assumed that a so-called            55   cient funds are available, then a pre-approved duration of
     "subscriber" can be identified for the event. Defining the             zero is assigned, and the call is effectively blocked. Upon
     subscriber for different classes of events is an authoring             call completion, a callCompletion event occurs, at which
     issue which is addressed by the SAE, as will be described              point the actual charges for a call are calculated, and debited
     below. One of two rules is then used for mapping an event              from the customer's balance.
     to an individual RAE site for processing. If there is an entry    60      This type of debit-based billing system is closely coupled
     in the mapping table for the event's subscriber, then that             to the provisioning information and switching elements
     entry identifies the RAE to which the event is assigned. If            within a network, and must be highly available. Since
     there is no entry in the mapping table, then a default hash            callConnection events are processed during the critical con-
     function is used to select the RAE to which the event is               nection phase of a telephone call, they must meet the
     assigned. The use of an explicit mapping table has the            65   real-time performance requirements of the network. These
     advantage that subscribers can be re-located if there is a load        typically dictate that the response time for event processing
     imbalance between RAEs, or if one subscriber must be                   must be on the order of only a few milliseconds.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 21 of 100 PageID #: 55

                                                         US 6,502,133 Bl
                                  9                                                                      lo
        The need for high throughput is also clear. Many network             FIG. 4 illustrates the interaction between the SAE 24 and
     elements handle peak rates of many hundreds of calls placed           a parallel implementation of n RAEs designated RAE-i,
     every second. However, performance is not the only issue              RAE-2, . . . RAE-n, showing the authoring, compilation and
     raised by this example. From a functionality perspective,             installation procedure for SAL scripts. The SAE 24 includes
     computing the charges for a call is non-trivial, and generally  5 a GUI-based authoring procedure 80, a service creation
     depends upon the set of discount plans subscribed to by a         interface (SCI) authoring procedure 82. Services can be
     customer. In practice, the specific plans offered by carriers     authored using the GUI interfaces provided in the GUI-
     are subject to frequent change, and individual customers          based procedure 80, or can be authored in SAL directly
     subscribe to not one, but several plans. For example, dif-        using the SCI authoring procedure 82. In either case, the
     ferent charges may apply to local, long-distance and inter- lo result is a set of authored services, as described by SAL
     national calls. Moreover, the charge may depend upon the          scripts. When these scripts are submitted, a static sanity
     day, the time of day, the length of the call, and/or the volume   checking procedure 84 is performed in order to ensure the
     or value of calls generated by the customer at hand. Almost       correctness of the scripts. For example, SAL is statically
     all calls are also subject to taxation. Some plans, such as       typed, allowing a broad class of programming errors to be
     those based on a customer's volume or value, depend on            detected at compile time. Static type-checking also climi-
     aggregation data, which must be maintained as events are 15 nates the overhead of maintaining and checking type infor-
     processed. Over time, both the algorithms for computing           mation at runtime. Once a service has been validated, it is
     charges, and the configuration, summary and aggregation           translated into C++ and compiled to native shared-object
     data on which those algorithms are based, such as rate tables     code, using a translation and compilation block 86. The
     and customer summaries, evolve. As such, a debit-based            resulting object code is then dynamically linked into one or
     billing system must offer both performance and flexibility. 20 more of the RAEs RAE-i, RAE-2, . . . RAE-n, as indicated
       Another example of a service which may be implemented               by installation block 90, at which point the scripts are
     in the EPS 12 is a fraud detection and prevention system.             on-line. Once on-line, the scripts are ready for use in event
     Such a system may maintain, for each customer, summary                processing block 92 in responding to events 94.
     information in the form of a "fraud signature" that describes            Performance tests were conducted on the above-described
     the regular calling pattern for that customer. For example,      25   illustrative embodiment for a simple, update-intensive rating
     one customer may make frequent international calls, while             and discounting application. The illustrative embodiment as
     another seldom places calls outside their state, or even their        described in conjunction with FIGS. i to 4 was implemented
     local exchange. Similarly, one customer may generally place           using a SUN Microsystems workstation with a single
     calls on weekday mornings, while another is more active on            U1traSPARC processor, and a conventional data warehous-
     the weekend. Fraud signatures describing these usage pat-        30   ing system running on the same processor. The performance
     terns are stored for each customer. The signatures are then           tests indicated a throughput on the order of 600 events per
     used to detect irregular patterns, with similarity to known           second. These results clearly demonstrate the performance
     fraudulent patterns, when and if these occur.                         capabilities of a general-purpose real-time EPS such as EPS
       This type of system requires a processing model similar to          i2.
     that of the debit-based billing system of the previous           35
     example, but the summary information and event-processing                             Safety and Complexity Issues
     algorithms may be very different. In particular, fraud signa-           In addition to type checking, two other static sanity
     tures are highly dependent upon the class of fraud being              checks are made possible by the declarative nature of SAL.
     targeted. International fraud may require signatures describ-         These checks, also performed prior to translation, compila-
     ing patterns in call destinations, whereas patterns in call      40   tion and installation, address issues of safety and
     sources may be more relevant for mobile fraud. As such, the           complexity, both of which have important performance
     algorithms for maintaining and comparing fraud signatures             implications.
     are non-trivial. Moreover, fraud patterns themselves change              With regard to safety, since service creation is a high-
     over time, and fraud signatures and their associated algo-            level, largely-declarative procedure, the safety of authored
     rithms must evolve to reflect those changes.                     45   services can be guaranteed statically by the checking and
       As noted above, the SAE 24 makes use of a largely-                  translation process itself. For example, it is generally not
     declarative language referred to herein as service authoring          possible to author services with errors such as infinite loops,
     language (SAL). Data management features of SAL in the                memory leaks, erroneous updates through misdirected
     illustrative embodiment are derived from the structured               pointers, or segmentation violations. These features improve
     query language (SQL), a de facto industry standard language      50   performance by relieving RAE of the burden of addressing
     for manipulating persistent, tabular data, supported by               safety issues at runtime. Given the inherent correctness of
     nearly all commercial relational database systems. SQL is             the checking, translation and compilation process, only a
     described in, e.g., A. Silberschatz, H. F. Korth and S.               limited, well-defined and manageable set of error conditions
     Sudarshan, "Database System Concepts," Third Edition,                 ( such as division-by-zero) can occur at runtime. As a result,
     McGraw-Hill, New York, 1997, which is incorporated by            55   authored code can be compiled and executed safely directly
     reference herein. While a general-purpose language, such as           within the process space of the RAE itself. If these guaran-
     C++, Perl, or Java, may also be used to implement service             tees cannot be given, then dynamic mechanisms may be
     creation, there are a number of practical advantages to using         necessary for dealing with runtime errors. For example,
     a richer but more restrictive, declarative approach. With             authored services might be executed in a separate address
     respect to performance, declarative languages are generally      60   space, as is done within client-server systems. This latter
     more amenable to automatic optimization, parallelization,             alternative, however, introduces considerable initialization,
     and complexity analysis. For example, if several RAEs are             context-switching and data-marshaling overheads, all of
     run in parallel as shown in FIG. 3, then the processing of a          which can be avoided here. Note, however, that ensuring the
     single event may span several RAE sites. The declarative              safety of authored code in this way does not in itself also
     approach allows such issues of distribution to be transparent    65   ensure the correctness of that code. In particular, none of the
     to authors. Other advantages include simplicity, and safety           features described here eliminates the need for conventional
     of authored services.                                                 testing and debugging.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 22 of 100 PageID #: 56

                                                          US 6,502,133 Bl
                                   11                                                                    12
       With regard to complexity, SAL provides a primitive set               ( and always for views over chronicles), efficient algorithms
     of programming constructs, and a small but rich set of                  for incremental view maintenance are used. Examples of
     declarative data-management constructs. This combination                such algorithms are described in H. V. Jagadish et al., "View
     is attractive for real-time systems since the complexity of             maintenance issues for the chronicle data model," Proc.
     authored services can be analyzed statically. In many cases,       5    ACM SIGACT-SIGMOD-SIGART Symp. on Principles of
     SAL can give complexity guarantees and generate warnings                Database Systems (PODS), San Jose, Calif., pp. 113-124,
     if an authored service is potentially inappropriate for real-           May 1995, and T. Griffin and L. Libkin, "Incremental
     time event processing.                                                  maintenance of views with duplicates," Proc. ACM SIG-
       One key performance metric for real-time systems is           MOD Intl. Conf. on Management of Data," San Jose, Calif.,
     predictability. The declarative nature of SAL makes it pos- lo pp. 328-339, May 1995, both of which are incorporated by
     sible to distinguish code with constant or logarithmic          reference herein.
     complexity, from code whose complexity is proportional to          Both base tables and views are stored explicitly in the
     the size of the database. Since this latter case may compro-    memory store of the EPS. Chronicles, on the other hand, are
     mise predictability and real-time performance, it is flagged    not stored within EPS. A chronicle models a stream of
     with a warning message, but not rejected. This gives an            15   processed-event records. An insert into an chronicle is
     author the opportunity to reconsider the design of a service            synonymous with a record being generated on an output
     from a real-time perspective, eliminating a potential perfor-           stream. A view over an output stream aggregates summary
     mance problem before it is introduced. Nevertheless, com-               information over all the events processed by the system.
     plex event processing can on occasion be unavoidable or                 Frequently, chronicles represent either query results, or
     appropriate. This might be the case, for example, if an event      20   processed-event records that are delivered to a data ware-
     occurs only infrequently, or if the system's dynamics ensure            house for archiving. With respect to complexity, since an
     that performance will in fact be satisfactory in practice (e.g.,        entire chronicle is not available for view maintenance, it is
     a scan of a table may be reasonable if the table has only a             essential that views over chronicles be maintained
     few entries), or if the task at hand is simply inherently               incrementally, one record at a time. Also, views over
     complex. In these cases, an author might in fact validate          25   chronicles generally must incorporate a group-by clause
     code which, on the face of it, appears inappropriate for                which bounds the space required for the view's material-
     real-time processing. For these reasons, event-processing               ization.
     code generated using SAL need never be rejected automati-
     cally on the grounds of complexity alone.                                            Authoring Event-Processing Logic
                                                                        30

                           Authoring Tables                                    The above-noted SAL in the illustrative embodiment
                                                                             includes a set of primitive procedural programming
       FIGS. 5A, 5B and 5C show examples of three different                  constructs, and a set of declarative data-management con-
     types of SAL tables: base tables, chronicles, and views,                structs. The primitive procedural programming constructs
     respectively. The table is the primitive data structure pro-       35
                                                                             include assignment, sequencing, and conditional execution,
     vided by SAL. Abase table is a regular, full-function table.            but not loops. The data-management constructs are
     The update operators for base tables are insert, update and             restricted versions of the four table operators of SQL (insert,
     delete, and the query operator is select. A view is a table             delete, update, and select), and a deprecated foreach opera-
     whose contents are derived from the contents of other tables.           tor. In particular, each operator accesses exactly one table in
     Views have no update operators, only the query operator            40
                                                                             its from clause, and table names and table expressions may
     select. Chronicles are not stored within the EPS itself;                not occur elsewhere. With these restrictions, operations
     instead an insertion into a chronicle results in an output from         frequently correspond to rifle-shot dips into the memory
     the system being generated. The only update operator for                store, which, with index support, can be executed in constant
     chronicles is insert, and the query operator select may appear          or logarithmic time. As such, these operators are well-suited
     over chronicles only in view definitions.                          45
                                                                             to real-time processing.
       The examples shown in FIGS. 5A, 5B and 5C are loosely                   FIG. 6 shows an example of a callCompletion event
     based on the above-described debit-based billing example.               handler for a simplified stepped pricing plan whose rates
     The base table custBalance in FIG. 5A may contain each                  vary depending on the current volume of usage a customer
     customer's balance and usage. The chronicle CDROutput in                has generated. First, the customer summary information is
     FIG. 5B chronicles all the events processed by the system.         50   accessed to determine the customer's usage, and then, based
     The view totalCustCharge in FIG. 5C maintains aggregation               on that usage, a rate table is accessed to determine the rate
     information over CDROutput. It records the total charges                for a call. Finally, the rate is applied to the call detail record
     assigned to each customer, and is maintained automatically              (CDR) at hand. In general, the result of a select operation is
     as outputs are generated.                                               a set of records. The "pick from" operator extracts a single
       Authored services explicitly maintain the contents of base       55   member from that set (in this case it must be a singleton set).
     tables. For example, event processing may insert a record               As this example illustrates, although restrictions are
     into a base table, delete a record from a base table, or update         imposed on the data-management operators, relatively
     a record within a base table. Generally, base tables store              sophisticated functionality can be achieved by combining
     either configuration data or summary data which cannot be               these simple operations. In the example, processing which
     maintained automatically as a view. As noted above, a view         60   could be expressed equivalently in terms of a join of the
     is a table for which no update operators are permitted;                 custBalance and rateTable tables, is instead expressed in
     instead, the contents of a view are derived from the contents           terms of two rifle-shot select operations. This latter form is
     of other tables (frequently from the contents of chronicles).           more appropriate to real-time event processing.
     For performance reasons, views are always stored explicitly               The above-noted foreach operator is a deprecated feature.
     in the above-described memory store of the EPS. Their              65   While the insert, delete, update, and select operators above
     contents are updated automatically as a side-effect of events'          provide a powerful language for accessing and manipulating
     updates to base tables and chronicles. Whenever possible                persistent data, their expressiveness is deliberately restricted
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 23 of 100 PageID #: 57

                                                          US 6,502,133 Bl
                                    13                                                                    14
     in this illustrative embodiment. As a consequence, certain              event. A service describes a collection of actions that are to
     computations cannot be expressed in terms of these opera-               be taken when any of a set of triggering events is seen. The
     tors alone. For such cases, the foreach operator provides the           EPS in the illustrative embodiment assumes that compo-
     ability to iterate over the results of a select expression, and,        nents maintain no state that can be relied upon between
     for each record in those results, a block of statements is 5            method invocations, thus enabling reliable dynamic reload-
     executed. This is a compromise solution. It allows SAL to               ing of components/services.
     retain the "relational completeness" property of conven-                   The following SAL extensions have been implemented to
     tional relational systems, but at the same time encourages              augment SAL capabilities for practical use within the EPS
     the authoring of event handlers which are appropriate to                framework:
     real-time event processing.                                      lo        1. Implicit arguments semantics are supported that enable
        The authoring model used in the SAE is based on the                        passing non-event, SAL-visible data into services from
     above-noted concept of service. As noted previously, a                        the invoking EPS processes.
     service provides a coherent set of event handlers which                   2. EPS triggered events for component/service
     together implement some unit of functionality. For instance,                installation, uninstallation, and initialization.
     in the above-described debit-based billing example, event          15     3 EPS events triggered on low-level, e.g. DataBlitzTM,
     handlers for callConnection and callCompletion events gen-                    errors.
     erally work together in pairs, and each such pair is grouped               Component management features of the EPS will now be
     into a single service. FIG. 7 shows a sample service/handler            described in greater detail.
     matrix for this example. An "O" in this matrix indicates that              Operating systems typically provide a small set of system
     the service on the x-axis provides a handler for the corre-        20   calls that allow dynamic libraries to be opened and used by
     sponding event on they-axis. An "X" in this matrix indicates            a running process. For example, in Sun Solaris and Open
     that no handler is provided. For instance, the steppedPrice             Group's UNIX 98 standard, dlopen( ) opens a dynamic
     service provides handlers only for callConnection and                   library (when provided a library name) and dlsym( ) (when
     callCompletion (as illustrated in FIG. 6), whereas the volu-            provided a symbol name) returns a pointer/reference to a
     meDiscount service (which maintains per-subscriber sum-            25   symbol/variable/data object defined in that dynamic library.
     mary information) also provides handlers for subscribeCus-              Because dynamic library symbols are typically named
     tomer and unsubscribeCustomer.                                          according to C semantics only, C++ type safe names may be
       SAL in the illustrative embodiment provides a set of                  "mangled" and therefore not easily parsed by humans. In
     features for defining services, events and event handlers.              addition, support is generally not provided for tracking open
     Event handlers themselves may be coded using the features          30   dynamic libraries.
     described previously. Examples of a service and an event-                 The following describes the implementation of compo-
     handler definition were given in FIG. 6. In addition, asso-             nents in accordance with the illustrative embodiment:
     ciated with each event is a method for determining the                    i . Each component implements a single ITABLE symbol
     subscriber for the event, and the time at which the event                     that is extracted via dlsym( ).
                                                                        35
     takes place (if that time is not simply "now"). This infor-               2. An ITABLE symbol is a pointer to an array of interface
     mation is utilized by the subscription model described                        name/VTABLE pointer pairs. The entries in this table
     below. Also, a new service can inherit behavior from an                       represent the interfaces that the component supports.
     existing service, redefining only those handlers whose func-              3. A VTABLE consists of an array of pointers to func-
     tionality differs from that of the existing service.                         tions. Each function implements a message/method of
                                                                        40
                                                                                  the associated interface.
                       Component Management                                    The following describes one possible implementation of
        Components are packages that implement input handlers                an interface:
     and services in the EPS. An "input handler" is a type of event            1. An interface is implemented as a C++ class. All
     handler. Components are generated by a translator/compiler         45
                                                                                  interfaces inherit from a base interface class. This base
     that converts SAL code into dynamic linked libraries (DLLs)                  class provides a method for initializing the interface
     with some particular qualities that make them components                     based on the name of a component. When an interface
     and therefore usable by dynamic execution model (DEM)                        is successfully initialized, method calls on the interface
     processes to be described in conjunction with FIG. 11 below.                 are redirected to method implementations in the com-
     Components are linked into running processes and imple-            50
                                                                                  ponent.
     ment interfaces that describe the services provided.                      2. The specified interface, as derived from the base
       A number of terms will be introduced, and then the                         interface class, provides a set of methods that the
     component management aspects of the EPS will be                              interface supports.
     described. An "interface" may be viewed as a contract                     3. A generated interface contains a VTABLE pointer that
     between a process that needs a service and a component/            55        is initialized to point to a VTABLE within a component
     dynamic element/dynamic library that provides the service.                   when the interface itself is initialized to use a named
     An interface includes a collection of messages/methods to                    component.
     which a service can respond. A message includes a name,                   4. A method in the interface indexes a pointer in the
     arguments (data values passed into the service for that                      associated VTABLE, and calls the function pointed to.
     message) and a return value. A component is a packaging of         60        The ordering of the method within the interface deter-
     a dynamic library into a resource that can be dynamically                    mines the index used, e.g., the ith method uses the ith
     loaded, unloaded, reloaded, and tracked by a running pro-                    pointer.
     cess under internal or external (to the process) control. In the          An exemplary technique for enforcing the contract
     EPS, a component can support multiple interfaces, and maps              between an interface and a component in the illustrative
     directly into an input handler or service. An input handler        65   embodiment is as follows:
     describes how an input stream is broken into events, and                  i . An interface is specified in an Interface Definition
     describes the format, e.g., fields, arguments, etc., of each                 Language (IDL). The IDL provisions a name and set of
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 24 of 100 PageID #: 58

                                                         US 6,502,133 Bl
                                     15                                                        16
          method (message) signatures comprising the interface.        the proxy walks through the set of registered inter
          Method signatures include method name, returned              and updates
                                                                               datathe VTABLE pointer in each to point to the
          type, and an ordered list of argument data types. Data       new instance.
          types are any valid C++ types. Non-integral type defi-    A service introduction implementation suitable for use in
          nitions are provided through "include" syntax in IDL. 5 the EPS is as follows:
       2. A tool is provided to generate an interface C++ class        An authored input handler!service is translated into a
         based on the IDL specification, and a "skeleton" com-         component (a dynamic library with the properties
         ponent that consists of an ITABLE, a VTABLE for each          described above).
          interface supported, and "stubbed out," i.e., empty,      2. Components are placed in a repository where they are
          functions that are intended to implement the defined lo      eligible for loading into the EPS.
          methods. The SAL translator replaces the second tool      3. An operator decides to load a component into the EPS
          and not only creates the ITABLE and VTABLES, but
                                                                       and sends the message to a master process, e.g., an
          fills in the logic for the methods based on the authored
                                                                       Operations, Administration and Maintenance (OAM)
          SAL input handler services. In this case, the contract is    master process. This process is responsible for coordi-
          enforced within the translator, and may be based on a 15
                                                                       nating dynamic service introduction throughout the
          number of design decisions derived from architecture!        EPS.
          design sessions between developers, who, over time,
          refine the basic interfaces. The number of different               4. The master coordinates what amounts to a standard
          interfaces used is small, supporting input handlers,                  two-phase commit approach for introducing the com-
          services, and the subscription model.                       20        ponent into the EPS. Basically, all appropriate EPS
                                                                                processes are advised to prepare to load (or unload or
       3. Because interfaces define hard contracts between run-
                                                                               reload, as appropriate) the new component. If all parties
          ning processes and components, they are compiled into
                                                                               vote that preparations are successful, the go-ahead to
          the process code.
                                                                               enact the operation is given. If any vote the action
       An exemplary component management structure will now
                                                                               down, all parties are notified to cease the operation
     be described. The description uses certain object-oriented       25
                                                                                 attempt.
     design concepts, as described in, e.g., E. Gamma et al.,
     "Design Patterns: Elements of Reusable Object-Oriented                   5. The component manager tracks loaded components and
     Software," Addison-Wesley, 1995. The component manage-                      the associated interfaces using the components.
     ment participants and activities in the illustrative embodi-             The basic flow of an event through the EPS is illustrated
     ment are as follows:                                             30   in the following:
       1. The Component Manager is a singleton (one per                      1. Event sources in this example are typically TCP/IP
          process) object that tracks the pool of loaded compo-                socket connections, but they can also be files,
          nents on behalf of a process. This object responds to                programs, or functions.
          requests to load, unload, and reload components.                   2. A data collection and mapping element, referred to
                                                                      35
       2. The Component Proxy represents a loaded component                     herein as a data collection interface (DCI), sets up an
          ( there is a one-to-one relationship between loaded                  event channel for each loaded input handler. A watcher
          components and Component Proxies). The Component                     thread of execution waits for connections (if TCP/IP
          Manager has information about loaded components via                  based) on the channel, and spawns a thread to handle
          loaded Component Proxy objects. The Component                        each connection.
                                                                      40
          Manager object delegates the loading, unloading and                   The spawned thread opens the channel, and calls
          reloading of a component to a corresponding Compo-                   through an interface to the appropriate input handler
          nent Proxy object.                                                   component. The input handler reads bytes off of the
       3. An interface object registers with the Component                     channel until an event is identified. The identified event
          Manager its interest in using a named component. The        45
                                                                               is passed back to DCI. The thread places the event on
          Component Manager looks up the named component;                      a queue.
          if it exists, the registration is delegated to the Compo-          4. A mapping thread pulls events off of the queue.
          nent Proxy. Otherwise, a new Component Proxy is                      Serialization and logging, relevant for the recovery
          created, the component is loaded, and then the regis-                process to be described below, occurs here. The event
          tration is delegated.                                       50         demultiplexed!routed to the appropriate downstream
       4. Registration with a Component Proxy causes the proxy                 handling process in the appropriate cluster (see FIG.
          to track a reference to the interface, and to set the                11). High throughput events are directed to the RAE
          VTABLE pointer within the interface to the appropriate               process. Maintenance events, i.e., events with no par-
          VTABLE within the component. Method calls on the                     ticular performance requirements, are directed to a
          interface (and thus into the component) are now pos-        55       daily maintenance process. End-of-cycle (EOC) and
          sible.                                                               other cyclic!periodic events are directed to an EOC
       5. Requests to unload or reload a component are directed                RAE process. Queries and events with low latency
          to the Component Manager, and are in turn delegated to                requirements are directed to a query manager process.
          the appropriate Component Proxy. A Component Proxy                 5. A downstream process, e.g., RAE, daily maintenance,
          will not permit an unload if an interface is using the      60       EOC RAE, query manager, etc., receives an event.
          component. Reloads are allowed at all times, subject to              Subscribed events, i.e., events described in SAL as
          certain restrictions (reloads cannot occur if a thread of            having a subscriber ID, may be directed to a hand-
          execution is currently within a component subject to                 authored (non-SAL) subscription component through a
          reloading).                                                          specialized interface for that component. The subscrip-
       6. Areload of a component conventionally invalidates any       65       tion component looks up the subscriber, looks up the
          VTABLE pointers in interfaces using the component.                   appropriate subscription string(s) (per global
          Because a Component Proxy tracks these interfaces,                   preprocessing, postprocessing, and per-subscriber),
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 25 of 100 PageID #: 59

                                                          US 6,502,133 Bl
                                   17                                                                   18
          which may be derived from subscription language (SL)              For example, one customer may subscribe to the services
          statements and based on the subscriber, event date and            internationalRate and flatRateRate, while another may sub-
          effectivity dates associated with the subscription string.        scribe to flatRateRate and volumeDiscount, etc. Only the
          The SL identifies the service and event handler                   handlers for subscribed services are invoked. In this way,
          (mapping into the appropriate component) that must be        5    event processing for subscribed events involves the invoca-
          called for the event. The subscription component calls            tion of a set of canned handlers. However, the way events are
          the services in sequence through cached (for perfor-    handled depends upon the subscriber, and the corresponding
          mance reasons) service interfaces, causing unloaded     entry in the subscription table at the time an event occurs.
          services to be loaded as required.                      This approach retains much of the flexibility of ad hoc
       6. Services may write to SAL-defined chronicles, which lo systems, but without the performance overhead of ad hoc
          are write-only streams whose sinks are processes, TCP/            query processing.
          IP sockets connections, files, and functions. The                    Subscription tables may be implemented using a number
          DW/ES and querying client are two special cases of                of different approaches, including a verbose approach and a
          these chronicles.                                                 compact approach. Under the verbose approach, information
       7. Note that all events pass through a single method in the     15   about individual dependencies is recorded in different
          service interface into a service component. Generated             entries, perhaps scattered across a set of subscription tables.
          component code handles demultiplexing the events.                 As such, a considerable amount of effort must be expended
                                                                            at event-processing time to collate and interpret the sub-
                         Subscription Model                                 scription information relevant for a particular event.
        Generally, conventional database systems support two
                                                                       20   Moreover, this effort must be repeated for every event
     classes of queries: ad hoc queries and canned queries. Ad              processed. The compact approach eliminates this repeated
     hoc queries are flexible, but incur considerable overheads             effort by encoding subscription information in a single,
     due to parsing and optimizing costs at runtime. Canned                 compact entry in a single table. Thus, only a single entry
     queries, on the other hand, eliminate the overhead of ad hoc           must be accessed to determine all the subscription informa-
     queries, but at the expense of flexibility. The EPS in the
                                                                       25   tion necessary to process an event. Entries in the compact
     illustrative embodiment strikes a balance between these two            subscription table are encoded in a minimal subscription
     extremes by using a subscription model, which minimizes                language which, although sufficiently rich to encode com-
     the overhead of event processing, while retaining much of              plex dependencies mentioned above between subscriptions,
     the flexibility of ad hoc query-processing systems.                    is compact, and can be interpreted with very-low overhead
                                                                       30   at event-processing time.
        Subscriptions are the linkages between an entity-based
     event that enters the EPS framework and the actions, i.e.,                FIG. SA illustrates that the above-described verbose and
     services, that should be executed for that event. For                  compact subscription representations can be complemen-
     example, in a telecommunications billing application, when             tary. For example, verbose subscription tables may be main-
     a call complete event arrives, the billing plans in which the          tamed for applications such as auditing and customer care,
                                                                       35
     given customer is enrolled should be invoked appropriately.            whereas a compact subscription table representing essen-
     Not all events that enter the EPS framework are subscribed             tially the same information may be used for real-time
     events, so it is important to appreciate the distinction               event-processing. Updates to entries in the verbose tables are
     between mapped events, i.e., mapped by customer to the                 propagated automatically to the compact table whenever
     appropriate cluster (see FIG. 11), and subscribed events. For          updates take place. In the example of FIG. SA, a set of
                                                                       40
     example, priming data for a customer summary is a mapped               subscription tables 95 are maintained for a customer care
     event, because it must be routed to the appropriate cluster            application iSA. The set of subscription tables 95 include a
     based on the customer ID, but the subscription logic is not            verbose subscription table 95A, an exclusion table 95B, and
     relevant, so it is not a subscribed event.                             a prerequisite table 95C. The set of subscription tables 95 is
        The details of this approach will be illustrated in terms of        subject to automatic translation and automatic propagation
                                                                       45
     an example based on the debit-based billing system dis-                ofupdates to generate a corresponding compact subscription
     cussed previously. In this case, the set of events might be            table 97. The compact subscription table 97 is used in EPS
     those on the y-axis of the service/handler matrix of FIG. 7,           12 for real-time event processing.
     while the services are on the x-axis. In this example, the               The operation of the subscription model will now be
     distanceRate service provides handlers for four events,                described in greater detail, with reference to an illustrative
                                                                       50
     whereas the volumeDiscount service provides handlers for               compact subscription table as shown in FIG. SB. Given an
     all events except addCustomer, removeCustomer and cus-                 event with subscriber sub and time stamp ts, this table
     tomerDeposit. Two classes of events are supported: non-                contains a unique entry S such that:
     subscribed events and subscribed events. All events in the                S.subscriberld==sub and
     example are non-subscribed except callConnection and              55      S.startTimeStamp<=ts and
     callCompletion.                                                           ts<S.endTimeStamp
       When a non-subscribed event occurs, the corresponding                   The explicit subscription term for an event is then given
     handler of each service which provides a handler for that              by S.subscription. With appropriate index support, this term
     event is invoked. For example, when an addCustomer event               can be accessed in constant time. Two special identifiers,
     occurs, only the handler from the debitMonitorPre service is      60   preProcessingSub and postProcessingSub, also have entries
     invoked. When a subscribed event occurs, the services to               in this table. These entries represent implicit subscription
     invoke, and their ordering, are determined by looking up the           terms to which, in addition to their explicit subscription
     subscription table. In the case of the callConnection and              terms, all subscribers subscribe.
     callCompletion events, the subscriber is the customer to                  The complete subscription term for an event is derived by
     whom the charges for a call should be allocated. Based on         65   concatenating the pre-processing subscription term, the
     that customer's identifier, the subscription table is accessed         explicit subscription term, and the post-processing subscrip-
     to determine the services to which the customer subscribes.            tion term, in that order. Moreover, the pre- and post-
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 26 of 100 PageID #: 60

                                                              US 6,502,133 Bl
                                 19                                                                            20
     processing terms can be cached between events, so they do                  The ELSE branch is optional. Either those services enabled
     not in fact require a lookup operation. For example, if an                 by SL1 will be enabled, or those enabled by SL2 will be
     event for "Frank" occurs during August 1997, then the                      enabled. These cases are distinguished as follows. Assume
     complete subscription term for the event would                             some event eventName occurs. If the service serviceld has
     (schematically illustrated) be:                                        5   a handler for eventName, then that handler is invoked. The
                                                                                result is required to be a boolean value. If the result is true,
        This term then defines the services whose handlers are                  then the handlers enabled by SL1 are enabled, otherwise
     used to process the event. The key advantage of this                       those enabled by SL2 are enabled (if SL2 is present). If
     approach is that a single table lookup accesses all the                    serviceld does not provide a handler for eventName, then the
     subscription information for an event. Subscriptions them-             lo services of both SL1 and SL2 are enabled.
     selves are encoded in a small but flexible subscription                       Mutually-exclusive services and prerequisite services are
     language. For example,
                                                                                captured by terms of the form:
        flatRateRate;
                                                                                   serviceld* EXCLUDE SL
       volumeDiscount;
     indicates that the handler of the flatRateRate service should                 serviceld* PREREQUISITE SL
                                                                            15
     be invoked first, followed by the handler of the volumeDis-                   For exclusion, the services enabled in SL are enabled only
     count service. Terms in this language are then compiled to                 if all of those named in the exclusion list have not already
     a very compact form (such as represented here schematically                been enabled. For prerequisites, the services enabled in SL
     as - - - a - - - ). This compact form is ideally suited to efficient        are enabled only if at least one of those named in the
     run-time interpretation with minimal CPU and memory                         prerequisite list is already enabled. These semantics allow an
                                                                            20
     space overheads. The compact approach can be contrasted                     exclusion requiring none of a set of services to have been
     with existing subscription-based systems in which subscrip-                 enabled to be expressed as a sequence of exclusions, or a
     tion information spans several tables, or even several entries              prerequisite requiring all of a set of services to be enabled to
     within each table. The compact approach avoids almost all                   be expressed as a sequence of prerequisites. For example, if
     of the overhead associated with run-time data-access and                    the internationalRate and the distanceRate services are
     interpretation for each event.                                         25
                                                                                 mutually exclusive, then the term:
        The above-noted flexible subscription language is
     designed such that it can be compiled to the compact form,                    internationalRate EXCLUDE distanceRate
     which can be interpreted by a simple and efficient inter-                   ensures distanceRate will be enabled only if international-
     preter. The complete syntax of an illustrative subscription                 Rate is not enabled. If, in addition, the volumeDiscount
     language is shown in FIG. 9. Each term in the syntax                   30
                                                                                 service is only applicable for distanceRate calls, then the
     captures two semantic notions: first, whether a particular                  extended term:
     service is enabled for an event, and second, the order in                     internationalRate EXCLUDE distanceRate; (distanceRate
     which the services are enabled for an event. As previously                       PREREQUISITE volumeDiscount)
     noted, only the handlers of enabled services are invoked, and               ensures that volumeDiscount is enabled only if distanceRate
     they are invoked in the order in which they are enabled. The           35 IS   enabled. Note that both the forms above assume "or"
     term "serviceld" is assumed in this example to incorporate                  semantics between the services listed. The alternative "and"
     a service name, together with an instance identifier for the                semantics can be achieved by sequences of EXCLUDE or
     service. It should be noted that the concept of instances is                PREREQUISITE terns.
     useful for services such as stepped or tiered pricing plans,                   The form "FIRST eventName+ SL* in the FIG. 9 syntax
     where instance-specific step and tier information is stored in         40
                                                                                 ensures that only one of a number of possible subscription
     provisioning tables.                                                        terms is enabled. When one of the named events occurs, the
        The term "NOTHING" in the syntax of FIG. 9 indicates                     subscription term to be enabled is the first one in the list SL*
     that no services are enabled for the event, and a term of the               for which at least one service would be enabled. When any
     form "serviceld" indicates that the named service is enabled.               other event occurs, all the services which are enabled in at
     The term "SL1; SL2" captures ordering of subscription                  45
                                                                                 least one of the sub-terms are enabled.
     terms. All services enabled by SL1 are enabled, and all those                  Another possibility is that of having several subscription
     enabled by SL2 are enabled, in that order. For example, a                   terms, of which a particular "best" one applies. This situa-
     term:                                                                       tion is captured by the FIG. 9 syntax as follows. The event
        internationalRate; volumeDiscount                                        handlers of each of the given subscription terms are invoked,
     enables internationalRate and volumeDiscount, in that order.           50
                                                                                 but only provisionally, and the best is selected from these
     Whenever, e.g., a callCompletion event occurs, first the                    candidates in accordance with some predetermined criteria.
     callCompletion handler of the internationalRate service is                  The available forms are:
     invoked, then the callCompletion handler of the volumeDis-                     MAXIMUM eventName expression SL*
     count service is invoked.                                                      MINIMUM eventName expression SL*
        Delegation allows the explicit subscription term of                 55      The "expression" selects either one of the eventName's
     another subscriber to be invoked. When encountered,the                      intType arguments, or an intType field of one of event-
     compact subscription table is accessed, and the explicit                    Name's record arguments. Whenever an event eventName
     subscription term for the named subscriber is retrieved. This               occurs, each term in SL* is evaluated provisionally, and the
     is then invoked in place of the delegation term itself. Pre-                expression is evaluated. The term with the maximum is
     and post-processing terms are not invoked. This feature has            60   selected, and only the services enabled by this term are then
     at least two uses. It can be used to implement customer                     deemed to be enabled. The results of all other provisional
     hierarchies where, e.g., the subscription for a parent must be              invocations are discarded. For events other than the named
     invoked for a child, and it can also be used to introduce                   event, the services of all of SL* are enabled.
     structure and modularity into subscriptions, at the cost of                    The illustrative subscription language described above is
     additional table accesses.                                             65   sufficiently expressive to handle a variety of non-trivial
       The form "IF serviceld       ELSE SL. ]" in the FIG. 9
                                   SL1 E                                         subscription issues. However, the language also has the
     syntax captures conditional invocation and qualification.                   advantage of simplicity. In particular, the language is suffi-
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 27 of 100 PageID #: 61

                                                           US 6,502,133 Bl
                                  21                                                                    22
     ciently simple that it is possible to encode any term of the            feature is the ability to perform normalization over
     subscription language in a prefix form which is ideally                 format input streams. Under this approach, even if there are
     suited to real-time interpretation. This is illustrated for some        several input formats on a stream, these are transformed into
     of the examples above as follows, although it should be                 a single internal format on arrival, and only this uniform
     understood the compiled versions will be in a machine-             5    internal format is processed within the EPS.
     readable encoding of this prefix form.                                     For instance, consider the previously-described fraud
        ; internationalRate volumeDiscount                              detection/prevention example, which is based on processing
        EXCLUDE i internationalrate distanceRate                        streams of call detail records (CDRs). About fifty different
        ; EXCLUDE i internationalRate distanceRate PREREQ-              CDR formats arise in practice, and the authoring process can
           UISITE i distanceRate volumeDiscount                      lo be simplified if it is made independent of these individual
       A very simple interpreter for this form can be imple-            formats. This may be achieved in three stages: by authoring
     mented in a straightforward manner as a simple switch              each physical record format, superimposing a normalized
     statement with a case for each of the ten forms described          record format over the physical record format, and providing
     above.                                                             a normalization for each CDR format.
                                                                     15
        In practice, the subscription process itself can be complex.       FIG. lOA illustrates this normalization process for two
     For example, services may be active only for a particular          CDR formats, exampleCDRTypel and exampleCDRType2.
     time period, there may be ordering dependencies between            Services are authored not in terms of either of these specific
     subscriptions, some services, e.g., those implementing             formats directly, but rather in terms of the third, normalized
     taxation, may be subscribed to implicitly by all subscribers, 20 format, CDRNormalType. A normalization is declared for
     an event may need to "qualify" for a service, or there may         both of the CDR formats, and these normalizations are used
     be "preclusion" or "prerequisite" dependencies between             to map CDRs to the normalized form for processing.
     services. The subscription language of the illustrative                   Unfortunately, although this approach simplifies
     embodiment, as shown in FIG. 9, is sufficiently rich to                 authoring, normalization is "lossy." For instance, in the FIG.
     capture these and a variety of other classes of dependency         25
                                                                             lOA example the sensor field of exampleCDRTypel does
     between services and between subscriptions.                             not occur in the normalized form, and is therefore discarded
       It should be noted that the subscription model may                    by the normalization process. As a consequence, this
     include a number of more advanced features. For example,                approach is satisfactory only if down-stream processing
     services can be organized into an inheritance hierarchy,                does not rely upon a record's specific input formats. To
     whereby a new service inherits all the handlers of an existing     30
                                                                             overcome this difficulty, a second form of normalization,
     service. By redefining one or some of a parent's handlers, an           referred to as abstract normalization, is provided. Abstract
     existing service can be adapted to new requirements. Also,              normalization is based on the concept of an abstract record
     certain services can be designated as "pre-processing" or               type. Abstract record types are similar to concrete record
     "post-processing" services, thereby ensuring that their han-            types, but they define an interface to a group of record
     dlers are always the first or the last to be invoked for an        35
                                                                             formats rather than a physical record format. In this case,
     event. This would be the case for the debitMonitorPre and               mappings between these concrete and abstract record types
     the debitMonitorPost services in the example. Typically, the            allow a single interface to be used to process records that
     event handlers of pre-processing services perform initializa-           have a variety of different underlying physical formats,
     tion tasks for other handlers, and the event handlers of                without requiring normalization to be performed.
     post-processing services perform final computations, update        40      FIG. lOB shows the abstract normalization which results
     summary information which is not owned by any individual                if the declaration of the type CDRNormalType in the FIG.
     service, and generate outputs. Other features that may be               lOA example were given not as a concrete type, but rather
     included in the subscription model are implicit subscription,           as an abstract type. In this case, if the underlying record is
     conditional subscription (or "qualification"), mutual                   oftype exampleCDRTypel, then any reference to an abstract
     exclusion, and optimization.                                       45   field duration is replaced transparently with a reference to
                                                                             the underlying concrete field duration. If the underlying
                Authoring Input and Output Streams                           record is of type exampleCDRType2, it is replaced with the
       Many of the target applications for the EPS 12 are                    expression "minutes +6O*hours. By defining events in
     implemented as adjunct services to embedded systems, such               terms of abstract records, multi-format inputs are mapped to
     as network switches. To support data exchange with such            50   multi-format outputs, without loss of information. A limita-
     embedded systems, the EPS supports stream-based external                tion of abstract normalization, however, is that updates are
     interfaces, as illustrated in FIG. 2. As previously noted, an           restricted. In particular, an abstract field may be updated
     input or an output stream may be, e.g., a sequence of records,          only if, for every normalization, its mapping is defined as a
     transmitted over a TCP/IP connection or other suitable                  simple arithmetic mapping of a single field in the underlying
     connection. The authoring of input and output streams              55   concrete record type. In the FIG. lOB example, for instance,
     involves describing the physical record formats which can               neither the duration nor the callTimestamp field may be
     occur on a stream, identifying key features embedded within             updated.
     those records, such as format descriptors and length
     indicators, and defining mappings between record formats.                      Alternative Embodiment Based on Dynamic
       When the EPS interfaces with existing systems, a number          60
                                                                                                 Execution Model
     of complications may arise. For example, stream formats                   FIG. 11 shows an alternative embodiment of the real-time
     generally conform to existing standards, and the EPS must               EPS 12 of FIG. 1. The EPS 12 in this embodiment includes
     be capable of interfacing with systems which use those                  the SAE 24 as previously described, and a set of k clusters
     standards. As another example, streams are frequently                   of RAEs configured in the form of a dynamic execution
     nonhomogeneous, with a single stream comprising a variety          65   model (DEM) 100. The DEM 100 receives input streams,
     of different record formats. The above-described SAL pro-               generates output streams, and processes queries, in a manner
     vides several features for addressing these issues. One                 similar to that described in conjunction with FIG. 2. The
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 28 of 100 PageID #: 62

                                                            US 6,502,133 Bl
                                   23                                                                      24
     DEM loo interfaces with data warehouse/enterprise store                     The EPS in the distributed configuration of FIG. 11 must
     (DW/ES) 14, application(s) 18 and SAE 24 via a bus 101.                   adjust to changes in the number of clusters 104-i and the
     The DEM 100 includes a set of global services 102 and the                 number of customers. The number of clusters may change as
     set ofk clusters 104-i, i=1, 2, . . . k. Each ofthe clusters 104-i        a result of, e.g., adding or deleting processors from the
     may include a set of n RAEs arranged as shown in the FIG.            5    system. When the number of clusters changes, the EPS 12
     3 embodiment. The global services 102 include a data                      may migrate some customers from one or more clusters in
     collection and mapping element 110, a cluster management                  the old configuration to a new cluster. Migrating customers
     element 112, a recovery management element 114, and a                     involves moving the customer profile and summary tables
     query services element 116. The global services 102 further      from a source cluster to a target cluster. An important
     includes an event log 120, a recovery log 122, a mapping lo observation is that hierarchically-treated customers gener-
     store 124 and a component store 126. Each of the clusters        ally must be kept in the same cluster in order to maintain
     104-i includes a daily maintenance element 130-i, a query        accurate summary information and hence accurately process
     management element 132-i, and a set of one or more RAEs          the events. An example of a mapping method which takes
     134-i. Each cluster 104-i further includes a component store     into account hierarchically-related customers, and possibly
     140-i, a working store (WS) 142-i, and an enterprise offline 15 other exceptional cases, requires that the data collection and
     store 144-i.                                                     mapping element 110 have access to a database instance for
        The DEM 100 allows authorable components as well as           the purpose of mapping. This database instance may be, e.g.,
     priming and updating objects to be dynamically loaded at         a DataBlitzTM database instance.
     runtime, as needed. It is used by any EPS process that needs
                                                                         Another issue in the embodiment of FIG. 11 is how initial
     to access the methods of a service or authorable component. 20
                                                                      segmentation of the customer set occurs. One possible
     All knowledge about a service or authorable component is
                                                                      strategy is to first subdivide the customer set into simple
     encapsulated within these dynamically loaded objects. Each
                                                                      customers and exceptional customers. Exceptional custom-
     authorable component contains information about its event
                                                                      ers are hierarchically-related customers and customers that
     type and state. Adynamic service is then triggered according
                                                                      have constraints on them that force location in a particular
     to the event type and performs some processing according to 25
                                                                      cluster. For the simple customers, a functional mapping may
     the authorable component's state. The EPS is thereby insu-
                                                                      be used. An example of a functional mapping is to assign a
     lated from specific knowledge about the authorable               simple customer to cluster i, where i=X mod k, where X is
     component, such as the tables kept in the WS and the             the customer ID and k is the number of clusters. Though the
     methods used during "trigger-based" processing. Atask such
                                                                      cluster mapping for these simple customers can be computed
     as end-of-cycle (EOC) processing becomes an instance of a 30
                                                                      easily, it may still be desirable to maintain their mapping in
     trigger-based processing and is handled by a RAE. The            the mapping store 124 for symmetry as well as migration
     introduction of new services is also simplified. Since new
                                                                      management.
     services can be defined and dynamically loaded at runtime,
     the system does not have to brought down and rebuilt. Thus,         For the exceptional customers, an administrator may be
     any process that utilizes the methods of a service can access 35 used to determine what clusters they will be assigned to, and
     newly loaded objects without having to be recompiled and         a mapping of customer ID to cluster number is maintained.
     restarted.                                                       The type of exception condition may also be maintained to
        The DEM 100 may be implemented using dynamically              help guide migrations. The cluster management element 112
     linked libraries (DLLs). In this approach, a translator parses   implements a process to create and maintain this mapping.
     the authorable component's definition file (generated by the 40 As an event enters the data collection and mapping element
                                                                      iio, that element in conjunction with the cluster manage-
     SAE 24) and produces a C++ class that can be compiled into
     a DLL. The authorable component is introduced into the           ment element 112 determines the correct cluster either from
     DEM 100 through a given daily maintenance element 130-i,         a mapping table in the mapping store 124 or the above-
     which stores information about the name and location of the      described functional mapping.
     DLL in the corresponding WS 142-i. As an example, at 45 Migration in the FIG. 11 embodiment may be viewed as
     runtime, when a RAE needs the service to process some data       an administrative task that occurs off-line, and may include
     object such as a call detail record (CDR) or when the daily      the following steps:
     maintenance element 130-i needs to subscribe a customer to          1. Select the customers to be migrated and the target
     a service, the DLL is loaded as it becomes available and the           cluster. Alternatively, all of the simple customers may
     methods within the DLL can be accessed. Reloading of the 50            be redistributed via the functional algorithm.
     DLL occurs if an update to the DLL comes in.                        2. Applications may at this point wish to add to the
        The functional interface between a process and the DLLs             migrating customer set any hierarchically-related cus-
     is defined by the basic component type, an abstract base               tomers not explicitly designated.
     class. In this embodiment, all authorable components must           3. Simple customers may be migrated individually. All
     inherit from a basic type. The basic component type contains 55        customers in a given hierarchy must be in the same
     a set of virtual methods that a process invokes to perform an          subset, and customers in the same subset will be
     authorable component-specific action. An authored compo-               migrated together.
     nent can override these virtual methods to provide its own
                                                                         4. Change the mapping table in mapping store 124 so that
     specific functionality.
                                                                            the migrated customers are now mapped to the target
        As shown in FIG. 11, the DEM 100 may include k clusters 60          cluster.
     104-i. Each of the k clusters 104-i resides on its own
     processor and includes its own WS. Events are mapped to                     5. Copy all customer profile data and summaries from the
     the correct DEM cluster 104-i by the data collection and                       source cluster to the target cluster.
     mapping element 110. Query events are mapped to the                         6. Delete the customer profile data and summaries on the
     correct DEM cluster 104-i by the query services element              65        source cluster.
     116. The DEM 100 is transparent to its clients since requests               7. Update processed transactions for the migrated cus-
     are handled by specific mappers.                                              tomers to refer to the target cluster. Plan summaries will
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 29 of 100 PageID #: 63

                                                               US 6,502,133 Bl
                                     25                                                                      26
           generally not be affected, e.g., in terms of a delta being          maintenance processing as a result of deferring daily main-
           applied, as a result of customers being migrated.                   tenance events until after establishing a recovery point may
           Though the plan summary in a given cluster may not                  be undesirable in some applications. Other techniques may
           accurately reflect the actual customer participation                therefore be used to coordinate the timing for recovery point
           within that cluster after migration, the aggregate of that      5 establishment, and daily maintenance events may be pro-
           plan's summaries across all clusters will accurately                cessed as they are received, subject to factors such as system
           show the participation of all customers for that plan.              load, etc.
           There does not appear to be any need to maintain plan                  A similar concern arises for service plans. This concern is
           summaries reflecting cluster participation, since clus-             addressed by establishing a policy that service plan changes
           ters are a feature of the system architecture rather than       lo (new or modified) will only be introduced after each recov-
           logical service concepts.                                            cry point and before any other processing (maintenance
                     Fault Tolerance and Recovery                               inputs, transactions, events/triggers). Daily maintenance
                                                                                will need to be able to back out service plan changes from
        Fault tolerance and recovery features of the EPS 12 will       a given recovery point. The WS effects may be automatically
     be illustrated below using the embodiment of FIG. 11. In 15 backed out by DataBlitzTM recovery, but the file system
     order to be self-sufficient in its ability to recover from        changes, e.g., DLLs, will need to be handled, by perhaps
     software failures, the EPS in this embodiment keeps local         keeping previous versions only when changes are intro-
     copies of all inputs coming into it from external sources.        duced. So essentially the daily maintenance element will be
     This process may be implemented in the data collection and        responsible for establishing recovery points only for service
     mapping element 110, and is responsible for knowing what 20 plan impacts to a flat file store. Other service plan changes
     external inputs are coming into the EPS, knowing how to           to the DW/ES 14 will not be rolled back. This will require
     receive each external input, knowing how to map an input to       the DW/ES 14 to filter these duplicate requests in recovery,
     the proper EPS cluster or clusters, and knowing how to            similar to what it needs to do for processed transactions.
     convert each input into an appropriate file. The process also
                                                                          Recovery on a per cluster basis in the FIG. 11 embodi-
     attaches a serial tag to every data input coming into the EPS. 25
                                                                       ment requires all inputs to be mapped to the cluster prior to
     This tag is used to identify records in a stream and for          being stored to disk for recovery. The data collection and
     recovery purposes.
                                                                       mapping element 110 takes input streams or files and maps
        The EPS in this embodiment needs to be able to recover         them to the appropriate file in the recovery log 122, and is
     on a per cluster basis. In order to accomplish this, the input    also responsible for reading the recovery log 122 and
     files created by the data collection and mapping element 110 30 delivering inputs to the appropriate cluster process. The data
     are organized on a per cluster basis. The input types coming      collection and mapping element 110 includes readers for
     into the EPS, and their corresponding handlers and mappers,       obtaining input streams, mappers for mapping input streams
     are shown in the following table.                                 to cluster recovery files, and senders for delivering data from
                                                                                recovery files to the appropriate clusters. Readers, mappers
                                                                           35
                                                                                and senders are implemented by the same process.
     Input Type      Handler                 Mapper                               Although DataBlitzTM can recover to the last transaction,
                                                                                the DW/ES may lag during recovery due to volume aggre-
     Queries         Query Services 116      Query Services 116
     Events          RAE 134-i               Data Collection/Mapping 110
                                                                                gation issues. This issue may be addressed by rolling the WS
     Maintenance     Daily Maintenance 130-i Data Collection/Mapping 110   40
                                                                                and flat file store back to the last recovery point just prior to
     Triggers        RAE 134-i               Data Collection/Mapping 110        the last committed DW/ES transaction for that cluster.
     Service Plans   Daily Maintenance 130-i Data Collection/Mapping 110        Customer migration adds another level of complexity to
                                                                                recovery. In the FIG. 11 embodiment, this issue may be
        Queries are generally read-only and do not need to be                   addressed by requiring all customer migration to occur in
     recovered. This means that if the cluster goes down prior to          45
                                                                                non-service periods, e.g., scheduled maintenance periods,
     servicing a query, the application will need to detect and                 for the EPS. Other embodiments may be configured which
     handle this. This policy will need to be declared. Hence,                  allow the customer migration to occur during service peri-
     queries generally do not need to be buffered to a file. It      ods.
     should be noted, however, that based on application needs,        FIGS. 12 through 15 illustrate a detailed example of
     it may be possible to identify certain classes of updateable 50 recovery management which may be implemented in the
     queries that require buffering in global services, e.g., in a   EPS 12. The recovery management in this example ensures
     prepay billing application, locking an account while a call is  that events (e.g., CDRs, priming data, etc.) are reliably
     in progress. Due to overlap between queries and other                      processed by the EPS 12, even if one or more system
     events, it may be desirable to merge the functions of the data elements, such as the DCI, a cluster process (e.g., RAE,
     collection and mapping element 110 and the query services 55 dmserv, etc.) or the memory store crash or otherwise fail. An
     element 116.                                                   aspect of this reliability is the assurance of the consistency
        As will be described in greater detail below in conjunction between events processed by a given cluster 104-i and
     with FIGS. 12 through 15, the EPS 12 implements a strategy     processed events (e.g., events with EPS-added data)
     of establishing recovery points at predetermined intervals     received by the DW/ES 14.
     and, when necessary, recovering to the first recovery point 60    A well-known conventional solution for ensuring data
     just prior to the last transaction committed by the DW/ES 14   synchronization between multiple data stores is to employ a
     for the cluster. In order to manage synchronization between    "two-phase" commit approach in which a Transaction Pro-
     a RAE 134-i handling events, triggers, etc. and the daily      cessing (TP) monitor or other overseeing entity coordinates
     maintenance element 130-i handling maintenance inputs, all     transaction commits between all data stores participating in
     maintenance activities are performed immediately after 65 a transaction. In this approach, all participating data stores
     establishing a recovery point but before starting event pro-               are queried for preparedness to commit. All data stores vote,
     cessing. It should be noted that delays imposed on daily                   and if all vote in the affirmative, each is instructed by the
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 30 of 100 PageID #: 64

                                                          US 6,502,133 Bl
                                   27                                                                    28
     overseeing entity to go ahead and commit. A single negative             EPS 12 and DW/ES 14 are up and available for handling
     vote causes the transaction to be "rolled back," i.e., all data         events. The steps in the event processing procedure are as
     store entities, tables, rows, etc. are returned to a state prior        follows:
     to the start of the transaction. A problem with this approach                The given event enters the EPS 12.
     with respect to the EPS 12 is that the slowest data store, i.e.,   5
                                                                               2. The event is received by a DCI 150 implemented in the
     the DW/ES 14, determines the throughput rate for the entire                  global services portion 102 of EPS 12. The DCI 150
     EPS, and the overhead of constant resynchronizations, with                   includes a mapper thread 152 which is responsible for
     each commit involving multiple communications between                        event serialization and logging. The incoming event is
     clusters and the DW/ES 14, would severely impede the                         serialized, e.g., assigned one of a series of monotoni-
     overall throughput.                                                lo        cally increasing serial numbers, by DCI 150 as soon as
       The above-described conventional two-phase commit                          the event is accepted into the EPS. The serial number
     approach can be considered a "pessimistic" data synchroni-                   remains associated with the event as the event passes
     zation approach because, at every commit time, all data                      through the EPS, and uniquely identifies that event
     stores are known to be consistent with one another. In                       within global services 102, the cluster 104-i, and the
     contrast, the approach illustrated in FIGS. 12 through 15          15
                                                                                  DW/ES 14. Serialized events are then logged by the
     ensures a high level of throughput by employing an "opti-                    DCI 150 in event log 120 so that the events can be
     mistic" data synchronization approach. In this approach, the                 recovered and replayed to the cluster 104-i in case the
     memory store and the DW/ES are only known to be syn-                         cluster (or a process in the cluster) fails, or in case the
     chronized when a given cluster, or an individual process                     DCI 150 itself fails.
     within it, is started. This approach avoids the need for           20
                                                                                  The serialized and logged event is sent to the appro-
     constant resynchronization at every commit, such that the                    priate cluster process 160.
     memory store can be allowed to perform more or less at its                4. Before each transaction commit, the cluster process 160
     maximum capacity.                                                            records in memory store 162 the serial number of the
       The recovery management as illustrated in conjunction                      last event processed and that of the last event sent to the
                                                                        25
     with FIGS. 12 through 15 makes use of a DataBlitzTM                          DW/ES 14. The memory store 162 corresponds gen-
     feature known as recovery points, or time stamp recovery.                    erally to the memory store 32 of FIG. 2, and a desig-
     Recovery points may be viewed as "markers" that are                          nated portion of the memory store 162 may be associ-
     inserted, on demand, e.g., by the EPS 12, into stable Dat-                   ated with each of the RAEs in the cluster 104-i.
     aBlitzTM redo logs. A recovery point represents a transac-                   The DW/ES 14 utilizes one or more enterprise store
                                                                        30
     tionally consistent state of the database that can be reverted               server processes 165 to record in a serial number log
     to as long as the logs are available. The logs are typically                 170 the last serial number received for each cluster
     archived or deleted after a database checkpoint so that the                   process.
     disk space consumed can be freed. This feature enables                    FIG. 13 illustrates a recovery point establishment proce-
     optimistic data synchronization by providing points in the              dure which includes the following steps:
                                                                        35
     past at which the synchronization of the memory store and                 i . In accordance with a period determined by a tunable
     the DW/ES is known and to which the state of the EPS can                      parameter, a timer thread 172 in DCI 150 generates an
     be returned in case of failure.                                              establish recovery point event and transmits it to a
        In the example of FIGS. 12-15, event serialization and                    dmserv process 174 in the cluster 104-i.
     logging enables event acceptance and recovery. By tagging          40     2. The dmserv process 174 passes the event to a recovery
     each event with a serial number as it comes into the EPS,                    component 176. The recovery component 176 encap-
     logging the event at the front end (e.g., a DCI) and persis-                 sulates functions for handling establish recovery point
     tently storing the last serial number processed in each                      events and for invoking the memory store 162 to
     database transaction (in the memory store and DW/ES), in                     rollback to a previous recover point.
     nearly all cases it is possible to recover to the last success-    45     3. The recovery component 176 performs the following
     fully processed event, and to replay accepted events from                    operations:
     that point forward. Without such a mechanism, exceptional                    a. Commits the current open dmserv transaction and
     events such as the failure of a RAE will generally always                       opens a new one.
     require a more expensive recovery (in terms of lost cycles                   b. Reads from the memory store 162 the last serial
     that could be spent processing new events) to a recovery           50          numbers processed by the cluster 104-i as well as last
     point. Furthermore, if event serial numbers are associated                     sent to the DW/ES.
     with the incoming stream and event sequence number on                        c. Establishes a recovery point in the memory store
     that stream, it is possible to provide an event supplier with                  162. A handle to the recovery point is obtained, and
     sufficient information to be able to replay an event stream                    the handle identifies the location, e.g., in the above-
     without losing events (e.g., if the EPS could not recover) or      55          noted redo logs, where the recovery point was
     duplicating events.                                                            placed, and the date and time at which the recovery
       Recovery requirements dictate that a return to a previ-                      point was taken.
     ously established recovery point should be avoided where                     d. Writes the recovery point handle and last serial
     possible, and that a process that has failed and restarted                      numbers processed data to the recovery logs 178.
     should avoid recovery modes wherever possible (e.g., RAE           60           Information associated with established recovery
     was idle, with no uncommitted or queued work when it                           points is persisted in the recovery logs 178, enabling
     failed, and so there is therefore nothing to recover), because                 the selection of an appropriate recovery point when
     these are considered "expensive" propositions in terms of                      an out-of-synchronization condition is detected. The
     lost cycles that could otherwise be devoted to processing                      recovery logs 178 in this embodiment are outside the
     new events.                                                        65          memory store 162 (e.g., in flat files) so that they are
       FIG. 12 illustrates the event processing procedure for a                     available even if the memory store 162 itself is not.
     given event arriving in the EPS 12. It is assumed that the                     The recovery logs 178 may comprise a set of recov-
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 31 of 100 PageID #: 65

                                                          US 6,502,133 Bl
                                  29                                                          30
            ery logs 40 as shown in the FIG. 2 embodiment, with              following is another example of a set of recovery
            each of the logs 40 in the set associated with a               establishment and recovery procedures also suitable for use
            corresponding RAE in the cluster 104-i. As another             in the FIG. 11 embodiment:
            example, the recovery logs 178 may comprise a set                 i . Recovery point frequency is configured per cluster by
            of recovery logs including recovery logs 66-1, 66-2         5         an administrator.
            and 74-n as shown in the FIG. 3 embodiment.                       2. For each recovery point, the following recovery point
       4. When the memory store server processes are first                        establishment operations occur:
          started, and right before they are cleanly shut down, a                 a. Recovery management element 114 sends a notifi-
          memory store front-end process msfront 180 calls the                       cation to DClsender, a process implemented by the
          recovery component 176 to establish a recovery point          lo           data collection and mapping element 110, to estab-
          so that there is always an appropriate memory store                     lish a recovery point for cluster i. It provides a
          state to return to when the cluster is started. The                      unique identifier for this recovery point.
          msfront process 180 is associated with the cluster                    b. DClsender places a recoveryPoint message on the
           104-i, and coordinates starting, stopping, and recover-                processing stream for that cluster behind all currently
                                                                                   queued inputs and stops sending additional inputs
           ing the cluster.                                             15
                                                                                   down that steam.
        FIG. 14 shows a cluster recovery procedure. It is assumed               c. Cluster i RAE 134-i receives the recoveryPoint
     that the memory store 162 and one or more cluster processes                   message and marks the WS 142-i with the unique
     160 have failed, such that the cluster 104-i requires restart-               identifier passed on from recovery management ele-
     ing. The cluster recovery procedure includes the following                   ment 114. Once the recovery point is established,
     steps:                                                             20        RAE 134-i notifies recovery management element
        1. The msfront process 180 queries the DW/ES 14 for the                   114 of the recoveryPoint identifier and last transac-
          last serial number received from each cluster process.                  tion number processed. The recovery management
       2. The msfront process 180 calls the recovery component                    element 114 persistently stores this recovery point
          176 to do a recovery/rollback to a recovery point,                       and last transaction number information for cluster i.
          passing it the serial numbers collected in the previous       25      d. Recovery management element 114 notifies cluster i
          step.                                                                    daily maintenance element 130-i to establish a recov-
       3. The recovery component 176 searches the recovery                         cry point using the same unique identifier for the flat
                                                                                   file store. The daily maintenance element 130-i noti-
          logs 178 for a recovery point handle for which each                      fies recovery management element 114 when com-
          associated serial number is less than or equal to the                    plete (this could happen in parallel with step c).
          corresponding last serial number received by the              30
                                                                                e. Recovery management element 114 notifies
           DW/ES for that cluster process.                                         DClsender to start processing for cluster i.
        4. The recovery component 176 calls the memory store                      DClsender starts processing in the appropriate order
           162 in order to roll back to the recovery point identified             ( service plans, maintenance inputs, then transactions
           by the recovery point handle obtained from the recov-                  and events/triggers), ensuring that these are uniquely
                                                                        35
           cry logs 178.                                                          sequentially tagged. When daily maintenance ele-
        5. When the rollback is completed, the msfront process                    ment 130-i is handling service plan inputs it should
           180 restarts all the cluster processes 160.                            have sufficient information to be able to back out flat
        FIG. 15 shows a cluster process recovery procedure. It is                 file store changes for these inputs in case of recovery
     assumed that a cluster process has failed and been restarted.                to an earlier recovery point.
     The goal is to determine if any events were lost, and if so,
                                                                        40      f. DClsender sends service plan inputs followed by
     to request a recovery.                                                        maintenance inputs to daily maintenance element
                                                                                   130-i. Daily maintenance element 130-i notifies
        1. The cluster process 160 invokes the recovery compo-                     DClsender when complete.
           nent 176 to do a startup check.                                      g. DClsender sends transactions and events/triggers to
        2. The recovery component 176 queries the DW/ES 14 to           45         RAE 134-i until the next recovery point notification.
           obtain the last serial number that the DW/ES received              3. The recovery process includes the following opera-
           from that cluster process.                                           tions:
        3. The recovery component 176 queries the memory store                  a. Recovery management element 114 detects cluster i
           162 to obtain the last serial number it processed and the               failure, halts DClsender for that cluster's inputs and
           last serial number that was sent to the DW/ES 14.            50         restarts the cluster's process group.
        4. If the last serial number sent to the DW/ES is greater               b. Recovery management element 114 queries the
           than the last serial number processed by the DW/ES for                  DW/ES 14 for the last committed transaction iden-
           that process, the recovery component 176 sends a needs                  tifier for cluster i.
           recovery message to the msfront process 180. In this                 c. Recovery management element 114 determines the
           case, the msfront process 180 shuts down the cluster         55         appropriate recovery point for cluster i, e.g., the
           and memory store server processes, and commences                        recovery point's last committed transaction <=last
           the previously-described cluster recovery procedure.                    committed transaction for cluster i, and signals dus-
        5. If the last serial number sent to the DW/ES is less than               ter i's DataBlitzTM server to restore to the appropriate
          or equal to the last serial number processed by the                     recovery point. Cluster i's DataBlitzTM server noti-
          DW/ES for that process, a ready to go message con-            60         fies recovery management element 114 when dom-
          taming the last serial number processed by that cluster                  plete.
          process is sent to the DCI 150. The DCI 150 begins                    d. Recovery management element 114 notifies daily
          sending events starting immediately after that serial                    maintenance element 130-i to recover the flat file
          number, retrieving events from its event log 120 as                      store to the given recovery point. Daily maintenance
          necessary.                                                    65         element 130-i notifies recovery management element
      A number of other examples of recovery point establish-                      114 when complete (this can be in parallel with step
     ment and recovery procedures will be described below. The                    c).
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 32 of 100 PageID #: 66

                                                           US 6,502,133 Bl
                                   31                                                          32
          e. Recovery management element 114 notifies                          3. The recovery process includes the following op
             DClsender to start cluster i's inputs after that recov-              tions:
             cry point's last committed transaction identifier.                   a. RecoveryMgr detects a failure at one of the sites.
          f. The DW/ES 14 filters records it had already com-                     b. RecoveryMgr halts the SenderMgr if necessary, and
             mitted between the recovery point and the need for 5                    then restarts the failed site.
             recovery. A possible alternative is to filter this inside            c. RecoveryMgr queries the RecvMgr at the non-
             the EPS at both RAE 134-i and daily maintenance                         DataBlitzTM storage manager site to obtain the last
             element 130-i.                                                          committed recover point.
       An example of a time stamp recovery process, which may                     d. RecoveryMgr instructs the RcvrMgr at the Dat-
     be implemented in the embodiment of FIG. 11, will now be lo                     aBlitzTM storage manager site to stop its database
     described. It is assumed for purposes of the example that                       server. The RcvrMgr calls BlzSys::stop, and then
     there are three sites involved in event processing for a given                  calls BlzSys::recover specifying the recover point to
     application. In parallel, a front-end site passes a data stream                 use. Once the DataBlitzTM storage manager has
     to two back-end sites. For example, in the EPS 12 of FIG.                       recovered, the RcvrMgr notifies the RecoveryMgr
                                                                                     about recovery completion.
     11, the front-end site may be an element of the global             15        e. RecoveryMgr notifies the SenderMgr to start passing
     services 102, e.g., the data collection and mapping element                     the data streams again, starting from the recover
     110, and the back-end sites may be clusters 104-i. Each of                    point's last processed message.
     the two back-end sites does some processing on the data                   The above-described embodiments of the invention are
     stream and updates their local data store or database. One of           intended to be illustrative only. Numerous alternative
     the back-end sites is assumed to be running the DataBlitzTM        20   embodiments may be devised by those skilled in the art
     storage manager, and it further assumed that the other                  without departing from the scope of the following claims.
     back-end site, which is not running DataBlitzTM storage                   What is claimed is:
     manager, is always behind on processing the data stream.                  1. An apparatus for processing events generated by at least
     The SenderMgr is a process running on the front-end site,               one system application, the apparatus comprising:
     which passes a data stream to the back-end sites. The              25     a processor for executing code to implement at least a
     RecvMgr is a process running on each back-end site, which                    portion of at least one real-time analysis engine,
     receives the data streams from the front-end site. The                       wherein the real-time analysis engine processes the
     RecoveryMgr is a process that coordinates the recovery                       events, and wherein associated with the real-time
     activity for all of the participating sites.                                 analysis engine in a main-memory database system is
       In the event of a crash or other system failure, the             30        recovery information regarding a recovery point for the
     application uses time stamp recovery at the DataBlitzTM                      real-time analysis engine.
     storage manager site in order to recover back in time to a                2. The apparatus of claim 1 wherein serial tags are
     transactionally consistent point that is equivalent to the other        assigned to each of the events in accordance with an arrival
     back-end site's transactionally consistent state. The follow-           order of the events.
     ing are a set of recovery point establishment and recovery         35     3. The apparatus of claim 2 wherein the serial tags are
     operations:                                                             assigned in a monotonically increasing sequence in accor-
       1. The frequency of the recovery points is determined in              dance with the arrival order of the events.
          this example by an administrator. The administrator                  4. The apparatus of claim 3 wherein the tags and the
          sets the DataBlitzTM storage manager site's system                 corresponding events are stored in an event log.
          configuration parameter MXRECOVERPOINTS                       40     5. The apparatus of claim 2 wherein the recovery infor-
          accordingly. Within the application, a recovery point              mation includes the serial tag for each event for which
          consists of a unique identifier, last processed message            processing in the real-time analysis engine has reached a
          identifier, and a BlzRecoverPoint.                                 commit operation.
       2. For each recovery point, the following recovery point                6. The apparatus of claim 5 wherein the serial tags for
          establishment operations occur:                               45   each event for which processing in the real-time analysis
          a. RecoveryMgr sends a notification to the SenderMgr               engine has reached a commit operation are stored in a
             running on the front-end site to establish a recover            memory portion of the main-memory database system
             point.                                                          accessible to the real-time analysis engine.
          b. SenderMgr places the recover point message on the                 7. The apparatus of claim 6 wherein after an event is
             data streams for its two back-end sites behind all         50   processed and the results of the processing stored in an
             currently-queued inputs.                                        external database storage element, the serial tag of the event
          c. Once the RcvrMgr on the DataBlitzTM storage man-                is stored in a serial tag log associated with that storage
             ager site receives the recover point message, it calls          element.
             a process BlzSys::setRecoverPoint. Once the recover                8. The apparatus of claim 7 wherein the serial tags stored
             point is established, the RcvrMgr notifies the Recov-      55   in the memory portion of the main-memory database system
             eryMgr passing back the established BlzRecover-                 and the serial tags stored in the serial tag log are utilized to
             Point. The RecoveryMgr persistently stores the                  implement a roll-back of the real-time analysis engine to the
             BlzRecoverPoint with the recover point information              recovery point.
             at the nonDataBlitzTM storage manager site.                        9. The apparatus of claim 1 wherein the real-time analysis
          d. In parallel, the same input stream is being processed      60   engine receives the events in the form of one or more input
             by the other nonDataBlitzTM storage manager site.               streams from at least one data source, and delivers infor-
             The RcvrMgr at this site commits its updates upon               mation representative of processed events in one or more
             receipt of the recovery point message. It too notifies          output streams to at least one data sink.
             the RecoveryMgr that it has committed updates up to                10. The apparatus of claim 9 wherein at least one of the
             the specified recover point (commits on this site must     65   data source and the data sink comprises at least one of a
             go after commits on the DataBlitzTM storage man-                network element of the system, a client associated with the
             ager site).                                                     application, and a database element.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 33 of 100 PageID #: 67

                                                         US 6,502,133 Bl
                                  33                                                                     34
        11. The apparatus of claim i further including a plurality        17. The method of claim 16 further including the step of,
     of processors for executing code to implement the at least        after an event is processed and the results of the processing
     one real-time analysis engine.                                    stored in an external database storage element, storing the
       12. The apparatus of claim i wherein the processor              serial tag of the event in a serial tag log associated with that
     executes code to implement at least a portion of the main- 5 storage element.
     memory database system.                                              18. The method of claim 17 further including the step of
       13. A method of processing events generated by at least         utilizing the serial tags stored in the memory portion of the
     one system application, the method comprising the steps of:       main-memory database system and the serial tags stored in
                                                                       the serial tag log to implement a roll-back of the real-time
       processing the events in at least one real-time analysis        analysis engine to a recovery point.
          engine; and                                               lo
                                                                          19. The method of claim 14 wherein the assigning step
       storing in a main-memory database system associated             includes assigning the serial tags in a monotonically increas-
          with the real-time analysis engine recovery information      ing sequence in accordance with the arrival order of the
          regarding a recovery point for the real-time analysis        events.
          engine.                                                         20. The method of claim 14 further including storing the
       14. The method of claim 13 further including the step of 15 tags and the corresponding events in an event log.
     assigning serial tags to each of the events in accordance with       21. An article of manufacture comprising a machine-
     an arrival order of the events.                                   readable medium for storing one or more programs for
       15. The method of claim 14 wherein the recovery infor-          processing events generated by at least one system
     mation includes the serial tag for each event for which               application, wherein the programs when executed by a
                                                                      20
     processing in the real-time analysis engine has reached a             processor implement the steps of: (i) processing the events
     commit operation.                                                     in at least one real-time analysis engine; and (ii) storing in
        16. The method of claim 15 further including the step of           a main-memory database system associated with the real-
     storing the serial tags for each event for which processing in        time analysis engine recovery information regarding a
     the real-time analysis engine has reached a commit opera-             recovery point for the real-time analysis engine.
                                                                      25
     tion in a memory portion of the main-memory database
     system accessible to the real-time analysis engine.                                         *   *   *    *   *
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 34 of 100 PageID #: 68




                  Exhibit B
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 35 of 100 PageID #: 69
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 36 of 100 PageID #: 70
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 37 of 100 PageID #: 71
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 38 of 100 PageID #: 72
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 39 of 100 PageID #: 73
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 40 of 100 PageID #: 74
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 41 of 100 PageID #: 75
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 42 of 100 PageID #: 76
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 43 of 100 PageID #: 77
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 44 of 100 PageID #: 78
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 45 of 100 PageID #: 79
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 46 of 100 PageID #: 80
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 47 of 100 PageID #: 81
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 48 of 100 PageID #: 82
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 49 of 100 PageID #: 83
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 50 of 100 PageID #: 84
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 51 of 100 PageID #: 85
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 52 of 100 PageID #: 86
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 53 of 100 PageID #: 87
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 54 of 100 PageID #: 88
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 55 of 100 PageID #: 89
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 56 of 100 PageID #: 90




                  Exhibit C
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 57 of 100 PageID #: 91
                                                                                                              USOO7426715B2


   (12) United States Patent                                                          (10) Patent No.:                      US 7426,715 B2
          Buskens et al.                                                              (45) Date of Patent:                            Sep. 16, 2008

   (54) SHUTTING DOWN A PLURALITY OF                                            (58) Field of Classification Search ....................... None
          SOFTWARE COMPONENTS IN AN ORDERED                                               See application file for complete search history.
          SEQUENCE
                                                                                (56)                           References Cited
   (75) Inventors: Richard W. Buskens, Robbinsville, NJ                                                   U.S. PATENT DOCUMENTS
                   (US); Oscar J. Gonzalez, Bridgewater,
                      NJ (US); Li Kuang, Lisle, IL (US); Tim                            5,713,027 A *           1/1998 Soejima et al. ............. T13,300
                      T. Liim, Holmdel, NJ (US); Yow-Jian                         2002, 0087734 A1*             7, 2002 Marhsall et al. ...    ... 709,310
                      Lin, Edison, NJ (US); Sunil K. Mishra,                      2005/0278689 A1* 12/2005 Gong et al. .......                 ... 717,103
                      Aurora, IL (US); Muhammad A.                                2006/0080411 A1*              4/2006 Buskens et al. ............. TO9.220
                      Siddiqui, Monmouth Junction, NJ (US)
                                                                                                           OTHER PUBLICATIONS
   (73) Assignee: Lucent Technologies Inc., Murray Hill,                                                         &8
                      NJ (US)                                                   Lucent Technologies Inc., “Statement Disclosing Information About
                                                                                Development and Use of Technology', 2002 to 2004.3 pgs. Murray
   (*) Notice:        Subject to any disclaimer, the term of this               Hill, NJ,USA.
                      patent is extended or adjusted under 35                   * cited by examiner
                      U.S.C. 154(b) by 679 days.
                                                                                Primary Examiner Chuck O Kendall
   (21) Appl. No.: 10/868,142
                                                                                (57)                             ABSTRACT
   (22) Filed:        Jun. 14, 2004
                                                                                An apparatus in one example comprises a manager compo
   (65)               Prior Publication Data                                    nent in communication with a distributed Software applica
          US 2005/02787OO A1     Dec. 15, 2005                                  tion. The distributed Software application comprises a plural
                                                                                ity of Software components that run within one or more
   (51) Int. Cl.                                                                executables. The manager component shuts down the plural
        G06F 9/44                (2006.01)                                      ity of software components in an ordered sequence based on
        G06F 9/46                (2006.01)                                      one or more dependency relationships among the plurality of
          G06F 5/16              (2006.01)                                      Software components.
   (52) U.S. Cl. ....................... 717/120; 717/103: 718/106;
                                                            709/229                                       20 Claims, 2 Drawing Sheets

                                                          A configuration file is created to store
                                                        architecture information and dependency
                                          202            relationships of the distributed software
                                             \                          application
                                                      Import the configuration file to obtain a list of
                                                     the dependency relationships between software
                                                         components of the distributed software
                                                                       application

                                                     Establish an ordered sequence for shutdown of
                                                      the distributed software application based on
                                                              the dependency relationships

                                                        Send deactivation messages in the ordered
                                                       sequence to the software components within
                                                        the executables of the distributed software
                                                                        application

                                                        Instruct the executable managers to stop
                                                      monitoring the executables of the distributed
                                                                   software application


                                                       Send termination messages in the ordered
                                                      sequence to the software components within
                                                       the executables of the distributed software
                                                                       application

                                                      Instruct the executable managers to shut down
                                                        the executables of the distributed software
                                                                        application
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 58 of 100 PageID #: 92


   U.S. Patent         Sep. 16, 2008   Sheet 1 of 2             US 7426,715 B2




                                                                          122




                           102


                                                       F.G. 1
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 59 of 100 PageID #: 93


   U.S. Patent          Sep. 16, 2008        Sheet 2 of 2              US 7426,715 B2



                      A configuration file is created to store
                    architecture information and dependency
                     relationships of the distributed software
     202                            application                       204


                  Import the configuration file to obtain a list of
                 the dependency relationships between software
                     components of the distributed software
                                    application                       206


                  Establish an ordered sequence for shutdown of
                   the distributed software application based on
                           the dependency relationships
                                                                      208


                    Send deactivation messages in the ordered
                   sequence to the software components within
                    the executables of the distributed software
                                    application                       210


                    Instruct the executable managers to stop
                  monitoring the executables of the distributed
                               software application
                                                                      212


                    Send termination messages in the ordered
                   sequence to the software components within
                    the executables of the distributed software
                                    application                       214


                  Instruct the executable managers to shut down
                    the executables of the distributed software
                                    application
                                                                             FG. 2
                                                                      26
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 60 of 100 PageID #: 94


                                                        US 7,426,715 B2
                                 1.                                                                      2
         SHUTTING DOWN A PLURALITY OF                                     ware application may all run on a single processor or may be
      SOFTWARE COMPONENTS IN AN ORDERED                                   divided up and run across a plurality of processors.
                             SEQUENCE                                        During operation of the distributed software application,
                                                                          state information is created, system resources are allocated,
              CROSS-REFERENCE TO RELATED                                  and/or databases are updated. If the software components of
                     APPLICATIONS                                         a distributed software application shut down without a pre
                                                                          planned shutdown sequence, then the distributed software
      This application contains Subject matter that is related to         application may leave system resources in an inconsistent
   the Subject matter of the following applications, which are            state. As one shortcoming, without a proper shutdown
   assigned to the same assignee as this application. The below      10   sequence, the distributed Software application may not prop
   listed applications are hereby incorporated herein by refer            erly store the state information, release the allocated system
   ence in their entireties.                                              resources, and/or update the databases.
      INSTRUCTING MANAGEMENT SUPPORT SOFT                                    During shutdown of a distributed software application
        WARE OF A FIRST SOFTWARE COMPONENT TO                             divided into a plurality of executables running on a single
        SET UP A COMMUNICATION CHANNEL                               15   processor, the distributed Software application may shut
        BETWEEN THE FIRST SOFTWARE COMPONENT                              down the executables by following a preplanned shutdown
        AND A SECOND SOFTWARE COMPONENT by                                sequence for the executables. As one shortcoming, executing
        Buskens, et al., Ser. No. 10/868,128 co-filed herewith:           the shutdown sequence at the executable level may not serve
      SELECTING A PROCESSOR TORUN AN EXECUT                               to fully leave the system resources in a consistent state. The
       ABLE OF A DISTRIBUTED SOFTWARE APPLICA                             distributed Software application may run on a single proces
       TION UPON STARTUP OF THE DISTRIBUTED                               sor or the executables of the distributed software application
        SOFTWARE APPLICATION,” by Buskens, et al., Ser.                   may be divided across a plurality of processors. As another
        No. 10/868,404 co-filed herewith:                                 shortcoming, the shutdown sequence is unable to fully coor
      SOFTWARE COMPONENT INITIALIZATION IN AN                             dinate a shutdown of the executables and Software compo
        ORDERED SEQUENCE,” by Buskens, et al., co-filed              25   nents of the distributed software application divided across a
        herewith:                                                         plurality of processors.
      DISTRIBUTED SOFTWARE APPLICATION SOFT                                 Thus, a need exists to shut down a distributed software
       WARE COMPONENT RECOVERY IN AN                                      application in a manner that stores state information, releases
        ORDERED SEQUENCE by Buskens, et al., Ser. No.                     system resources, and/or leaves the system resources in a
        10/868,404 co-filed herewith:                                30   consistent state.
      MANAGER COMPONENT FOR CHECKPOINT PRO
        CEDURES.” by Buskens, et al., Ser. No. 10/867,945                                         SUMMARY
        co-filed herewith:
      MANAGER COMPONENT THAT CAUSES FIRST                                    A manager component for a distributed Software applica
       SOFTWARE COMPONENT TO OBTAIN INFOR                            35   tion employs dependency relationships between Software
       MATION FROM SECOND SOFTWARE COMPO                                  components of the distributed Software application during
        NENT.” by Buskens, et al., Ser. No. 10/868,469 co-filed           shutdown of the distributed software application. The man
        herewith:                                                         ager component shuts down the Software components in an
      FIRST AND SECOND MANAGER COMPONENTS                                 ordered sequence based on the dependency relationships
       THAT COMMUNICATE TO INITIALIZE AND/OR                         40   among the Software components. When software components
       SHUTDOWN SOFTWARE COMPONENTS IN AN                                 have dependencies on other software components, the man
        ORDERED SEQUENCE by Buskens, et al., Ser. No.                     ager component shuts down the Software components in a
        10/868,946 co-filed herewith:                                     proper sequence to store state information, release system
      MANAGER COMPONENT RESOURCE ADDITION                                 resources, and/or leave one or more database of the distrib
       AND/OR RESOURCE REMOVAL ON BEHALF OF                          45   uted Software application in a consistent state.
        DISTRIBUTED SOFTWARE APPLICATION, by                                 In one embodiment, there is provided an apparatus com
        Gong, et al., Ser. No. 10/868,144 co-filed herewith:              prising a manager component in communication with a dis
      SUBSTITUTE MANAGER COMPONENT THAT                                   tributed software application. The distributed software appli
       OBTAINS STATE INFORMATION OF ONE OR                                cation comprises a plurality of software components that run
       MORE SOFTWARE COMPONENTS UPON FAIL                            50   within one or more executables. The manager component
        URE OF A FIRST MANAGER COMPONENT by                               shuts down the plurality of Software components in an
        Buskens, et al., Ser. No. 10/868,472 co-filed herewith.           ordered sequence based on one or more dependency relation
                                                                          ships among the plurality of Software components.
                      TECHNICAL FIELD                                        In another embodiment, there is provided an apparatus
                                                                     55   comprising a manager component that shuts down a first
      The invention relates generally to distributed software             Software component, of a distributed Software application,
   applications and more particularly to management of distrib            that runs on a first processor and a second Software compo
   uted Software applications.                                            nent, of the distributed Software application, that runs on a
                                                                          second processor in an ordered sequence based on one or
                         BACKGROUND                                  60   more dependency relationships between the first and second
                                                                          Software components.
     In known distributed Software applications, software com                In yet another embodiment, there is provided a method for:
   ponents are distributed among a plurality of executables (i.e.,        obtaining one or more dependency relationships among a
   software capsules or software entities). Each of the                   plurality of software components that run within one or more
   executables contains one or more software components that         65   executables of a distributed software application; establishing
   perform some portion of the functionality of the distributed           an ordered sequence for shutdown of the plurality of software
   software application. The executables of the distributed soft          components based on one or more of the one or more depen
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 61 of 100 PageID #: 95


                                                         US 7,426,715 B2
                                3                                                                        4
   dency relationships; and shutting down the plurality of Soft            116 receive instruction from the manager component 104. For
   ware components in the ordered sequence.                                example, the executable managers 114 and 116 may receive
                                                                           instructions at the communication interface 118 from the
              DESCRIPTION OF THE DRAWINGS                                  manager component 104. The executable manager 114 is
                                                                      5    encapsulated in an executable 120 running on the processor
      Features of exemplary implementations of the invention               110 and the executable manager 116 is encapsulated in an
   will become apparent from the description, the claims, and              executable 122 running on the processor 112.
   the accompanying drawings in which:                                       The executables 106, 107 and 108 comprise one or more
      FIG. 1 is a representation of an exemplary implementation            software components 124, 126, 127 and 128. For example,
   of an apparatus that comprises a distributed Software appli        10   the executable 106 encapsulates the software components
   cation and a management infrastructure.                                 124 and 126, the executable 107 encapsulates the software
      FIG. 2 is a representation of exemplary logic that serves to         component 127, and the executable 108 encapsulates the
   allow a manager component of the management infrastruc                  software component 128. Within each of the executables 106,
   ture to employ an ordered sequence to shut down the distrib             107 and 108 may be tens, hundreds, or even thousands of
   uted software application of the apparatus of FIG. 1.              15   other software components (e.g., analogous to the Software
                                                                           components 124, 126, 127 and 128).
                   DETAILED DESCRIPTION                                      The software components 124, 126, 127 and 128 represent
                                                                           software sub-entities of the executables 106, 107 and 108. For
      Turning to FIG. 1, an apparatus 100 in one example com               example, the software components 124, 126, 127 and 128
   prises a distributed Software application 102 and a manage              represent logical blocks of software of the executables 106,
   ment infrastructure 103. The management infrastructure 103              107 and 108. The software components 124 and 126 in one
   performs one or more management operations on the distrib               example are developed independently and then put together
   uted Software application 102. The management infrastruc                within the executable 106. The software components 124,
   ture 103 comprises a manager component 104. For example,                126, 127 and 128 each perform some portion of the overall
   the manager component 104 may coordinate one or more of            25   functionality of the distributed software application 102. The
   starting, stopping, initializing, shutting down, and monitoring         software components 124, 126,127 and 128 work together to
   the distributed software application 102, detecting failures of         make the distributed software application 102 achieve the
   the distributed software application 102, recovering the dis            desired operation. The distributed software application 102
   tributed Software application 102, propagating state changes            may provide any functionality for a computer system. The
   about distributed software application 102, and the like.          30   distributed software application 102 in one example com
      The distributed software application 102 represents a soft           prises a call processing Software application. For example,
   ware application divided among a plurality of executables               the distributed software application 102 sets up and/or tears
   (i.e., software capsules or Software entities). For example, the        down telecommunication sessions in a telecommunication
   distributed software application 102 comprises a plurality of           network.
   executables 106, 107 and 108. The distributed software appli       35     In one embodiment, each of the Software components 124.
   cation 102 may run on a single central processing unit                  126, 127 and 128 comprise application software 130, man
   (“CPU”) or may be divided between multiple CPUs. For                    agement Support Software 132, a management Support Soft
   example, the executables 106 and 107 may run on processor               ware communication interface 134, and one or more applica
   110 and the executable 108 may run on processor 112. The                tion software communication interfaces 135. The software
   processor 110 comprises an executable manager 114 and the          40   components 124, 126, 127 and 128 employ the management
   processor 112 comprises an executable manager 116. The                  Support Software communication interfaces 134 to receive
   executable managers 114 and 116 in one example are part of              communications from the manager component 104. The Soft
   the management infrastructure 103.                                      ware components 124, 126, 127 and 128 employ the applica
      The executable managers 114 and 116 start, stop and moni             tion software communication interfaces 135 to receive com
   tor executables of the distributed software application 102        45   munications from other software components of the Software
   that run on the processors 110 and 112, such as the                     components 124, 126, 127 and 128. An application program
   executables 106, 107 and 108. To start or stop the executable           ming interface (API) 136 communicatively couples the
   106, the executable manager 114 invokes operating system                application software 130 with the management support soft
   commands to start or stop the executable 106. The executable            ware 132 in each of the software components 124, 126, 127
   managers 114 and 116 monitor communication channels and/           50   and 128. The application software 130 and the management
   or diagnostics on behalf of the executables 106, 107 and 108.           Support software 132 can exchange information through the
   Should one or more of the executables 106, 107 and 108 fail,            application programming interface 136.
   the respective one of the executable managers 114 and 116                  The application software 130 is the portion of the software
   informs the manager component 104.                                      components 124, 126, 127 and 128 that performs some por
     To detect failures of the executables 106, 107 and 108 the       55   tion of the overall functionality of the distributed software
   executable managers 114 and 116 register with an operating              application 102. The management support software 132 is the
   system to receive notifications when the executables 106, 107           portion of the software components 124, 126 and 128 that
   and 108 terminate either abnormally or as a result of explicit          cooperates with the manager component 104 to perform man
   commands sent to the executables 106, 107 and 108. To detect            agement operations on the Software components 124,126 and
   failures of software components 124,126, 127 and 128 within        60   128. The application software 130 is part of the distributed
   the executables 106, 107 and 108, the executable managers               Software application 102 and the management Support Soft
   114 and 116 send status queries to the Software components              ware 132 is part of the management infrastructure 103.
   124, 126, 127 and 128 and expect to receive status responses               An application developer creates the application Software
   from the software components 124, 126, 127 and 128.                     130 of the software components 124, 126, 127 and 128 to
      Each of the executable managers 114 and 116 comprise a          65   achieve the designated functionality of the Software compo
   communication interface 118 for communication with the                  nents 124, 126, 127 and 128. For example, the application
   manager component 104. The executable managers 114 and                  developer creates the application software 130 of the software
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 62 of 100 PageID #: 96


                                                       US 7,426,715 B2
                                   5                                                                     6
   components 124, 126, 127 and 128 to achieve the overall               operating in a high availability infrastructure. The high avail
   functionality of the distributed software application 102.            ability infrastructure controls management operations on the
      To alleviate the application developers from being required        software components 124, 126, 127 and 128 for the distrib
   to write software into each of the software components 124,           uted software application 102. For example, the high avail
   126, 127 and 128 to interface with the manager component         5    ability infrastructure controls shutdown of the software com
   104, a code generator in one example automatically generates          ponents 124,126, 127 and 128 in the ordered sequence for the
   the management Support Software 132. To create the manage             distributed software application 102, along with terminating
   ment support software 132, a configuration file 150 in one            the executables that encapsulate the Software components
   example is input into the code generator. The configuration           124, 126, 127 and 128. The high availability infrastructure is
   file 150 comprises connection information and/or architec-       10   usable to control management operations for the distributed
   ture information of the distributed software application 102.         software application 102 or another distributed software
   The code generator creates code for the management Support            application. The high availability infrastructure is able to
   software 132. The code for the management support software            continue processing while Switching between active and
   132 is compiled and linked with the application software 130          standby components in the high availability infrastructure.
   in the software components 124, 126, 127 and 128. The            15      To startup of the distributed software application 102, the
   management support software 132 may be different for each             manager component 104 initializes each of the Software com
   of the software components 124, 126, 127 and 128, as will be          ponents 124, 126, 127 and 128 and each of the executables
   appreciated by those skilled in the art.                              106, 107 and 108. The manager component 104 in one
      The manager component 104 comprises a communication                example imports the configuration file 150 to obtain connec
   interface 138 for receiving incoming communications. The         20   tion information of the distributed software application 102.
   communication interface 138 is employable for receiving the           The configuration file 150 provides information to the man
   configuration file 150. The manager component 104 may                 ager component 104 to allow the manager component 104 to
   employ other means to receive the configuration file 150, such        control the distributed software application 102. The configu
   as reading the configuration file 150 directly from a disk or         ration file 150 is created to store connection information
   file system. The communication interface 138 may also            25   and/or architecture information of the distributed software
   receive communications from the executable managers 114               application 102. The configuration file 150 in one example
   and 116, as well as communications from the Software com              provides the manager component 104 with information about
   ponents 124, 126, 127 and 128.                                        the set of executables 106, 107 and 108, the number of each
      The manager component 104 may also use the communi               type of the executables 106, 107 and 108, the mapping of the
   cation interface 138 for receipt of external system informa-     30 software components 124, 126, 127 and 128 to the
   tion from an external environment 151. In one example, the          executables 106, 107 and 108, the types of the software com
   external environment 151 represents other components of the         ponents 124, 126, 127 and 128, and the number of each type
   system that are in communication with the manager compo             of the software components 124, 126, 127 and 128 in each of
   nent 104. In another example, the external environment 151            the executables 106, 107 and 108.
   represents another management infrastructure in communi-         35    The configuration file 150 in one example indicates one or
   cation with the management infrastructure 103.                      more dependency relationships among the Software compo
      The manager component 104 is encapsulated with Zero or           nents 124, 126, 127 and 128. The manager component 104
   more other software components in an executable 140. The            employs a list of the dependency relationships to establish an
   executable 140 that contains the manager component 104              ordered sequence for startup. The manager component 104
   may be run on either of the processors 110 and 112. The          40 initializes the software components 124, 126, 127 and 128 in
   manager component 104 in one example is active and the              the ordered sequence for startup based on the dependency
   apparatus 100 may have one or more standby manager com              relationships among the software components 124, 126, 127
   ponents (e.g., analogous to the manager component 104). If          and 128. For example, if the software component 124 is
   the manager component 104 fails, then one of the standby            dependent on the Software component 126, then the manager
   manager components becomes active and gains managerial           45 component 104 initializes the software component 126
   control of the distributed software application 102.                before initializing the software component 124 as part of the
      One advantage to the manager component 104 controlling           ordered sequence. If the software components 124 and 126
   shutdown of the distributed software application 102 is that        are free from any dependency relationships, then the manager
   the manager component 104 alleviates application developers         component 104 may initialize the software components 124
   from being required to write software into each of the soft-     50 and 126 in parallel as part of the ordered sequence.
   ware components 124, 126, 127 and 128 to coordinate shut                Once all of the executables 106, 107 and 108 and the
   down. The manager component 104 controls shutdown of the            software components 124, 126, 127 and 128 are initialized
   software components 124, 126, 127 and 128 on behalf of the          during startup, the distributed software application 102 may
   software components 124, 126, 127 and 128. For example,             run and performan intended function. During operation of the
   the manager component 104 interfaces with the management         55 distributed software application 102, state information is cre
   support software 132 coupled with the application software          ated, resources are allocated, and/or databases are updated. At
   130 in the software components 124, 126, 127 and 128 to             shutdown of the distributed software application 102, it is
   sequence shutdown of the Software components 124, 126,                desirable to save the state information, release the allocated
   127 and 128. Therefore, the manager component 104 saves               resources, and confirm that the databases are in a consistent
   the application developers effort of creating software to        60 state. To transition the distributed software application 102
   sequence shutdown.                                                  from active operation to a non-operational state, the manager
      The management infrastructure 103 provides shutdown              component 104 shuts down the distributed software applica
   management functionality as a reusable asset for distributed        tion 102 in an ordered sequence based on the dependency
   software applications. The management infrastructure 103 in         relationships among the software components 124, 126, 127
   one example comprises a portion of a high availability           65 and 128. The manager component 104 may shut down the
   (“HA) infrastructure. The manager component 104 in one              distributed software application 102 in the ordered sequence
   example comprises a high availability manager component             at the level of the software components 124, 126, 127, and
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 63 of 100 PageID #: 97


                                                      US 7,426,715 B2
                              7                                                                        8
   128, then may shutdown the executables 106, 107 and 108.             free from dependency relationships. Therefore, the manager
   The manager component 104 may coordinate the shutdown of             component 104 may shut down the software component 127
   the executables 106, 107 and 108 and/or the software com             independently from the other software components 124, 126,
   ponents 124, 126, 127 and 128 running on a single processor          and 128. To shutdown of the distributed software application
   or divided among a plurality of processors, such as the pro          102 according to the ordered sequence, the manager compo
   cessors 110 and 112.                                                 nent 104 determines to shut down the software component
      Turning to FIGS. 1-2, an illustrative description of one          124 before the software component 126, and to shut down the
   exemplary operation of the apparatus 100 is now presented,           software component 126 before the software component 128.
   for explanatory purposes. The manager component 104 com                 To begin shutdown of the software components 124, 126,
   prises a high availability manager component operating in a     10   127 and 128, the manager component 104 in one example
   high availability infrastructure. To begin operation of the          sends a first deactivation message to the Software component
   apparatus 100, the distributed software application 102 is           124 and a second deactivation message to the Software com
   configured for control by the manager component 104, and             ponent 127. Upon deactivation of the software components
   the manager component 104 coordinates the initialization of          124 and 127, each the software components 124 and 127 send
   the distributed software application 102. Exemplary logic       15   a confirmation message to the manager component 104.
   202 serves to allow the manager component 104 to employ an           Before proceeding, the manager component 104 waits for the
   ordered sequence to shut down the distributed software appli         confirmation message from the Software component 124 to
   cation 102. The logic 202 employs one or more steps, for             confirm deactivation of the software component 124. Upon
   example, STEPS 204, 206, 208, 210, 212, 214, and 216. An             receipt of the confirmation message from the Software com
   application developer, a system architect, or any other devel        ponent 124, the manager component 104 may send a third
   oper performs the STEP 204 of FIG. 2 and the manager                 deactivation message to the software component 126. Before
   component 104 performs the STEPS 206, 208,210, 212, 214              proceeding, the manager component 104 waits for a confir
   and 216 of FIG. 2.                                                   mation message from the Software component 126 to confirm
      To shut down the distributed software application 102, the        deactivation of the software component 126. Upon receipt of
   manager component 104 shuts down the Software compo             25   the confirmation message from the Software component 126,
   nents 124, 126, 127 and 128 in an ordered sequence based on          the manager component 104 may send a fourth deactivation
   the dependency relationships among the Software compo                message to the Software component 128. Upon deactivation
   nents 124, 126, 127 and 128 and/or among the executables             of the software component 128, the software component 128
   106, 107 and 108. Shutting down the distributed software             sends a confirmation message to the manager component 104.
   application 102 in the ordered sequence serves to save a        30      The manager component 104 sends the deactivation mes
   record of State information, release allocated system                sages to the management Support Software 132 of the Soft
   resources, and properly update databases. The manger com             ware components 124, 126, 127 and 128. The management
   ponent 104 serves to shut down the executables 106, 107 and          support software 132 relays the instruction to deactivate
   108 according to the ordered sequence. The manager compo             through the application programming interface 136 to the
   nent 104 also serves to shut down the software components       35   application software 130. After deactivation the application
   124, 126, 127 and 128 running within the executables 106,            Software 130 sends the confirmation messages to the man
   107 and 108 according to the ordered sequence.                       agement Support Software 132. The management Support
      At STEP 204, the application developer or other developer         Software 132 relays the confirmation messages to the man
   creates the configuration file 150 to comprise connection            ager component 104.
   information, architecture information, and dependency rela      40      Communication between the manager component 104 and
   tionships of the distributed software application 102. At            the management Support Software 132 of the Software com
   STEP206, the manager component 104 imports the configu               ponents 124, 126, 127 and 128 is resilient to failure. For
   ration file 150 to obtain the list of the dependency relation        example, the messages may employ timeouts to handle
   ships between the software components 124, 126, 127 and              dropped or delayed messages or confirmation notifications.
   128. At STEP 208, the manager component 104 employs the         45   Upon failure of a deactivation message, the manager compo
   list of dependency relationships to establish an ordered             nent 104 in one example employs a configurable number of
   sequence for shutdown of the software components 124, 126,           retries for the deactivation message.
   127 and 128 and the executables 106, 107 and 108.                       Once the manager component 104 has deactivated each of
      At STEP210, the manager component 104 deactivates the             the software components 124, 126, 127 and 128 according to
   software components 124, 126, 127 and 128 according to the      50   the ordered sequence, the manager component 104 may tear
   ordered sequence. For example, the manager component 104             down any communication channels between the Software
   sends deactivation messages to the management Support Soft           components 124, 126, 127 and 128. The manager component
   ware communication interfaces 134 of the software compo              104 then may terminate each of the software components 124,
   nents 124, 126, 127 and 128 in the ordered sequence. The             126, 127 and 128. At STEP 212, before terminating the soft
   deactivation messages indicate to the Software components       55   ware components 124, 126, 127 and 128, the manager com
   124, 126, 127 and 128 to wrap up any current tasks and to not        ponent 104 instructs the executable managers 114 and 116 to
   take on any new tasks. The manager component 104 may also            stop monitoring the executables 106, 107 and 108. For
   instruct the active Software components of the Software com          example, the manager component 104 sends a message to the
   ponents 124, 126, 127 and 128 to not send new tasks to the           communication interface 118 of the executable manager 114
   deactivated Software components of the Software components      60   to instruct the executable manager 114 to stop monitoring the
   124, 126, 127 and 128.                                               executables 106 and 107. The manager component 104 also
     In one exemplary implementation of the distributed soft            sends a message to the communication interface 118 of the
   ware application 102, the software component 124 has a               executable manager 116 to instruct the executable manager
   dependency on the software component 126, and the software           116 to stop monitoring the executable 108.
   component 126 (running on the processor 110) has a depen        65      At STEP 214, the manager component 104 sends termina
   dency on the Software component 128 (running on the pro              tion messages to the management Support Software commu
   cessor 112). The software component 127 in one example is            nication interfaces 134 of the software components 124, 126,
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 64 of 100 PageID #: 98


                                                         US 7,426,715 B2
                                  9                                                                      10
   127 and 128. The termination messages instruct the software              phone network, a local area network (“LAN”), a wide area
   components 124, 126, 127 and 128 to stop running. The                    network (“WAN), the Internet, and a wireless network. The
   manager component 104 in one example sends the termina                   steps or operations described herein are just exemplary. There
   tion messages in the ordered sequence based on the depen                 may be many variations to these steps or operations without
   dency relationships of the software components 124,126, 127              departing from the spirit of the invention. For instance, the
   and 128, analogously to the deactivation messages, as                    steps may be performed in a differing order, or steps may be
   described herein.                                                        added, deleted, or modified.
     At STEP 216, the manager component 104 instructs the                     Although exemplary implementations of the invention
   executable managers 114 and 116 to terminate the                         have been depicted and described in detail herein, it will be
   executables 106, 107 and 108. For example, the manager              10   apparent to those skilled in the relevant art that various modi
   component 104 sends a message to the communication inter                 fications, additions, Substitutions, and the like can be made
   face 118 of the executable manager 114 to instruct the execut            without departing from the spirit of the invention and these
   able manager 114 to terminate the executables 106 and 107.               are therefore considered to be within the scope of the inven
   The manager component 104 also sends a message to the                    tion as defined in the following claims.
   communication interface 118 of the executable manager 116           15     We claim:
   to instruct the executable manager 116 to terminate the                    1. An apparatus, comprising:
   executable 108. Upon shutdown of the executables 106, 107,                 a manager component in communication with a distributed
   and 108, the executable managers 114 and 116 each send a                      Software application, wherein the manager component
   confirmation message to the manager component 104 to indi                     on a processor, and
   cate a successful shutdown of the executables 106, 107 and                 wherein the distributed software application comprises a
   108. Receipt of the confirmation messages from each of the                    plurality of software components that run within one or
   executable managers 114 and 116 indicates to the manager                      more executables; and
   component 104 that the distributed software application 102                wherein the manager component shuts down the plurality
   is fully shutdown. The executable shutdown messages to the                   of Software components in an ordered sequence based
   executable managers 114 and 116 and the confirmation mes            25       on one or more dependency relationships among the
   sages are resilient to failure, analogously to the deactivation              plurality of software components, and wherein the man
   messages and deactivation confirmation messages, as                          ager component tears down any communication chan
   described herein.                                                            nels between the plurality of software components upon
      In one embodiment, the manager component 104 may                          deactivation of each of the plurality of software compo
   determine to not follow the ordered sequence to shut down the       30        nentS.
   distributed software application 102. If a large number of the              2. The apparatus of claim 1, wherein the manager compo
   software components 124, 126, 127 and 128 don't have state               nent comprises a high availability manager component oper
   information that needs to be preserved and don’t need to                 ating in a high availability infrastructure, and wherein the
   complete any operations that are in progress, then the man               high availability manager component shuts down the plural
   ager component 104 may just terminate the Software compo            35   ity of Software components and the one or more executables
   nents 124, 126, 127 and 128 in a more efficient manner, such             in the ordered sequence.
   as in parallel.                                                             3. The apparatus of claim 1, wherein the one or more
      The apparatus 100 in one example comprises a plurality of             executables comprise an executable, and wherein the plural
   components such as one or more of electronic components,                 ity of Software components comprises a first Software com
   hardware components, and/or computer Software compo                 40   ponent and a second Software component; and
   nents. A number of Such components can be combined or                       wherein the first and second Software components run
   divided in the apparatus 100. An exemplary component of the                   within the executable; and
   apparatus 100 employs and/or comprises a set and/or series of              wherein the one or more dependency relationships com
   computer instructions written in or implemented with any of                  prise a dependency relationship of the first software
   a number of programming languages, as will be appreciated           45       component on the second Software component; and
   by those skilled in the art. The apparatus 100 in one example              wherein based on the dependency relationship on the sec
   comprises any (e.g., horizontal, oblique, or vertical) orienta               ond software component, the manager component shuts
   tion, with the description and figures herein illustrating one               down the first software component before shutting down
   exemplary orientation of the apparatus 100, for explanatory                  the second software component as part of the ordered
   purposes.                                                           50        Sequence.
      The apparatus 100 in one example employs one or more                     4. The apparatus of claim 3, wherein the plurality of soft
   computer-readable signal-bearing media. The computer                     ware components comprises a third software component and
   readable signal-bearing media store Software, firmware and/              a fourth Software component; and
   or assembly language for performing one or more portions of                 wherein the third and fourth software components run
   one or more embodiments of the invention. Examples of a             55        within the executable; and
   computer-readable signal-bearing medium for the apparatus                   wherein the third and fourth software components are free
   100 comprise the recordable data storage medium of the                         from the one or more dependency relationships; and
   manager component 104. The computer-readable signal                         wherein the manager component shuts down the third and
   bearing medium for the apparatus 100 in one example com                        fourth Software components in parallel as part of the
   prise one or more of a magnetic, electrical, optical, biological,   60         ordered sequence.
   and atomic data storage medium. For example, the computer                   5. The apparatus of claim 3, wherein based on the depen
   readable signal-bearing medium comprises floppy disks,                   dency relationship on the second Software component, the
   magnetic tapes, CD-ROMs, DVD-ROMs, hard disk drives,                     manager component sends a first message to the first Software
   and electronic memory. In another example, the computer                  component to instruct the first Software component to deac
   readable signal-bearing medium comprises a modulated car            65   tivate before sending a second message to the second Software
   rier signal transmitted over a network comprising or coupled             component to instruct the second Software component to
   with the apparatus 100, for instance, one or more of a tele              deactivate; and
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 65 of 100 PageID #: 99


                                                        US 7,426,715 B2
                                11                                                                   12
     wherein after deactivation of the first and second software            wherein upon startup of the distributed software applica
        components, the manager component sends a termina                     tion, the manager component starts up the second soft
        tion message to each of the first and second Software                 ware component before starting up the first Software
        components to terminate the first and second Software                 component; and
        components.                                                  5      wherein upon shutdown of the distributed software appli
     6. The apparatus of claim 5, wherein the first and second                cation, the manager component deactivates the first soft
   Software components each comprise application Software,                    ware component before deactivating the second soft
   management Support software, and an application program                     ware component.
   ming interface between the application Software and the man               11. The apparatus of claim 1, wherein the manager com
   agement Support Software; and                                     10   ponent obtains the one or more dependency relationships
     wherein the manager component sends the first message to             from a configuration file; and
        the management Support Software of the first Software               wherein the manager component imports the configuration
        component, and wherein the management Support Soft                     file to determine which one or more software compo
        ware of the first software component instructs the appli               nents of the plurality of software components are
        cation software of the first software component to deac      15        effected by the one or more dependency relationships.
        tivate; and                                                          12. The apparatus of claim 1, wherein the manager com
     wherein the manager component sends the second message               ponent employs the one or more dependency relationships to
       to the management Support Software of the second soft              establish the ordered sequence for the plurality of software
       ware component, and wherein the management Support                 components; and
       Software of the second software component instructs the              wherein upon shutdown of the distributed software appli
       application software of the second Software component                   cation, the manager component shuts down the plurality
        to deactivate.                                                         of software components according to the ordered
     7. The apparatus of claim3, wherein the executable runs on                 sequence to save state information, release system
   the processor, and wherein the processor comprises an                       resources, and/or leave the system resources in a consis
                                                                     25        tent State.
   executable manager that controls the executable; and                     13. The apparatus of claim 1, wherein the one or more
     wherein the manager component instructs the executable               executables comprise a first executable and a second execut
        manager to stop monitoning the executable; and                    able; and
     wherein after shutdown of the first and second software                wherein the plurality of software components run within
        components within the executable, the manager compo          30        the first and second executables, and wherein the man
        nent instructs the executable manager to terminate the                 ager component runs within a third executable; and
        executable.                                                         wherein based on one or more characteristics of the first
      8. The apparatus of claim 1, wherein the one or more                     and second executables, the manager component shuts
   executables comprise a first executable and a second execut                 down the first executable before shutting down the sec
   able, and wherein the plurality of Software components com        35        ond executable.
   prises a first Software component and a second software com              14. The apparatus of claim 1, wherein the distributed soft
   ponent; and                                                            ware application comprises a call processing Software appli
      wherein the first software component runs within the first          cation; and
         executable, and wherein the second Software component              wherein the manager component oversees shutdown of the
        runs within the second executable; and                       40        plurality of software components for the call processing
     wherein the one or more dependency relationships com                      Software application.
        prise a dependency relationship of the first software               15. An apparatus, comprising:
        component on the second Software component; and                     a manager component that shuts down a first Software
     wherein based on the dependency relationship on the sec                   component, of a distributed Software application, that
        ond Software component, the manager component deac           45        runs on a first processor and a second Software compo
        tivates the first software component within the first                  nent, of the distributed software application that runs on
        executable before deactivating the second software                     a second processor in an ordered sequence based on one
        component within the second executable.                                or more dependency relationships between the first and
     9. The apparatus of claim 8, wherein the manager compo                    second Software components, wherein the manager
   nent deactivates the plurality of Software components in the      50        component tears down any communication channels
   ordered sequence across a plurality of processors; and                      between the first software component and the second
     wherein the first executable runs on a first processor of the             Software component upon deactivation oftue first Soft
        plurality of processors, and wherein the second execut                 ware component and the second Software component.
        able runs on a second processor of the plurality of and             16. The apparatus of claim 15, wherein the manager com
                                                                     55   ponent comprises a high availability manager component
     wherein based on the dependency relationship on the sec              operating in a high availability infrastructure, and wherein the
        ond Software component, the manager component deac                high availability manager component shuts down the first and
        tivates the first software component on the first proces          second software components in the ordered sequence.
        Sor before deactivating the second software component               17. The apparatus of claim 15, wherein the first and second
        on the second processor.                                     60   Software components each comprise application Software,
     10. The apparatus of claim 1, wherein the plurality of               management Support software, and an application program
   Software components comprises a first software component               ming interface between the application Software and the man
   and a second software component within the one or more                 agement Support Software; and
   executables; and                                                         wherein the manager component sends a first deactivation
     wherein the one or more dependency relationships com            65        message to the management Support software of the first
       prise a dependency relationship of the first software                   Software component to instruct the application Software
       component on the second Software component and                          of the first software component to deactivate; and
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 66 of 100 PageID #: 100


                                                      US 7,426,715 B2
                                13                                                                    14
     wherein after deactivation of the first software component         second Software component; and wherein the step of obtain
       on the first processor, the manager component sends a            ing the one or more dependency relationships among the
       second deactivation message to the management Sup                plurality of software components that run within the one or
       port Software of the second software component on the            more executables of the distributed software application com
       second processor to instruct the application Software of 5       prises the step of:
       the second software component to deactivate; and                    importing a configuration file that indicates a dependency
     wherein after deactivation of the first and second software             relationship, of the one or more dependency relation
       components, the manager component sends a termina                     ships, of the first software component on the second
       tion message to the management Support Software of                    Software component;
       each of the first and second software components to         10      wherein the step of establishing the ordered sequence for
       terminate the first and second Software components.                   shutdown of the plurality of software components based
     18. The apparatus of claim 15, wherein the manager com                  on the one or more of the one or more dependency
   ponent obtains the one or more dependency relationships                   relationships comprises the step of:
   from a configuration file; and                                          determining to shut down the first Software component
     wherein the manager component employs the one or more         15
                                                                             before the second software component based on the
       dependency relationships to establish the ordered                     dependency relationship of the first software component
        sequence for the first and second Software components;               on the second Software component;
        and
                                                                           wherein the step of shutting down the plurality of software
     wherein during shutdown of the distributed software appli               components according to the ordered sequence com
        cation, the manager component shuts down the first and               prises the steps of
        second software components in the ordered sequence.                sending a first deactivation message to the first Software
     19. A method, comprising the steps of:                                  component to instruct the first software component to
     obtaining one or more dependency relationships among a
        plurality of software components that run within one or              deactivate;
        more executables of a distributed software application;    25     sending, after deactivation of the first software component,
     establishing an ordered sequence for shutdown of the plu               a second deactivation message to the second Software
        raility of Software components based on one or more of              component to instruct the second software component to
       the one or more dependency relationships; and                         deactivate; and
     shutting down the plurality of Software components                   sending, after deactivation of the first and second Software
        according to the ordered sequence;                         30       components, a termination message to the management
     tearing down any communication channels between the                    support software of each of the first and second software
        plurality of software components upon deactivation of               components to terminate the first and second software
        each of the plurality of software components.                        components.
     20. The method of claim 19, wherein the plurality of soft
   ware components comprise a first Software component and a
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 67 of 100 PageID #: 101




                  Exhibit D
Case 1:19-cv-00964-CFC-CJB Document 1-1 III
                                        Filed
                                            III D05/24/19
                                                  IID III IDI IDPage   68 lIDI
                                                                 lIDI iDO of 100   PageID
                                                                               IDI VIlO I IID #:
                                                                                              II 102
                                                                                                                   US005806062A
      United States Patent                                               [19                    ["1           Patent Number:                 5,806,062
      Chen et al.                                                                               [451          Date of Patent:               Sep. 8, 1998

      [541     DATA ANALYSIS SYSTEM USING VIRTUAL                                            [571                      ABSTRACT
               DATABASES
                                                                                             A data processing apparatus and method for creating data
      [751     Inventors: Yih-Farn Robin Chen, Bridgewater;                                  analysis applications using reusable software operators . An
                          Glenn Stephen Fowler, Scotch Plains;                               initial operator is provided for converting source informa-
                          Elefterios Koutsofios, Chatham; Ryan
                          S. Wallach, East Brunswick, all of N.J.                            tion into a virtual database format. Query operators are
                                                                                             provided for receiving data in a virtual database format,
      [731     Assignee: Lucent Technologies Inc., Murray Hill,                              processing the data in the virtual database, and outputting
                               N.J.                                                          the results of the processing in another virtual database
                                                                                             which has the same schema as the received virtual database.
      [211     Appl. No. : 544,346                                                           A plurality of query operators may be combined in order to
      [221     Filed:          Oct. 17, 1995                                                 customize the processing of the virtual database data. A
                                                                                             terminal operator is provided for converting data in a virtual
      [511     Int. Cl.6 ...................................................... GO6F 17/30   database into an external format which may then be further
      [521     U.S. Cl ....................... 707/4; 707/1; 707/5; 395/712;
                                                                                             processed by an external operator. By combining initial,
                                                                          395/703
               Field of Search ..................................... 395/604, 619,
                                                                                             query, terminal, and external operators, users may create
      [581
                                                          395/712; 707/1, 5, 4               customizable data processing applications. In accordance
                                                                                             with one embodiment of the invention, operators are pro-
      [561                          References Cited                                         vided for analyzing the difference between a first document
                          U.S. PATENT DOCUMENTS                                              and a second document. An initial operator converts the
                                                                                             documents into a virtual database format containing infor-
             5,634,053      5/1997 Noble et al ............................. 395/604
                                                                                             mation about the structure of the documents. A differencing
             5,659,724      8/1997 Borgida et al .......................... 395/603
                                                                                             operator compares the virtual databases and creates a virtual
                            OTHER PUBLICATIONS                                               database containing difference information. Terminal and
      Glenn Fowler "A flat file database query language", AT&T,                              external operators are provided for converting the difference
      4-3-2-2, Jan. 1994.                                                                    information into a directed graph layout which graphically
      YihFarn Chen "A tool to generate program graphs", AT&T,                                represents the difference information and which is displayed
      4-3-2-2, Apr. 1994.                                                                    through a graphical interface. In accordance with a further
      Ramamoorthy et al., "The C information abstracttion sys-                               aspect of the invention, additional difference analysis pro-
      tem", IEEE, vol. 16, No. 3, Mar. 1990.                                                 cessing may be initiated through the graphical interface.
      Primary Examiner-Paul V. Kulik
      Assistant Examiner-Jean M. Corrielus                                                                     46 Claims, 12 Drawing Sheets


                                 104                  106                108                           i 10




                   SOURCE f-PINI)                       VBBINIT      I        (0QUERY
                                                                                \\
             INFORMATION                                             I                 }
                                                                                                                          122         136




             112              114                    116                              118




               0QUERY)-             VDB     I      -( 0QUERY)            -I    VDB             -MTEXT26
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 69 of 100 PageID #: 103




                                                                     'a
            FIG.
                    AAfl
                   Arr
                   102
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 70 of 100 PageID #: 104




                                                                     'a
             214
             212




                                                    204
                   FIG.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 71 of 100 PageID #: 105




                                                                     'a
        FIG. 3
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 72 of 100 PageID #: 106

     U.S. Patent            Sep. 8, 1998               Sheet 4 of 12   5,806,062




                                        FIG. 4

                                   I   #define MAX 3
                                   2   mt y;
                                   3   typedef mt *pointer;
                                   4   void fflain()
                                5
                                6        pointer p;
                                7        vMAX;
                                   B     p=&v;
                                   9




                                        FIG. 5


                               I       #define    MAX 3
                               2       #define    MIN I
                               3       mt   v=MAX;
                               4       typedef mt %pointer;
                               5       mamo
                               6
                               7         pointer p;
                               B         v=v-MIN;
                               9         p=v;
                               Io        end O;


                               12      void endü
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 73 of 100 PageID #: 107

     U.S. Patent                 Sep. 8, 1998           Sheet 5 of 12                  5,806,062




                                              FIG. 6
             602



                                                                                              604
                     HEADER -----603


                     ENTITY                                                             610


                      NAME: KIND: FILE; DTYPE; SILASS; BLINE; KLINE; ELINE; DEE; CHKSUM; SELECTED

                                                        .




                     RELATIONSHIP


                   KIND1; IDI; KIND2; 102; USAGE




                                                                                          Ill,'.




                     DIRECTORY


                    ENTITY; OFFSET;       ----620
                    RELATIONSHIP; OFFSET; SIZE -'---622

                    DIRECTORY; OFFSET; SIZE -624
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 74 of 100 PageID #: 108

     U.S. Patent                       Sep. 8, 1998                  Sheet 6 of 12             5,806,062



                                                FIG. 7
                                                                       308
                                                                      /
               7O{            ;vdb;CIAO/cc
                                                                                            708
                              ENTITY
                              2c35delb; fl.c; f; 2c35delb; ; n; I; 9; 9; df; ca931c21;
                              a4elBb42; nain; p; 2c35delb; void; g; 4; 4; 9; df7b49619
               702{           cac06b0a; y; V; 2c35delb; mt; g; 2; 0;      2; df; 7bbeO87d; ---712
                              b0476c43; MAX:   ; 2c35delb; ; d; 1; 0;     ; df; 88b9eb39;
                              2d64b5e9; pointer; t; 2c35de1; int*; t; 3; 0; 3; df; 9496dcf9;
                               ELATI0NSHIP
                     J        p; a4eIBb42;   ; b0476c43; 7 ----- 720
               704
                                a4e18b42; t: 2d64b5e9; 6
                     t_       p; a4e18b42: y; cac06boa; 7@8
                     I DIRECTORY
                     I




                     I        RELATIONSHIP; 279; 74 -'
                     t
                              DIRECTORY; 0000000363; 0000000066----734




                                                FIG. 8

                                                           310
                                                          J
                         ; VDB; ciao/CC
                         ENTITY
                         2c35delb; fl.c; f; 2c35delb; ; n; 1; 12; 12; df; cal89Ybd;
                         b69d7941; MIN;      ; 2c35delb; ; d; 2 O; 2; df; 592a7685;
                                                                 ;




                         felOa67; end; p; 2c35delb; void; g; 12; 12; 12; df; 44a81859;
                         a4e18b42; nain; p; 2c35delb; int g; 5; 5; 11; df; c42063a5;
                                                                 ;




                         caco6bOa; y; y; 2c35delb; mt; g;: 3; 0; 3; df; 7bbeOB7f;
                         b0476c43; MAX;      ; 2c35delb; ; d; 1; O; 1; df; 88b9eb39;
                         2d64b5e9; pointer; t; 2c35delb; int*: t; 4; 0; 4; df; 9496dcf 9;
                         RELATIONSHIP
                         p;    4e18b42; t; 2d64b5e9; 7
                         p; a4e18b42; ni; b69d7941; 8
                         y; cacü6bOa; ifi; b0476c43; 3
                         P; a4e18b42; y; cac06b0a; 8@9
                         p; a4e18b42; p; feIOaS7; 10
                         DIRECTORY
                         ENTITY; 20; 346
                         RELATIONSHIP; 379; 122
                         DIRECTORY; 0000000511; 000000006]
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 75 of 100 PageID #: 109

     U.S. Patent            Sep. 8, 1998     Sheet 7 of 12         5,806,062




                                     FIG. 9
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 76 of 100 PageID #: 110

     U.S. Patent                            Sep. 8, 1998      Sheet 8 of 12                5,806,062




                                                     FIG. 10


                            HEADER


                            ENTITY
                       I



        1006-..
                  '-
                                     1002

                            ID; NAME(KIND; FILE; DTYPE; SCLASS; BLINE; HLINE; ELINE; DEF; CHKSUM




                            RELATIONSHIP

        IOOB--.        1004

                       TAG; KINDI; IDI; KIND2; 102; USAGE




                            DIRECTORY


                           ENTITY; OFFSET; SIZE

                           RELATIONSHIP; OFFSET; SIZE
                           DIRECTORY; OFFSET; SIZE
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 77 of 100 PageID #: 111

     U.S. Patent                    Sep. 8, 1998           Sheet 9 of 12                     5,806,062

                                            FIG. 11
                                                                    314
                        i vdb; CIAO/ccdf
                        ENTITY
         1108         2c35delb; fi c; C, f; 2c35deib; ; n; 1; 12; 12; df; calB99bd;
                    __O476c43MAXS, ; 2c35deIb; ; d; i; O; i; df; 88b9eb39;
                                         in; 2c35delb; ; d; 2; 0; 2; df; 592a76B5;
                        felOaG7; end;a, ; 2c35deIb; void; g; 12; 12; 12; df; 44a81859:
                        a4e18b42; fflan; c, p; 2c35deib; mt; g; 5; 5; ii; df; c42063a5;
                                              t; 2c35deib; intx; t; 3; 0; 3; df; 9496dcf9; } 1102
                                        V. 2c35deib; mt; g; 3; 0; 3; df; 7bbeOB7f;
                        RELATIONSHIP'
         11IB-s; p; a4e18b42; t; 2d64b5e9; 6
                        d, p; a4e18b42; ; b0476c43; 7
                        a; p; a4e18b42; ; b69d7941; B
                 1122{ s; p; a4e18b42; y; cacø6bOa; 7B
         1120
                ----___a; p; a4e18b42; p; feiOa67: 10                                         } 1104
                 1116{ a; y; cac06b0a; in; b0476c43; 3
                       DIRECTORY
                       ENTITY; 22; 360
                       RELATIONSHIP; 395; 158
                       DIRECTORY; 0000000563; 0000000067




                                            FIG. 12
                                                                    318
                        ; vdb; CIAO/ccdf
                        ENTITY
                        a4e18b4?; nain;  C, p; 2c35deib; mt; g; 5; 5; il; df; c42063a5; y

                       2d64b5e9; pointer; s, t; 2c35delb; int*; t; 3; 0; 3; df; 9496dcf9; y
                 1220 { 2c35delb; fI.c; c, f; 2c35delb; ; n; 1; 12; 12; df; caiB9Ybd; n ------1221
                        b0476c43; MAX; s,   ; 2c35delb; ; d; 1; O; 1; df ; 88b9eb39; y
                        b69d7941; MIN; a,   ; 2c35delb; ; d; 2; 0; 2; df ; 592a7685; y
                        cac06b0a; y; c, y; 2c3Sdelb; mt; g; 3; O: 3; df; 7bbeOB7f; y
                        feiOaB7; end; a, p; 2c35deIb; mt; g; 3; O; 3; df; 7bbeOB7f; y
                        felOaS7; end; a, p; 2c3Sdelb; void; g; 12; 12 ; 12; df; 44a81859;y
                        RELATIONSHIP
                 1202 { s; p; a4e18b42; t; 2d64b5e9; 6
                 1204 { d; p; a4e18b42; ; b0476c43; 7
                 1206 { a; p; a4e18b42; ; b69d7941; 8
                 1208 { s; p; A4e18b42; y; cacO6boa; 78
                 1210 { a; p; a4e18b42; p; felOa67: 10
                        DIRECTORY
                        ENTITY; 22; 367
                        RELATIONSHIP; 402; 132
                        DIRECTORY; 0000000544; 0000000067
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 78 of 100 PageID #: 112

     U.S. Patent                        Sep. 8, 1998               Sheet 10 of 12   5,806,062



                                                   FIG. 13
                                                             322
              digrah G      Il




              size='7.50, 10.00";
              rankdir=LR;
              node[shapeboxJ;
              "a4e18b42' [abe="fflain",kind="p", file="fl.c",shape=paraflelograffl]
              "2d64b5e9" [abe1="pointer",kind="t", fHe="fLc", shape=boxJ
              'b0476c43" [label="MAX", kind="", fiie"f1.c", shape=boxl
               b69d794" [1abe='MIN", kind="", fHe=fl.c", shapee]iipse]
              "cac06b0a" [abe1='v",kind="v", fHe=f1.c",shape=para11eogra]
              "felOaS7" [abe1="end", kind="p", file="fl.c", shape=ellipseJ
              "a4e18b42'->"2d64b5e9" [I;
              "a4e18b42'->"b0476c43" [stye=dottedI;
              "a4e18b42"->"b69d7941" [style=dashedl;
                                 "a4e8b42"->0cac06bOa" [j;

              "a4e18b42"->"felOaB7" [style=dashed];




                                                   FIG. 14

                                                                             326

                                                                           -J




                                                                           1420
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 79 of 100 PageID #: 113

     U.S. Patent                Sep. 8, 1998                   Sheet 11 of 12            5,806,062

                                                FIG. 15
                                1502      5O4   1506             5O8              ioo
                                 '?./ ./
                                       p; box; filled; lightseagreen
                                                                                I
                       1510 t     s1




                                 C, p; box; filled; yellow
                                 a, p; box; filled; tomato
                                 d, p; box;
                                 s, f; parallelogram; filled; lightseagreen
                                 C, f; parallelogram; filled; yellow
                                 a, f; parallelogram; filled; tomato
                                 d, f; parallelogram;;
                                 s, y; ellipse; filled; lightseagreen
                                 C, y; ellipse; filled; yellow
                                 a, y; ellipse; filled; tomato
                                 d, y; ellipse;;
                                 s, m; trapezium; filled; lightseagreen
                                 C, m; trapezium; filled; yellow
                                 a, m; trapezium; filled; tomato
                                 d, m; trapezium;
                                 s, t; diamond; filled: lightseagreen
                                 C, t; diamond; filled; yellow
                                 a, t; diamond; filled; yellow
                                 a, t; diamond; filled; tomato
                                 d, t; diamond;




                                                FIG. 16



                                                   POINTER



                                                .JMAX

                      MAIN
                                                       MINJ            1602       1604



                                                                  RELATIONSHIP
                                                                 01FF OLD & NEW
                                                                     FOCUS


                                                       [Eli]
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 80 of 100 PageID #: 114

     U.S. Patent            Sep. 8, 1998       Sheet 12 of 12      5,806,062




                                      FIG.     :17




                       [MAIN               / vJ___..H MAX
                               /




                                      FIG. 18
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 81 of 100 PageID #: 115

                                                               5,806,062
                                                                                                    2
         DATA ANALYSIS SYSTEM USING VIRTUAL                                              SUMMARY OF THE INVENTION
                    DATABASES                                                 The present invention provides an apparatus and method
                   FIELD OF THE INVENTION                                   for creating data analysis applications using reusable soft-
       The present invention relates generally to data analysis             ware operators. Query operators receive data in a particular
                                                                       5
     systems. In particular, the present invention relates to a data        virtual database format, process the data in the virtual
     analysis system in which software operators process virtual            database, and output the results of the processing in another
     databases.                                                             virtual database which has the same format as the received
                                                                            virtual database. Query operators may be combined in
               BACKGROUND OF THE INVENTION                           various ways to allow users to create customizable data
                                                                  lo
        Various types of documents may be stored in a computer       analysis applications. In addition to query operators, initial
     system. For example, a computer program is a type of            operators are provided which convert source information
     document. Other types of documents include word process-        into the virtual database format so that the query operators
     ing files, World Wide Web (WWW) documents (i.e. html            can analyze the source data. Further, terminal operators are
     documents), financial files, employee files, software 15 used to convert a virtual database into an external format.
     manuals, machine configuration files, etc. When dealing         This is useful in that the external format data may be
     with large or complex documents, it is often desirable to       processed in various ways, thus allowing flexible presenta-
     analyze the structure of the documents. For example, with       tion of the analysis results. These software operators may be
     respect to computer programs, it may be desirable to analyze    combined to create customizable data analysis applications.
     the dependency relationships between various sections of 20        In one embodiment, the software architecture of the
     the code, or to compare a first version of the program to a     present invention is used to create a document differencing
     second version of the program.                                  application in which the differences between a first docu-
        In order to aid such analysis, a database may be con-        ment and a second document are analyzed. An abstractor
     structed which contains information describing the structure    operator processes a first document and a second document
     of the documents. Various database queries may be per-            25
                                                                            and creates a first virtual database and a second virtual
     formed in order to extract and process information describ-            database. The first virtual database contains information
     ing the structure of the source documents. A collection of             describing the structure of the first document, and the second
     source documents, along with an associated database which              virtual database contains information describing the struc-
     describes the structure of the documents, is called a reposi-          turc of the second document. A differencing operator is
     tory.                                                             30
                                                                            applied to the first and second virtual databases. The differ-
       In order to analyze source document information, it is               encing operator analyzes the differences between the docu-
     necessary to process information contained in the repository.          ments and creates a third virtual database which contains the
     A computer program that extracts or converts information               difference information. A filter operator may be applied to
     from a repository is called an operator. Thus, an operator             the third virtual database to filter out unwanted information,
     receives a source document and/or a database as input,            35
                                                                            resulting in a fourth virtual database. A terminal operator is
     processes the input, and produces some output. A simple                applied to the fourth virtual database to create an external
     example of an operator is a program which takes a source               format file containing the desired information. This external
     document as input and counts the number of occurrences of              format file is then processed by an external operator to
     a particular word, and outputs a number containing the                 present the information to the user.
     number of times the particular word occurs. The overall           40      In accordance with another aspect of the invention, docu-
     function of the analysis, in the above example a count of the          ment difference information is presented to the user as a
     number of occurrences of a particular word, is called an               directed graph via a graphical interface such as a display
     application.                                                           monitor or printer. Document entities are represented as
       In existing repository analysis systems, the operators are           nodes in the graph and relationships between entities are
     generally designed for a single application. Thus, the user       45   represented as edges connecting the nodes. Difference infor-
     indicates which operator he/she wishes to apply to the                 mation may be encoded in various display characteristics of
     repository, and the system processes the repository accord-            the nodes and edges. In addition, further document differ-
     ingly. The user is presented with the output when the                  ence queries may be initiated through a display monitor
     processing is finished. Different operators process the                graphical interface.
     repository in a different manner, and there is no convenient      50     These and other advantages of the invention will be
     mechanism for combining the various operators to create                apparent to those of ordinary skill in the art by reference to
     new applications. Thus, when a new application is desired,             the following detailed description and the accompanying
     a new operator must be designed from scratch.                          drawings.
        In addition, existing repository analysis systems are gen-
     erally closed systems, in that all operators are applied within   55
                                                                                    BRIEF DESCRIPTION OF THE DRAWINGS
     the confines of the system, and all database accesses are                FIG. i illustrates the software architecture of the inven-
     performed within the system. For example, a repository                 tion.
     analysis system operator may produce as output a file                    FIG. 2 shows a schematic of the components of a com-
     containing information about the structure of a computer               puter system which can be configured to implement the
     program. In conventional closed systems, this output cannot       60
                                                                            invention.
     be further processed by, for example, an external graphics                FIG. 3 shows the software architecture of a C program
     program which will format the output in a desired manner.
                                                                            differencing embodiment of the invention.
     Instead, the output may only be formatted according to
     operators which are internal to the repository system. There              FIG. 4 shows a first version of an example C program.
     is no convenient mechanism to allow the repository analysis       65
                                                                               FIG. 5 shows a second version of an example C program.
     system to communicate with operators which are external to                FIG. 6 shows the schema of an example virtual database.
     the system.                                                               FIG. 7 shows the contents of an example virtual database.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 82 of 100 PageID #: 116

                                                              5,806,062
                                  3
        FIG. S shows the contents of an example virtual database.          components. As shown in FIG. 1, query-operator 112
        FIG. 9 illustrates the procedure for creating a virtual            receives VDB 110, processes the information and produces
     database containing difference information.                           VDB 114. Operator query 116 receives VDB 114, processes
                                                                           the information and produces VDB 118. VDBs 106, 110,
       FIG. 10 shows the schema of an example virtual database.            114, and 118 all have the same schema.
                                                                5
       FIG. 11 shows the contents of an example virtual data-                A third type of operator is a terminal operator. A terminal
     base.                                                                 operator takes a VDB and converts the VDB to some
       FIG. 12 shows the contents of an example virtual data-              external format. Thus, the functioning of a terminal operator
     base.                                                                 can be represented as: term-op (V)-X. Examples of termi-
       FIG. 13 shows the contents of an example external format lo         nal operators are shown in FIG. 1 as 120, 124, 128 and 132.
     file.                                                                 Terminal-operator 120 converts VDB 118 to a graph format
                                                                           file 122. Terminal operator 124 converts VDB 118 to text
        FIG. 14 shows an example graph layout.
                                                                           format file 126, which may be further processed by text
        FIG. 15 shows the contents of an example decoration                processing software. Terminal operator 128 converts VDB
     database.                                                             118 to a VDB of a schema other than the schema of VDB
                                                                      15
        FIG. 16 shows an example interactive display of a                  118. This may be desirable so that the VDB 130 may be
     directed graph.                                                       processed by another set of query operators which operate
        FIG. 17 shows an example display of a directed graph.              on such other schema. Terminal operators 120, 124, and 128
        FIG. 18 shows an example display of a directed graph.              illustrate various types of operations performed by terminal
                                                                      20
                                                                           operators. It is to be understood that there are other terminal
                    DETAJLED DESCRIPTION                                   operator functions, and these are represented by terminal
                                                                           operator 132 which receives VDB 118 and converts it to
       FIG. 1 illustrates the software architecture of the present         some other format 134 for further processing.
     invention. Source information 102 consists of information                A fourth type of operator is an external-operator. External
     which is to be analyzed. Such information may be, for                 operators take some external format as input, and create
                                                                      25
     example, a computer program, a database, or other docu-               another external format as output. Thus, the functioning of
     ment. An initial operator 104 takes the source information            an external operator can be represented as: ext-op (X)-X.
     102 as input and creates an initial virtual database 106. A           An example of a terminal operator is shown in FIG. 1 as 136.
     virtual database is a sequence of characters organized into           This external operator takes a graph format file 122 and
     one or more sections. Each section contains zero or more              converts it to a layout 138 which may be viewed by a user.
                                                                      30
     records, with each record made up of one or more fields                The present invention may be advantageously imple-
     containing information. Each section of the virtual database          mented using a programmed digital computer of the type
     has an associated schema which describes the format of the
                                                                           which is well known in the art, an example of which is
     records and fields. The virtual database itself has a schema          shown in FIG. 2. As used herein, the term computer includes
     which describes the format of the entire virtual database.            any device or machine capable of accepting data, applying
                                                                      35
     The schema of the virtual database includes the schemas of            prescribed processes to the data, and supplying the results of
     each of the sections.                                                 the processes. FIG. 2 shows a computer system 200 which
        Avirtual database (VDB), such as initial VDB 106, is self          comprises a display monitor 202, a textual input device such
     contained and may be operated on further by other operators.          as a computer keyboard 204, a graphical input device such
     A VDB is self contained, in that if a record is referred to in   40   as a mouse 206, a computer processor 208, a memory unit
     a field in the VDB, then the referred to record is contained          210, a printer 222 and a non-volatile storage device such as
     in the VDB. The self contained characteristic of a VDB will           a disk drive 220. The memory unit 210 includes a storage
     be discussed further below in conjunction with the exem-              area 212 for the storage of, for example, computer program
     plary embodiment.                                                     code, and storage area 214 for the storage of data. The
        All VDB's which have the same schema have the same            45   computer processor 208 is connected to the display monitor
     structure, and store information in a particular format. Thus,        202, the memory unit 210, the non-volatile storage device
     an initial operator, such as initial operator 104 takes source        220, the keyboard 204, the printer 222 and the mouse 206.
     information in some external format (represented as X), and           The external storage device 220 may be used for the storage
     operates on that source information to create a VDB of a              of data and computer program code. The computer processor
     particular schema (represented as V). Thus, the functioning      50   208 executes the computer program code which is stored in
     of an initial operator can be represented as: mit-op (X)-V.           storage area 212 in the memory unit 210. During execution,
        A second type of operator is a query operator, such as             the processor may access data in storage space 214 in the
     query operator 108. Aquery operator takes a VDB of a given            memory unit 210, and may access data stored in the non-
     schema, performs an operation on the VDB, and outputs                 volatile storage device 220. The computer system 200 may
     another VDB of the same schema. The functioning of a             55   suitably be any one of the types which are well known in the
     query operator can be represented as query-op(V)-A'. As               art such as a mainframe computer, a minicomputer, a
     shown in FIG. 1, query operator 108 takes VDB 106 as                  workstation, or a personal computer. In one embodiment, the
     input, processes the information in VDB 106, and creates              computer system 200 operates under control of the UNIX
     VDB 110. VDB 106 and VDB 110 have the same schema.                    operating system.
     Since the input and output to a query operator is a VDB of       60     As shown in FIG. 1, virtual databases are passed from one
     a particular schema, any number of query operators may be             operator to the next in order to process the information
     connected to process information. Thus, such query opera-             contained in the VDBs. As discussed above, this plug-
     tors may be used as reusable components that receive and              compatible architecture provides a flexible processing envi-
     produce VDBs of a particular format. Such a plug-                     ronment and allows for user customization of data analysis
     compatible architecture allows for the combination of opera-     65   applications using various operators. In an advantageous
     tors in different ways to allow users to customize data               embodiment, the mechanism for passing the VDBs from one
     processing applications using standard query operators as             operator to the next is through the use of a UNIX pipe. A
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 83 of 100 PageID #: 117

                                                               5,806,062
                                   5                                                                      6
     pipe is an operating system mechanism that allows two                  306. Operator 306 is an initial operator because it receives
     processes (operators in the present description) to exchange           an external format, the C program code here, and converts
     information as streams of characters. In FIG. 1, operator 104          it to a virtual database. A suitable C information abstractor
     writes the set of characters that represent VDB 106 to an              operator 306 for use with the present invention may be
     outgoing pipe. Process 108 reads these characters and recon-      5    constructed with reference to the CIA C information abstrac-
     structs the structure of VDB 106, operator 108 generates         tor which is described in Chen, Yih-Farn, Reverse
     VDB I 10, and writes VDB 110 to an outgoing pipe. An             Engineering, Practical Reusable UNIX Software, pgs.
     arbitrary number of operators can be combined using a            177-208, chapter 6, editor B. Krishnamurthy, publisher John
     pipeline. Such a mechanism for passing VDBs from one             Wiley & Sons, New York, 1995, which is incorporated by
     operator to another is called a virtual database pipeline.   lo reference herein. Further information on CIA may be found
        The UNIX program "ksh" provides facilities for creating       in Chen, Yih-Farn, Nishimoto, Michael Y., and
     such pipelines easily. The concept of pipelines is available     Ramamoorthy, CV., The C InformationAbstraction System,
     on other operating systems as well, such as Windows NT. In             IEEE Transactions on Software Engineering, Vol. 16, No. 3,
     operating systems that do not support pipelines, pipelines             March 1990, pp. 325-334, which is incorporated by refer-
     can be implemented using shared memory or message                 15   ence herein. Other suitable C information abstractors may be
     passing. UNIX pipes are further described in B. Kernighan              used to generate VDBs 308 and 310. Such suitable C
     and R. Pike, The UNIX Programming Environment,                         information abstractors must generate VDBs which contain
     Prentice-Hall Software Series, 1984, e.g. pgs. 31-33, which            the entity-relationship information described herein.
     is incorporated herein by reference. Thus, in this                        The CIA operator 306 produces VDB 308 when operating
     embodiment, an operator pipes its output database to another      20   on C program version one 302, and produces VDB 310 when
     operator via a UNIX pipe.                                              operating on C program version two 304. VDBs 308 and 310
       There are alternate techniques for passing VDBs between              contain entity-relationship information from the C programs
     operators. For example, VDBs could be stored in files. Thus,           302 and 304 respectively.
     a query operator could read a VDB file, process the                       The schema of VDB 308 and VDB 310 is described in
                                                                       25
     information, and write further information to another VDB              conjunction with FIG. 6, which shows a representation of a
     file. Other techniques for passing VDBs between operators,             VDB 602, and shows the VDB 602 as containing a header
     other than virtual database pipelines and files, could be              and three sections. The header 603 identifies the VDB as a
     implemented by one skilled in the art.                                 virtual database, and may contain other implementation
        Users of a computer system which embodies the present               specific information, such as programming language, system
                                                                       30
     invention may be provided with a library of reusable opera-            identification, etc. The first section of VDB 602 is the entity
     tors which may be applied to various data. Providing users             section 604. The entity section 604 is delimited by a section
     with access to such a library allows the users to combine the          heading ENTITY 610. The section heading is followed by
     operators to create customizable applications.                         lines 612, with each line representing a virtual database
        In one particular embodiment of the invention the soft-             record and containing information defining one entity. Each
                                                                       35
     ware architecture shown in FIG. 1 is used to analyze the               line (i.e. record) contains the following fields:
     structural difference between two computer programs writ-                 id: a unique identification of the entity. In the embodiment
     ten in the C language. Such a difference analysis is useful to               described herein, the entity identification is computed
     determine how a computer program changes from one                            by using a checksum computed from the file, kind, and
     version to another. This embodiment of the invention is                      name fields.
                                                                       40
     illustrated in FIG. 3. Afirst version of a C program 302 is to            name: the name of the entity.
     be compared with a second version of a C program 304. C                   kind: the type of the entity. There are 5 entity types: file
     program version one 302 is shown in FIG. 4 and C program                     (f), function (p), variable (y), macro (m) and type(t).
     version two 304 is shown in FIG. 5. The line numbers in                     These types are defined in accordance with conven-
     FIGS. 4 and 5 are for reference only, and are not part of the     45        tional C program usage.
     actual program.                                                          file: the file which contains the entity.
       The differencing analysis of the presently described                   dtype: the data type of the entity
     embodiment is based upon an entity relationship analysis.                sclass: the storage class of the entity. There are 8 storage
     For purposes of the present embodiment, a C program is                      classes: typedef(t), macdef(d), extern(e), enum(m),
     considered to be made up of 5 types of entities: variables,       50        global(g), macudef(u), static(s), libsym(l). This field
     files, macros, functions, and types. With respect to this                   may also contain "n" if the entity does not have a
     particular embodiment, only non-local variables and types                   storage class.
     are considered. These entities are well known to one of
                                                                              bline: the beginning line of the entity in the file
     ordinary skill in the art of C programming, and will therefore
     not be described in detail herein. A relationship exists                 hline: used only for function(p) and file(f) entities. For
                                                                       55
     between an entity A and an entity B if the definition of entity             function entities this field indicates the ending line of
     A refers to entity B. In other words, entity A refers to entity             the function header. For file entities, this field repre-
     B if A cannot be compiled and executed without the defi-                    sents the total number of lines in the file after C
     nition of B. In such a relationship, Ais considered the parent             language pre-processing.
     and B is considered the child. Such entity-relationship           60
                                                                              dine: the ending line of the entity in the file.
     information of a C program is further described in Chen,                 def: indicates whether the entity is defined(df), declared
     Yih-Farn, The C Program Database and ItsApplications, in                   (dc), or undefined(ud).
     Proceedings of the Summer 1989 USENIX Conference,                        chksum: the checksum of the entity. In one embodiment,
     pages 157-171, USENIX Association, June 1989, which is                      the checksum is computed from text tokens of the
     incorporated by reference herein.                                 65        entity.
       C program version one 302 and C program version two                    selected: this field is used only for VDBs which are output
     304 are processed by a C information abstractor operator                    from query operators. A "y" in this field indicates that
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 84 of 100 PageID #: 118

                                                                5,806,062
                                    7                                                                 8
          the record was selected by the query. A "n" in this field  version one. The first field (ID) contains "2c35delb" which
          indicates that the record is only included in the VDB to   is the unique identification assigned to this entity. The
          satisfy the above described constraint that a VDB is self  second field (name) contains "fi .c" which is the name of the
          contained. Thus, a non-selected record may be included     entity. The third field (kind) contains "f", which indicates
          in a VDB not because it was selected by a query, but 5 that this entity is a file. The fourth field (file) contains
          because one of the fields of a record which was selected   "2c35delb" which indicates the file which contains the
          by the query refers to the nonselected record. The use     entity. Since this entity is itself a file, it refers to its own ID.
          of the selected field will be described in further detail  The fifth field (dtype) is null, because a file does not have a
          below in conjunction with the exemplary embodiment.        datatype. The sixth field (sclass) contains "n" because files
     Taken together, the above fields describe an entity of the C lo
                                                                     do not have a storage class. The seventh field (bline)
                                                                     contains "1", which indicates that the file begins at line 1.
     program being analyzed. The second section of VDB 602 is        The eighth field (hline) contains "9", which indicates the
     the relationship section 606. The relationship section 606 is   size of the file after C pre-processing. The ninth field (dine)
     delimited by a section heading RELATIONSHIP 614. The            contains "9", which indicates the ending line of the file. The
     section heading is followed by lines 616, with each line        tenth field (dei) contains "df" which indicates that the file is
     representing a virtual database record and containing infor- 15 defined. The eleventh field (chksum) contains "ca931c21",
     mation defining one relationship. Each line (i.e. record)               which is the checksum of the entity. The twelfth field
     contains the following fields:                                          ( selected) is only used for VDBs which are output from a
       kindi: the entity kind of the parent entity of the relation-          query operator. Since operator 306 is not a query operator,
          ship.                                                              the selected field is not used in VDB 308 and is therefore
       id 1: the ID of the parent entity of the relationship.           20   blank.
                                                                                Line 710 of VDB 308 describes the function entity main.
       kind2: the entity kind of the child entity of the relation-           The first field (ID) contains "a4e18b42" which is the unique
          ship.                                                              identification assigned to this entity. The second field (name)
       id2: the ID of the child entity of the relationship.                  contains "main" which is the name of the entity. The third
       usage: the line number of the C program where the                25   field (kind) contains "p", which indicates that this entity is
          relationship occurs.                                               a function. The fourth field (file) contains "2c35delb" which
     Taken together, the above fields define an entity relationship          is the identification of the file fl.c, which was defined in line
     in the C program being analyzed.                                        708. This field indicates that the entity "main" is contained
        The third section of VDB 602 is the directory section 608.           in file fl.c. The fifth field (dtype) is void, because the
     The directory section is delimited by a section heading            30   function is defined in the program as having the datatype
     DIRECTORY 618. The section heading is followed by three                 void. The sixth field (sclass) contains "g" which indicates
     lines 620, 622, 624 which act as a directory to the entity              that main is a global function. The seventh field (bline)
     section 610 and the relationship section 606 of VDB 602.                contains "4", which indicates that the function "main"
     Line 620 contains the identifier ENTITY followed by an                  begins on line 4 of the file. The eighth field (hline) contains
     offset and a size. The offset identifies the beginning character   35   "4", which indicates that the end of the function header is at
     of the entity section 604 relative to the beginning of the file,        line 4. The ninth field (dine) contains "9", which indicates
     and the size identifies the length of the entity section 604.           that the function "main" ends on line 9 of the file. The tenth
     Line 622 contains the identifier RELATIONSHIP, followed                 field (dei) contains "df" which indicates that the function is
     by an offset and a size. The offset identifies the beginning            defined. The eleventh field (chksum) contains "7b49619f",
     character of the relationship section 606 relative to the          40   which is the checksum of the entity. The twelfth field
     beginning of the file, and the size identifies the length of the        (selected) is not used and is therefore blank.
     relationship section 606. Line 624 contains the identifier                 Line 712 of VDB 308 describes the variable "y". The first
     DIRECTORY followed by an offset and a size. The offset                  field (ID) contains "cacO6bOa" which is the unique identi-
     identifies the beginning character of the directory section             fication assigned to this entity. The second field (name)
     608 relative to the beginning of the file, and the size            45   contains "y" which is the name of the entity. The third field
     identifies the length of the directory section 608.                     (kind) contains "y", which indicates that this entity is a
        Virtual databases which may be used in conjunction with              variable. The fourth field (file) contains "2c35delb" which
     the present invention may be of the type which are described            is the identification of the file fl.c, which was defined in line
     in Fowler, Glenn, cql-A Flat File Database Query                        708. This field indicates that the entity "y" is contained in
     Language, USENIX Winter 1994 Conference, San                       50   file fl.c. The fifth field (dtype) is "mt", because the variable
     Francisco, pages 11-21, January 1994, which is incorpo-                 is defined in the program as having the datatype mt. The
     rated by reference herein. Other types of virtual databases             sixth field (sclass) contains "g" which indicates that "y" is a
     may also be implemented by one skilled in the art.                      global variable. The seventh field (bline) contains "2",
       The VDB 308 which results from applying the CIA                       which indicates that the variable "y" begins on line 2 of the
     operator 306 to the C program version one 302 is shown in          55   file. The eighth field (hline) contains "O" because this field
     FIG. 7. VDB 308 contains a header 701, an entity section                is not used for variables. The ninth field (dine) contains "2",
     702, a relationship section 704 and a directory section 706.            which indicates that the variable "y" ends on line 2 of the
     The header 701 contains ";vdb" which identifies VDB 308                 file. The tenth field (dei) contains "df" which indicates that
     as a virtual database. The characters following the second              the variable is defined. The eleventh field (chksum) contains
     ";" in the header 701 are comments, and may be used to             60   "7bbeO87d", which is the checksum of the entity. The
     describe certain implementation specific details. In the                twelfth field is not used and is therefore blank.
     embodiment described herein, "CIAO/cc describes the name                  The remaining lines in the entity section 702 of VDB 308
     of the particular implementation. The entity section contains           will not be described in detail. One skilled in the art could
     5 lines, and thus contains information on five entities of C            readily understand the remaining lines in the entity section
     program version one 302 which is shown in FIG. 5.                  65   702 given the above description of lines 708, 710, and 712.
       Line 708 of VDB 308 describes the file entity fl.c. It is               The contents of the relationship section 704 of VDB 308
     assumed that this is the file which contains the C program              will now be described. Line 720 describes the relationship
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 85 of 100 PageID #: 119

                                                                5,806,062
                         9                                                   lo
                                                 involved
     between the function entity main and the macro entityin the relationship and the sorted list is stored in
                                                               MAX.
     The first field (kindi) of line 720 contains "p", which                 relationship 1 sort list 904. The entities in VDB 310 are
     indicates that the parent entity of the relationship defined by         sorted by the entity name and the sorted list is stored in entity
     line 720 is a function. The second field (idi) contains                 2 sort list 906. Each relationship in VDB 310 is sorted based
     "a4e18b42" which indicates the unique identification of the        5    on the entity id's involved in the relationship and the sorted
     parent entity. Referring back to line 710 of the entity section         list is stored in relationship 2 sort list 908. The sorting of the
     712 of VDB 308, it is seen that the entity with the identi-             entities and relationships facilitates the pairwise comparison
     fication "a4e18b42" is the function "main", and thus the       of entities and relationships in the lists.
     function "main" is the parent entity. The third field (kind2)  With respect to the processing of entities, the comparison
     of line 720 contains "m", which indicates that the child lo proceeds as follows:
     entity of the relationship is a macro. The fourth field (id2)     For each entity which exists in entity 1 sort list 902 but
     contains "b0476c43" which indicates the unique identifica-          does not exist in entity 2 sort list 906, the entity is
     tion of the child entity. Referring back to the entity section      stored in entity DB 910 with a tag of "deleted".
     712 of VDB 308, it is seen that the entity with the identi-       For each entity which exists in entity 2 sort list 906 but
     fication "b0476c43" is the macro "MAX", and thus the 15             does not exist in entity 1 sort list 902, the entity is
     macro "MAX" is the child entity. The fifth field (usage)            stored in entity DB 910 with a tag of "added".
     contains "7" which indicates that the relationship defined by
                                                                               For each entity which exists in both entity I sort list 902
     line 720 occurs on line 7 (FIG. 4) of the C program version
     i 302.                                                                       and entity 2 sort list 906:
                                                                                  if the entity checksums are the same, then the entity is
        The remaining lines in the relationship section 704 of          20
     VDB 308 will not be described in detail. One skilled in the                     stored in entity DB 910 with a tag of "same";
     art could readily understand the remaining lines in the                      if the entity checksums are different, then the entity is
     relationship section 704 given the above description of line                    stored in entity DB 910 with a tag of "changed";
                                                                             With respect to the processing of relationships, the compari-
     720.
       The contents of the directory section 706 of VDB 308 will        25
                                                                             son proceeds as follows:
     now be described. Line 730 contains the identifier ENTITY                 For each relationship which exists in relationship 1 sort
     followed by an offset of 20 and a size of 246. The offset 20                 list 904 but does not exist in relationship 2 sort list 908,
     indicates that the beginning character of the entity section                 the relationship is stored in relationship DB 912 with a
     702 is the 20th character of the file. The size indicates that               tag of "deleted".
     the length of the entity section 702 is 246 characters. Line       30     For each relationship which exists in relationship 2 sort
     732 contains the identifier RELATIONSHIP, followed by an                     list 908 but does not exist in relationship 1 sort list 904,
     offset of 279 and a size of 74. The offset 279 indicates that                the relationship is stored in relationship DB 912 with a
     the beginning character of the relationship section 704 is the               tag of "added".
     279th character of the file. The size of 74 indicates that the            For each relationship which exists in both relationship 1
     length of the relationship section 704 is 74 characters. Line      35        sort list 904 and relationship 2 sort list 908, the rda-
     734 contains the identifier DIRECTORY followed by an                         tionship is stored in relationship DB 912 with a tag of
     offset of 363 and a size of 66. The offset of 363 indicates that             "same".
     the beginning character of the directory section 706 is the               After the comparison processing, entity DB 910 and
     363rd character of the file. The size of 66 indicates that the          relationship DB 912 are combined to create VDB 314,
     length of the directory section 706 is 66 characters.              40   which is a virtual database containing the difference infor-
       The VDB 310 which results from applying the CIA                       mation.
     operator 306 to the C program version two 304 is shown in                 The schema of VDB 314 is now described in conjunction
     FIG. 8. A detailed description of VDB 310 and FIG. S will               with FIG. 10. The schema shown in FIG. 10 is substantially
     not be given here. One skilled in the art would readily                 the same as the schema shown in FIG. 6, and therefor only
     understand the contents of VDB 310 as shown in FIG. S              45   the differences between the two schemas will be described
     given the above description of VDB 308.                                 herein. The entries in the entity section 1006 contain one
       VDB 308 and VDB 310 are input to the DBDIFF operator                  extra tag field 1002. This tag field 1002 indicates whether the
     312, which is an initial operator for comparing two C                   entity is added ("a"), changed ("c"), deleted ("d"), or same
     program databases and analyzing the differences between                 ("s"). Similarly, the entries in the relationship section 1008
     the two databases. DBDIFF is an initial operator because it        50   contain one extra tag field 1004. This tag field 1004 indicates
     takes two virtual databases as input, and outputs a single              whether the relationship is added ("a"), deleted ("d"), or
     virtual database. Thus, with respect to the schema of the               same ("s").
     outputted single virtual database 314, the input consisting of             The contents of VDB 314 are shown in FIG. 11. Each line
     two virtual databases can be considered as an "external                 in the entity section 1102 of VDB 314 contains information
     format." The output of operator 312 is VDB 314 which is a          55   on the entities in the two C programs 302 and 304, and
     virtual database which contains the difference information              contains a tag field which indicates the status of the entity.
     which results from a comparison ofVDB 308 and VDB 310.                  For example, line 1106 is the entry for the MIN entity. This
     Each entity and relationship in VDB 308 and VDB 310 is                  entity is not present in C program version one 302, but is
     included in VDB 314 with a tag which indicates whether the              present in the C program version two 304 at line 2 (FIG. 5).
     entity or relationship is changed, deleted, added, or same.        60   Thus, entity MIN was added in the second version, and the
     The procedure for creating VDB 314 is illustrated in FIG. 9,            entry in VDB 314 contains "a" in the tag field 1108 to
     and the schema for VDB 314 is shown in FIG. 10.                         indicate that the entity is added. As another example, line
        The functioning of the DBDIFF operator 312 is described              1110 is the entry for the entity y, which is a variable. In C
     in conjunction with FIG. 9. Two lists are created from VDB              program version one 302, y is defined as an integer in line
     308. The entities in VDB 308 are sorted by the entity name         65   2 (FIG. 4), but is not initialized. In C program version two
     and the sorted list is stored in entity 1 sort list 902. Each           304, y is defined as an integer in line 3 (FIG. 5) and is
     relationship in VDB 308 is sorted based on the entity id's              initialized to MAX. Thus the entity y changed from C
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 86 of 100 PageID #: 120

                                                                5,806,062
                                   11                                                                       12
     program version one 302 to C program version two 304, and                 The file entity fl.c is not related to main, and therefore is
     the entry in VDB 314 contains "c" in tag field 1112 to                 not selected by the filter operator 316. However, the entity
     indicate that the entity has changed.                                  records for the entities main, pointer, MAX, MIN, y, and
        The entries in the relationship section 1104 of VDB 312             end, all contain a reference to the fl.c entity in their "file"
     contain information indicating the status of relationships.        5   field. As discussed above, in order to satisfy the self con-
     For example, line 1114 contains information on the relation-           tamed constraint, if a field in a VDB record makes reference
     ship between the entity "main" and the entity "MAX". In C              to another record, the referred to record must be present in
     program version one 302, the entity MAX was present in the             the VDB. Thus, in this example, record 1220 is included in
     main function at line 7 (FIG. 4). Thus, in C program version           VDB, and its selected field 1221 contains a "n" to indicate
     one 302 there was a relationship between main and MAX,             lo that the record was not selected by the query.
     as indicated in VDB 308 at line 720 (FIG. 7), as discussed
     above. However, in C program version two 304, MAX is not                  At this point in processing, it may be desirable to produce
     present in the function main. Therefore, there is no entry in          a visual representation of the information contained in VDB
     the relationship section of VDB 310 (FIG. 8) corresponding             318. Thus, a graph operator 320 is used to convert VDB 318
     to line 720 in VDB 308. As a result, line 1114 of VDB 314              into a file which represents a directed graph. The file 322
     indicates that this relationship has been deleted with a "d" in    15 resulting from such an operation is shown in FIG. 13. The

     the tag field 1118 of line 1114. Line 1116 contains informa-           graph operator 320 is a terminal-operator, since it takes a
     tion on the relationship between the entity y and the entity           VDB and converts the VDB to an external format. A layout
     MAX. In C program version one 302 the variable y was                   operator 324 may then convert the file 322 representing the
     defined in line 2 (FIG. 4) without reference to the entity              directed graph into a directed graph layout 326. Graph
     MAX. Thus, there is no relationship between the two entities       20   layout 326 may then be printed on a printer, such as printer
     in C program version one 302. In C program version two 304              222. Such a layout operator 324 is an external operator, in
     y is initialized to MAX in line 3 (FIG. 5), which results in            that it processes information in an external format and
     a relationship between y and MAX. This added relationship               outputs information in another external format. Layout
     is indicated by an "a" in the tag field 1120 of line 1116 in            operator 324 may be constructed in accordance with the
     VDB 314. The information contained in the remaining lines          25   techniques described in Gansner, E. R., Koutsofios, E.,
     of VDB 314 would be clear to one skilled in the art based               North, S.C., and Vo, K.P.,A Techniquefor Drawing Directed
     on the above description.                                               Graphs, IEEE-TSE, March 1993, which is incorporated by
       At this point in the processing VDB 314 contains the                  reference herein. Additionally, the graph layout 326 may be
     difference information for the two versions of the C pro-               displayed on a computer graphics display monitor, such as
     grams. However, a user may not be interested in all the            30   monitor 202.
     difference information. Assume for purposes of this example                The directed graph layout 326 is shown in FIG. 14, and
     that a user is only interested in the relationships between the         represents the information contained in VDB 318. Entities
     function main and any other entity. In this case, a query               are represented by nodes of the graph and relationships
     operator could be used to filter out unwanted information               between entities are represented by edges (i.e. connecting
     and create a virtual database with only the desired informa-       35   lines) of the graph. Relationship information between enti-
     tion. Thus, filter operator 316 takes as input VDB 314 and              ties is encoded by the characteristic of connecting lines as
     creates as output VDB 318, which only contains the wanted               follows:
     information. Such a filter operator could be readily designed             same-solid line
     by one skilled in the art, and the details of such a filter               added-dashed line
     operation are not described further herein. It is noted that       40
                                                                               deleted-dotted line
     operator 316 is a query operator in that it takes as input a            The relationship between main and pointer is represented in
     VDB of a particular schema, and outputs a VDB of the same
                                                                             VDB 318 by line 1202 (FIG. 12) and is represented in the
     schema (the schema of VDB 314 and VDB 318 is that shown
                                                                             layout by solid line 1402 to indicate a "same" relationship.
     in FIG. 10.)                                                            The relationship between main and MAX is represented in
       The virtual database, VDB 318, which results from the            45
                                                                             VDB 318 by line 1204 and is represented in the layout by
     application of filter operator 316 on VDB 314 is shown in               dotted line 1404 to indicate a "deleted" relationship. The
     FIG. 12. As can be seen from the contents of VDB 314 (FIG.
                                                                             relationship between main and MIN is represented in VDB
     11), the only entry in the relationship section 1104 of VDB             318 by line 1206 and is represented in the layout by dashed
     314 which describes a relationship which does not include
                                                                             line 1406 to indicate an "added" relationship. The relation-
     the entity main is line 1116. Thus, line 1116 is removed by        50
                                                                             ship between main and y is represented in VDB 318 by line
     the filter operator 316, and line 1116 does not exist in VDB            1208 and is represented in the layout by solid line 1408 to
     318 shown in FIG. 12. The remaining entries in the entity               indicate a "same" relationship. The relationship between
     sections and relationship sections of VDB 314 and VDB 318               main and end is represented in VDB 318 by line 1210 and
     remain the same, except for the addition of a value for the             is represented in the layout by dashed line 1410 to indicate
     selected field.                                                    55
                                                                             an "added" relationship.
        Since VDB 318 is the output of a query operator, the                    The status (i.e. same, deleted, changed, added) of the
     selected field in the entity section records is used to indicate
                                                                             entities are encoded in the shape of the nodes representing
     whether the record has been selected by the query, or if the            the entities as follows:
     record is included in the VDB in order to satisfy the
     constraint that a VDB is self contained. As described above,       60
                                                                               same-box
     filter operator 316 selected only those entities that have a              changed-parallelogram
     relationship with the entity main. These entities are: pointer,           added-ellipse
     MAX, MIN, y, and end. Thus, the entity records in VDB 318                 deleted-plaintext (i.e. no surrounding outline)
     for each of these entities, and the entity main, have a "y" in          The entities main and y were changed, and are represented
     the selected field. This indicates that these records were         65   with a parallelogram. The entities pointer and MAX are the
     selected by the query. Record 1220, which is the record for             same, and are represented with a box. The entities MIN and
     the file entity fl.c, contains a "n" in the selected field 122.         end are added, and are represented with an ellipse.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 87 of 100 PageID #: 121

                                                                5,806,062
                                  13                                                                      14
       It is noted that characteristics other than solidity of lines              A will display entities A, B and C, and will show the
     and shapes of nodes could be used to encode information.                     relationship between entities A and B and entities B and
     For example, the type of the entities could be identified                    C.
     using different colors. The details of the encoded informa-         It is noted that this list of possible interactive queries is for
     tion could vary depending upon the particular implementa- 5 example purposes only, and other queries could also be
     tion. In one such implementation, the graph operator 320         provided by interactive display operator 328. When a user
     makes use of a decoration database, which is a database          interactively selects a query from menu 1604, the interactive
     which specifies the shape, style, and color of a graph node.     display operator 328 automatically constructs a virtual data-
     The allowed values for shape, style, and color are deter-        base pipeline of query operators to perform the desired
     mined by the particular implementation of the layout opera- lo query. Such a virtual database pipeline of query operators
     tor 324. An exemplary decoration database 1500, in accor-        may be constructed in a manner similar to that described
     dance with the particular implementation discussed herein,       above in conjunction with FIG. 3. The interactive display
     is shown in FIG. 15. The first field 1502 of the decoration      operator 328 then initiates execution of the operators and
     database 1500 indicates the tag and kind combination of the      graphically displays the results.
     entity. The second field 1504 indicates the shape of the node 15    For example, with reference to FIG. 16, assume the user
     to be drawn; the third field 1506 indicates the style of the     selects the focus query from menu 1604. This indicates that
     node; the fourth field 1508 indicates the color of the node.     the user wants to view all relationships between the entity y
     For example, the first line 1510 of the database 1500            and any other entity. The interactive display operator 328
     specifies that functions (p) which are the same (s) in both      would construct and execute the appropriate set of query
     versions will be displayed as filled-in lightseagreen boxes. 20 operators. The resulting display from such a query is shown
     The meaning of other lines of the database 1500 would be         in FIG. 17. FIG. 17 shows that entity y has a relationship
     clear to one skilled in the art, in view of the above descrip-   with the entity main and the entity MAX. This relationship
     tion.                                                            is shown in lines 1116 and 1122 of VDB 314 (FIG. 11). As
        In addition to producing a visual representation of the       discussed above, VDB 314 contains the difference informa-
     difference information using layout operator 324 (FIG. 3), 25 tion which results from a comparison of VDB 308 and VDB
     an interactive display operator may be provided such that a      310. Line 1116 identifies the relationship between y and
     user may view a directed graph on a display screen and           MAX, and line 1122 identifies the relationship between y
     interact with the display to generate additional information.    and main.
     The graph file 322 is loaded into interactive display operator      The example display of FIG. 17 shows a new directed
     328. Interactive display operator 328 may advantageously 30 graph representing the results of the interactive query. As an
     be configured as described in, North, SC, Koutsofios, E.,        alternative, the results of the interactive query could be
     Applications ofGraph Visualization, Graphics Interface '94,      displayed integrated with the existing display of FIG. 16.
     Banff, Alberta, 1994, pages 235-245, which is incorporated       This alternative display is shown in FIG. 18. Thus, in FIG.
     herein by reference. The interactive display operator 328        18, the relationship between y and MAX, represented by line
     generates a graphical display 330 such that a user may view 35 1802, has been added to the directed graph. This relationship
     and interact with a displayed directed graph. The graphical      was not shown in the display of FIG. 16, because line 1116
     display 330 may be displayed on a computer graphics              of VDB 314, which identifies the relationship between y and
     display monitor such as monitor 202 (FIG. 2). The user           MAX, was removed by the filter operator 316.
     interaction, such as selecting objects on the screen, may be        The foregoing Detailed Description is to be understood as
     controlled by a graphical user interface, such as mouse 206, 40 being in every respect illustrative and exemplary, but not
     in a manner well known in the art of graphical user inter-       restrictive, and the scope of the invention disclosed herein is
     faces.                                                                  not to be determined from the Detailed Description, but
        The user can select an object on the directed graph and a            rather from the claims as interpreted according to the full
     menu of queries which are appropriate for the selected                  breadth permitted by the patent laws. It is to be understood
     object will be displayed. Assume that the directed graph of        45   that the embodiments shown and described herein are only
     FIG. 14 is being displayed as the graphical display 330. A              illustrative of the principles of the present invention and that
     user may select the node 1420 representing the entity y, and            various modifications may be implemented by those skilled
     the directed graph of FIG. 16 would be displayed. Menu                  in the art without departing from the scope and spirit of the
     1604 is displayed which lists the available queries for the             invention. For example, it is noted that the advantages of
     selected node. In the example shown, there are three queries       50   graphically analyzing document difference information may
     available for user selection: relationship, diff old & new, and         be realized in a manner other than the design shown in FIG.
     focus. These queries perform the following operations:                  3 which utilizes virtual databases. The function of compar-
     relationship:                                                           ing two documents and generating document difference
        Computes and graphically displays all the relationships              information may be performed by a document comparator,
           that either start or terminate with the selected entity.     55   which may be, for example, a software program which
           Whether the operator will compute the relationships               compares two documents and generates difference informa-
           that start or terminate with the selected entity is deter-        tion. Such a document comparator would perform functions
           mined by a user selection.                                        similar to those of operators 306 and 312 to generate such
     diff old & new:                                                         data, but may do so in a manner different than that of
        Computes and displays the line-by-line difference               60   operators 306 and 312. Such difference information gener-
          between the text of the old and new versions of the                ated by a document comparator may be further processed by,
          selected entity.                                                   for example, a graph operator and a layout operator, to
     focus:                                                                  graphically display the document difference data.
        Computes and displays all the entities related to the                  We claim:
          selected entity through one or more layers of relation-       65     1. A data processing apparatus comprising:
          ships. For example, ifentityAis related to entity B, and             a plurality of query operators, each of said query operators
          entity B is related to entity C, a focus query on entity                configured to receive a first virtual data base having a
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 88 of 100 PageID #: 122

                                                               5,806,062
                                  15                                                                  16
        schema, for processing data in said virtual database,              providing a plurality of software operators each config-
        and for outputting a second virtual database reflecting              ured to receive a virtual database having a first schema,
        said processing and having said schema; and                          for processing information contained in said virtual
       means for combining at least two of said query operators              database, and for outputting a virtual database having
        to create an application.                                    5       said first schema; and
       2. The apparatus of claim i wherein said means for                  combining at least two of said software operators to create
     combining further comprises a virtual database pipeline.                 an application.
        3. The apparatus of claim i wherein said query operators           15. The method of claim 14 wherein said step of com-
     are combinable in any order to create an application.              bining further comprises the step of:
        4. The system of claim i further comprising:                 lo    providing a virtual database pipeline.
        an initial operator for converting source information in an        16. The method of claim 14 further comprising the step of:
           external format into a virtual data base having said            providing an initial operator for converting source infor-
           schema.                                                            mation into a virtual database having said first schema.
        5. The system of claim i further comprising:                       17. The method of claim 14 further comprising the step of:
        a terminal operator for converting a virtual database into 15      providing a terminal operator for converting a virtual
           an external format.                                                database having said first schema into an external
        6. The system of claim 5 wherein said external format is              format.
     a file describing a directed graph.                                   18. An apparatus for analyzing the differences between a
        7. A data processing apparatus comprising:                      first document and a second document, each of said docu-
        a first software operator for receiving a first virtual 20 ments comprising entities, the apparatus comprising:
           database having a first schema, for processing data in          an abstractor operator for converting said first and second
           said first virtual database, and for outputting a second           documents into a first virtual database and a second
           virtual database having said first schema; and                     virtual database respectively, each of said virtual data-
        a second software operator for receiving said second                  bases containing information describing entities and
           virtual database, for processing data in said second      25       relationships between entities;
           virtual database, and for outputting a third virtual            a difference operator for comparing said first and second
           database having said first schema.                                 virtual databases and for creating a third virtual data-
        8. The apparatus of claim 7 further comprising:                       base containing difference information.
        an initial operator for converting source information in an        19. The apparatus of claim 18 further comprising:
           external format into a virtual database having said first 30    a terminal operator for converting said third virtual data-
           schema.                                                            base into an external format.
        9. The apparatus of claim 7 further comprising:                    20. The apparatus of claim 18 wherein said external
        a terminal operator for converting a virtual database to an     format describes a directed graph.
           external format.                                                21. The apparatus of claim 18 wherein said first, second,
                                                                     35 and third virtual databases each further comprises: an entity
        lo. The apparatus of claim 7 wherein said first and second
     operators are chosen from a library of operators, and              section containing a plurality of records, each of said records
     wherein each of said operators in said library are configured      describing an entity; and
     to receive a virtual database having said first schema,               a relationship section containing a plurality of records,
     process information in said received virtual database, and               each of said records describing a relationships between
                                                                     40
     output a virtual database having said first schema.                      entities.
        11. The apparatus of claim 7 further comprising:                   22. The system of claim 21 wherein:
        a virtual database pipeline for passing said virtual data-         each of said records in said entity section of said third
           bases between operators.                                           virtual database further comprises a tag field indicating
        12. An apparatus for processing source information com- 45            the status of an entity; and
     prising:                                                              each of said records in said relationship section of said
        an initial operator for receiving said source information in          third virtual database further comprises a tag field
           an external format, for processing said source                     indicating the status of a relationship.
           information, and for outputting a first virtual database        23. A method for analyzing the difference between a first
           having a first schema;                                       document and a second document comprising the steps of:
                                                                     50
        at least one query operator for receiving from said initial        a) applying an initial operator to said first document to
           operator the first virtual database having the first               produce a first virtual database containing information
           schema, for processing information in said virtual                 describing entities in said first document and relation-
           database received from said initial operator, and for              ships between entities;
           outputting a second virtual database having the same 55         b) applying an initial operator to said second document to
           schema as said first virtual database received from said           produce a second virtual database containing informa-
           initial operator; and                                              tion describing entities in said second document and
        a terminal operator for receiving the second virtual data-            relationships between entities;
           base from said query operator, for processing informa-          c) applying a differencing operator to said first and second
           tion in said second virtual database received from said 60         virtual databases and creating a third virtual database,
           query operator, and for outputting information reflect-            said third database containing difference information.
           ing said processing in an external format.                      24. The method of claim 23 further comprising the step of:
        13. The apparatus of claim 12 further comprising:                  d) applying a terminal operator to said third database to
        an external operator for processing said information in               create an external format file.
           said external format.                                     65    25. The method of claim 24 further comprising the step of:
        14. A method for processing information comprising the             applying a filter operator to said third virtual database
     steps of:                                                                between steps c) and d).
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 89 of 100 PageID #: 123

                                                              5,806,062
                                    17                                                                 18
        26. The method of claim 24 wherein said external format            35. The apparatus of claim 34 wherein said difference data
     file describes a directed graph, the method further compris-       is contained in a virtual database, said document comparator
     ing the step of:                                                   further comprising:
        printing said directed graph.                                      an abstractor operator for converting said first and second
        27. The method of claim 24 wherein said external format 5             documents into a first virtual database and a second
     file describes a directed graph, the method further compris-             virtual database respectively, each of said virtual data-
     ing the step of:                                                         bases containing information describing entities and
        displaying said directed graph on a display monitor.                  relationships between entities; and
        28. An apparatus for graphically analyzing the difference          a difference operator for comparing said first and second
                                                                     lo
     between a first document and a second document, each of                  virtual databases and for creating a third virtual data-
     said documents comprising entities, wherein the structure of
                                                                              base containing said difference data.
     said documents defines relationships between said entities,
     the apparatus comprising:                                             36.  A method for graphically analyzing the difference
                                                                        between a first document and a second document, each of
        a document comparator for comparing said first document 15
                                                                        said documents comprising entities, wherein the structure of
           and said second document and for generating difference
                                                                        said documents defines relationships between said entities,
           data which represents the difference between the enti-
                                                                        the method comprising the steps of:
           ties and relationships of said first document and said
           second document; and                                            comparing said first document and said second document
        a layout operator responsive to said difference data for 20           and generating difference data which represents the
           generating a directed graph layout, said directed graph            difference between the entities and relationships of said
           layout including nodes and edges connecting said                   first document and said second document;
           nodes, wherein said nodes represent entities and said           converting said difference data into a directed graph
           edges represent relationships between entities.                    layout, said directed graph layout including nodes and
        29. The apparatus of claim 28 wherein the status of said 25           edges connecting said nodes, wherein said nodes rep-
     entities is encoded by a characteristic of said nodes and the            resent entities and said edges represent relationships
     status of said relationships is encoded by a characteristic of           between entities.
     said edges.                                                           37. The method of claim 36 further comprising the step of:
        30. The apparatus of claim 29 wherein said characteristics
                                                                           encoding entity status using a characteristic of said dis-
     are defined by a decoration database.                           30
        31. The apparatus of claim 28 wherein said difference data
                                                                              played node and encoding relationship status using a
     is contained in a virtual database, said document comparator             characteristic of said displayed edges.
     further comprising:                                                   38. The method of claim 37 wherein said characteristic of
                                                                        said displayed node is defined by a decoration database.
        an abstractor operator for converting said first and second
           documents into a first virtual database and a second 35         39. The method of claim 37 wherein said characteristic of
           virtual database respectively, each of said virtual data-    said displayed node is the shape of said node.
           bases containing information describing entities and            40. The method of claim 37 wherein said characteristic of
           relationships between entities; and                          said displayed node is the color of said node.
                                                                           41. The method of claim 37 wherein said characteristic of
        a difference operator for comparing said first and second
           virtual databases and for creating a third virtual data-  40 said  displayed edge is the solidity of said edge.
           base containing said difference data.                           42. The method of claim 36 further comprising the step of:
        32. The apparatus of claim 28 further comprising:               printing said directed graph layout on a printer.
        a printer for generating a printout of said directed graph         43. The method of claim 36 wherein said difference data
           layout.                                                      is contained in a virtual database, said method further
                                                                     45 comprising the steps of:
        33. The apparatus of claim 28 further comprising:
        a graphical display monitor for displaying said directed           converting said first and second documents into a first
           graph layout.                                                      virtual database and a second virtual database
        34. An apparatus for graphically analyzing the difference             respectively, each of said virtual databases containing
     between a first document and a second document, each of 50               information describing entities and relationships
     said documents comprising entities, wherein the structure of             between entities; and
     said documents defines relationships between said entities,           comparing said first and second virtual databases and
     the apparatus comprising:                                                creating a third virtual database containing said differ-
        a document comparator for comparing said first document               ence data.
           and said second document and for generating difference 55       44. The method of claim 36 further comprising the step of:
           data which represents the difference between the enti-          displaying said directed graph layout on a graphical
           ties and relationships of said first document and said             display monitor.
           second document;                                                45. The method of claim 44 further comprising the step of:
        an interactive display operator responsive to said differ-         initiating a query in response to user interaction with said
           ence data for displaying a directed graph on a display 60          directed graph.
           screen and for initiating a query in response to user           46. The method of claim 45 further comprising the step of:
           interaction with said directed graph, said directed graph       displaying the results of said query on said graphical
           including nodes and edges connecting said nodes,                   display monitor.
          wherein said nodes represent entities and said edges
          represent relationships between entities.                                            *   *   *   *   *
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 90 of 100 PageID #: 124




                   Exhibit E
Case 1:19-cv-00964-CFC-CJB Document 1-1 III
                                        Filed 05/24/19
                                            III             Page
                                                 IID lIDI IDI DII DII91  of 100
                                                                      1011   III PageID     #: 125
                                                                                 OlIO I IID II
                                                                                                                                                                                   US006125371A
      United States Patent                                                              [19                                     ["1                      Patent Number:                                        6,125,371
      Bohannon et al.                                                                                                           [451                     Date of Patent:                                    Sep. 26, 2000

      [541      SYSTEM AND METHOD FOR AGING                                                                             Dias, D. M. et al. "An intelligent page store for concurent
                VERSIONS OF DATA IN A MAIN MEMORY                                                                       transaction and query processing" Resurch Issues on Data
                DATABASE                                                                                                Engineering, 1992: Transactions ona query Processing, Sec-
                                                                                                                        ond International Workshop, Feb. 1992 pp. 12-19.
      [751      Inventors: Philip L. Bohannon, Mt. Tabor, N.J.;                                                         Wu, K. et al. "Dynamic finite versioning: and effective
                           Dennis W. Leinbaugh, Columbus,                                                               versioning approach to concurrent transactions and query
                           Ohio; Rajeev Rastogi, New Providence,                                                        processing" Procedings Ninth International conference on
                           N.J.; Srinivasan Seshadri, Mumbai,                                                           Data Engineering, pp. 577-586, Apr. 1993.
                           India; Abraham Silberschatz, Summit,                                                         Article entitled "Concurrency Control in a Dynamic Search
                           N.J.; Sundararajarao Sudarshan,                                                              Structure" by Udi Manber, Richard E. Ladner University of
                                Mumbai, India                                                                           Washington, 1982, pp. 268-282.
                                                                                                                        Article entitled "Concurrent Manipulation of Binary Search
      F 731     Assignee: Lucent Technologies, Inc., Murray                                                             Trees" by HT. Kung and Philip L. Lehman of Carnegi-
                                Hill, N.J.                                                                              cMellon University, 1980, pp. 354-382.

      [211      Appl. No. :     08/914,744                                                                              Primary Examiner-Jack M. Choules
      [221      Filed:          Aug.      19, 1997                                                                      [571                                                                ABSTRACT
      [511      Int. CI.7 ...................................................... GO6F              17/30                For use with a database of data records stored in a memory,
      [521      U.S. CI ............................................................... 707/203                         a system and method for increasing a memory capacity and
      [581      Field of Search ..................................... 707/200, 201,                                     a memory database employing the system or the method.
                                                                  707/203, 206, 2                                       The system includes: (1) a time stamping controller that
                                                                                                                        assigns a time stamp to transactions to be performed on the
      [561                          References Cited                                                                    database, the time stamp operates to preserve an order of the
                                                                                                                        transactions, (2) a versioning controller that creates multiple
                           U.S. PATENT DOCUMENTS                                                                        versions of ones of the data records affected by the trans-
              5,317,731       5/1994 Dias et al ............................... 707/203                                 actions that are update transactions and (3) an aging
              5,745,905       4/1998 Larsson et al .......................... 707/203                                   controller, which is associated with each of the time stamp-
              5,956,713       9/1999 Bamford et al ............................. 707/8                                  ing and versioning controllers, that monitors a measurable
                                                                                                                        characteristic of the memory and deletes ones of the multiple
                              OTHER PUBLICATIONS                                                                        versions of the ones of the data records in response to the
      Merchant, A et al. "Performance analysis of dynamic finite                                                        time stamp and the measurable characteristic thereby to
      versioning schemes: storage cost vs. obselecence" Knowl-                                                          increase memory capacity.
      edge and Data Engineering, IEEE Transactions on, vol. 8,
      No. 6, Dec. 1996, pp. 985-1001.                                                                                                                                   20       Claims,      4   Drawing Sheets



                                                                                                                                                                                 STAMP
                                                                                              EUPDATE AND RD-ONLY TRANS-                                                         NTER
                                                                               130
                                                                                     -I ACTIONS FOR MAIN MEMORY DATABASE       25

                                                                                                                                        F-IlO                                145
                                                                                                ASSIGN A 11E STAMP TO                   I

                                                                               140H                RECEIVED TRANSACTION                 I                 i i   5
                                                                           L
                                                                                 --
                                                                                          DETERMINE WHETHER A GIVEN TRANS- \Q READ ONE OR MORE
                                                                           Ro             ACTION IS AN UPDATE TRANSACTION 7     /           i
                                                                                                                                                    DATA RECORDS IN
                                                                                                               YES                              RESPONSE TO READ                    HI75
                                                                                            OBTAIN A LATCH ON ONE OR MORE                             JSACTION
                                                                                            DATA RECORDS IO BE MODIFIED OR
                                                                               155H              OTHERWISE CHANGED
                                                                                                                                                                             -

                                                                                          INCREMENT UME STAMP COUNTER ANO           I


                                                                               l6O-       ASSIGN A TIME STAF THERE1RO     TO

                                                                                                  THE DATA RECORD                   I




                                                                                                  COPY OF MOST RECENT FAS
                                                                                            VERSION OF THE DATA RECORD IN

                                                                               165       RESPONSE TO THE UPDATE TRANSACTION


                                                                                         COMMIT TRANSACTION AND RELEASE THE

                                                                               170HTCH         HEW BY ThE UPDATE TRANSACflON]
                                                               IOo             [RSIONCCONTROLLER




                                                                                                               R1



                                                                r______                                                                                         j
                                                                                       CONTINUOUSLY ORDER DATA RECORD VERSIONS                                           DATABASE
                                                                                                                                                        I2O
                                                                     180H                ACCORDING TO ASSOCIATED TIME STAMPS
                                                                                                                                                I




                                                                                                                                                I                   I
                                                                                                                                                                                        I


                                                                                                                                                                                        I




                                                                                                           4                                                        r
                                                                                                                                                                                        H
                                                                     185H MONITOR ONE OR MORE MEASURABLE CRACTERISCS                            I
                                                                I
                                                                                           RELATING TO VOLATILE MEMORY 135                      I
                                                                I                                                                                               I




                                                                I                                         1                                                                 125
                                                                                                                                                                I




                                                                     io_
                                                                                     DELETE PRIOR DES OF DATA RECORD VERSIONS IN
                                                                                                                                                      l35-
                                                                                RESPONSE TO TIME S1AIPS ASSOCIATED WITH THE SAME1                                       MAIN MEMORY
                                                                                      AND AT L[AST ONE   EASURA9LE CHARACTERISTIC               i



                                                                L                                                       pIR_                          PROCESSING SYSTEM 1D5
                             -
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 92 of 100 PageID #: 126

     U.S. Patent                         Sep. 26, 2000                 Sheet i of 4                          6,125,371




                                    PTftÊ+
                                                îTh                                                        _i


                          --
                                                                                                           liME STAMP'
                                   RECEIVE UPDATE AND READ-ONLY TRANS-
                          13O-
                                   ACHONS FOR MAIN MEMORY DATABASE 125

                      I                                                           H-hO                         145
                                           ASSIGN A TIME STAMP TO             I
                                                                                  i
                          14O-_
                                         EACH RECEIVED TRANSACTION                i                115




                                     DETERMINE WHETHER A GIVEN TRANS- \ NO            I   READ ONE OR MORE

                      RO             ACTION IS AN UPDATE TRANSACTION ? /'] DATA RECORDS IN
                                                             YES                      I RESPONSE TO READ
                      i
                                       OBTAIN A LATCH ON ONE OR MORE                           TRANSACTION            ____H175


                          155-        DATA RECORDS TO BE MODIFIED OR                                   ----J
                                             OTHERWISE CHANGED
                                                                                  r
                      i                                                           I




                                     INCREMENT TIME STAMP COUNTER AND
                      i 160-         ASSIGN A TIME STAMP THEREFROM TO             I


                      i
                                              THE DATA RECORD                     I


                      I

                                                     I                            I




                      I
                                    MODIFY A COPY OF MOST RECENT 'FASr            i



                      i 165-           VERSION OF THE DATA RECORD IN              i



                      i             RESPONSE TO THE UPDATE TRANSACTION            i


                      i                                                           i




                                    COMMIT TRANSACTION AND RELEASE THE            I

                          170H       TCH HELD BY THE UPDATE TRANSACTION           i

            100       [ERSIOtNGCONTROLLER                                    J

                                                     ARTD


            I
                                             ---t                                         -i
                                  CONTINUOUSLY ORDER DATA RECORD VERSIONS                                  DATABASE
                  180-__[                                                                        12O   i

                                    ACCORDING TO ASSOCIATED TIME STAMPS
                                                                                                       i
            i


                                                         r

                                                                                                       I
            i
                  185-__[ MONITOR ONE OR MORE MEASURABLE CHARACTERISTICS
            i                                                                                                                    i



                                      RELATING TO VOLATILE MEMORY 135
            I                                                                                          I



            i
                                                     1                                     i
                                                                                                       I
                                                                                                             125                 II
            i
                             DELETE PRIOR ONES OF DATA RECORD VERSIONS IN                  i


            i     190- RESPONSE TO TIME STAMPS ASSOCIATED WITH THE SAME                    i                  MO
                                 AND AT LEAST ONE MEASURABLE CHARACTERISTIC                i
                                                                                                       L                   J
            I


            i
                                                                   AGING CONTROLLERJ           PROCESSING SYSTEM 105
           LH- - :- - -: ::::::-:L::                                   -                       ___ ___
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 93 of 100 PageID #: 127

     U.S. Patent                                     Sep. 26, 2000                Sheet 2 of 4                     6,125,371




                                                                  FIG. 2
                                            ç__   START   J                                      120


              P --------------- J ------                                                                                        I

                          I
                                    DETERMINE A CURRENT VALUE
              I
                                    0F TIME STAMP PARAMETER IN                                                                  I


                  200     J


              I
                                    RESPONSE TO AT LEAST ONE                                                                    I




          I
                          L
                                    MAIN MEMORY CHARACTERISTIC                                                                  I




                                                                                                                                I
              I




                                                                                                                                I
          I
                                    INITL4IIZE FIRST AND SECOND
          I
                                    POINTERS RESPECTIVELY TO A                                                                  I




          I       205-.       TRANSACTION ENTRY IN A "READERS"
                                                                                                                                I




          I                       LIST AND A DATA RECORD VERSION                                                                I




          I
                                     ENTRY OF A "OLDVER" LIST




                                                                                 _I
                          1         CREATE A TEMPORARY SET OF
                  210
                                   DATA RECORD VERSIONS, "OPE'C
                                                                                                                                I
          I               L




          I
                          L
                                   SELECT LARGEST 0F THE THREE                                                                  I




          I 215-                     HME STAMPS OF "OLDVER",                                                                    I




              I
                          L
                                       "READERS" AND "OPEN"                                                                     I




              I

                                                                             I
                                                                                    THEN CURRENT DATA RECORD                    I




              I

                          (
                                        RECORD VERSION IN                          VERSION IS ADDED TO "OPEN",         -225     I




                                                                                                                                I
              I

                              \         "OLDVER" LARGEST ?         /                 SUITABLY ADJUST "OLDVER"
              I




                  230                                                             ALL DATA RECORD VERSIONS ARE
                                            IS CURRENT




              INO
                                                                                                                       -235
                                                                                                                                I


                                          TRANSACTION IN                         NEEDED, "OPEN" DISCARDED AND NO
              I



                                       "READERS" LARGEST ?                       DATA RECORD VERSIONS ARE AGED
                                                                                                                                I
              I




                                                                                                                                I




              I
                  240                   LARGEST DATA RECORD                        DATA RECORD VERSION IS NOT                   I




              I                      VERSION TIME STAMP FROM
                                                                       YES
                                                                                   NEEDED BY ANY TRANSACTION           -245 I
              I                          "OPEN" LARGEST ?                                AND IS DELETED                         I




                                                                                                                                I
              I                                      NO

                  250
                                       EARLIEST TRANSACTION            YES             "AGE" ALL REMAINING              L-255




              L--------------------------
              I
                                         FROM "READERS" ?                                 DATA RECORDS
                                                                                                                   J
                                                                                                                                I




                                                   END
                             FIG. 3

   3OO




                        TIME STAMP




                   VERSION POINTER


OLDER VERSIONS                                NEWER VERSIONS
 OF THIS ITEM                                  OF THIS ITEM


                 JQ


                                                                   I'




                                            OTHER ITEMS CHANCED
                 315c                315d   BY THIS TRANSACTION


                                                                  'D




                                                                  'D
                                                                        Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 94 of 100 PageID #: 128
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 95 of 100 PageID #: 129

     U.S. Patent                    Sep. 26, 2000              Sheet 4 of 4                   6,125,371




                                                   FIG. 4

                                  STARJ                                        120


          P--------
            4O5-j
                                                                               ¿
                                                                                      ------n
                     OBTAIN "X" LOCK ON DATA RECORD
                                                                        400



            410-H      DETERMINE A VERSION POINTER

                                    t"

            415                                                TRAVERSE THE VLE CHAIN AND USE
                                                        YE S
                        IS VERSION POINTER NULL?                A PRIMARY KEY IN ONE OF THE
                                                                VERSIONS OF THE DATA RECORD
                    ______________I NO

                                                                              420
                    IF A PREVIOUS VERSION OF A DATA
                    RECORD CONTAINS THE SAME KEY AS
          I 425-    THE CURRENT VERSION, THEN THE VLE
                     POINTERS ARE TOGGLED, OTHERWISE
                      THE POINTER TO VLE IS DELETED



                                    I
                      IF NO OTHER VLE PRECEDES THE
                      CURRENT VLE, AND A SINGLE VLE
                      FOLLOWS THE CURRENT VLE, THEN
           430--
                    STABILIZE THE DATA RECORD, DELETE
                      THE CURRENT VLE AND PL4CE ON
                           PHYSICAL AGER'S USI



                                    I
            435-            RELEASE "X" LOCK

          L-                                                                                     -j
               ------- I- ---------------
                               E ENDD
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 96 of 100 PageID #: 130

                                                                 6,125,371
                                                                                                            2
           SYSTEM AND METHOD FOR AGING                                        nism that prevents other transactions from getting to the
         VERSIONS OF DATA IN A MAIN MEMORY                                    same data records) or a latch (i.e., a semaphore-control
                              DATABASE                                        mechanism that sends a message to other transactions indi-
                                                                              cating that another transaction is modifying or changing
            TECHNICAL FIELD OF THE INVENTION                             5    these data records), causing other transactions to "wait" to
       The present invention is directed, in general, to database             see the affected data record while the update transaction
     management systems and, more specifically, to a system and               modifies the same.
     method for aging versions of data records in a main memory                Update transactions tend to be multi-step processes. As
     database.                                                                such, it is quite common for a DBM to require a given
                                                                         lo update transaction to wait between process steps while other
              BACKGROUND OF THE INVENTION                                     update transactions complete. While waiting, the update
       Many contemporary application tasks use database sys-                  transaction retains its data record locks or latches; these
     tems to store, retrieve and, even, process data. Database                other update transactions also maintain their data record
     systems typically include a database manager ("DBM") and                 locks and latches. This can lead to interdependency conflicts
     a database (i.e., a data repository). A DBM is a control            15   that require DBM intervention to resolve.
     application that supervises or manages interactions between                 Therefore, while main memory databases have increased
     application tasks and the database. Such supervision and                 speed, the above-described "waits" and conflicts provide a
     management vary among DBMs based on a given DBM's                        source of unpredictability to transaction throughput and
     sophistication and the database's intended use. Arguably,                database response time. This is particularly true for read-
                                                                         20
     two of the most important DBM functions are those that                   only transactions, requiring a simple "look and see" data-
     ensure data recovery (in response to a database crash) and               base access that may be severely delayed because of the
     data integrity.                                                          same.
       Data recovery involves rebuilding at least part of a                     Contemporary control methodologies reduce conflicts
     database after all or part of its data is corrupted/lost, such as   25
                                                                              between update and read-only transactions, giving the latter
     caused by a power outage, a program crash, or the like. If               consistent, but "old" or out-of-date, views of certain data
     certain data is corrupted/lost, the DBM will "recover" at                records or data record types. This is commonly referred to as
     least the portion affected; recovery is usually to a last known          multi-versioning, in which DBMs retain or archive multiple
     valid or "uncorrupt" state. When database recovery efforts               versions of recently updated data records for use by read-
     are undertaken, extended time delays are expected.                  30
                                                                              only transactions. Multi-version DBMs use time stamps to
       With respect to data integrity, however, time delays or                serialize read-only and update transactions, and, more
     latencies (time differential between a request for data and              recently, to serialize read-only transactions with respect to
     actual receipt of the same) are largely intolerable. Early               update transactions. These DBMs require update transac-
     database systems were divided among main (volatile) and                  tions to perform locking to serialize themselves with respect
     disk (non-volatile) memory; DBMs and application tasks              35
                                                                              other update transactions, but not read-only transactions.
     resided, at least in part, in volatile memory, while the                    Multi-versioning techniques, while reducing "waits" and
     database was stored in non-volatile memory. Such systems,                conflicts among transactions, often conflict with DBM
     and their "disk"-based successors, have failed to meet per-              efforts to utilize main memory capacity efficiently. As main
     formance requirements of contemporary high-speed infor-                  memory remains significantly more expensive than disk
     mation management systems ("IMSs," such as communica-               40   memory, main memory DBMs continuously expend pro-
     tions switching systems). This has frequently been due to                cessing resources collecting or "ageing" old and no longer
     latencies inherent to non-volatile memory transactions (e.g.,            needed data record versions, regardless of main memory
     accesses, retrievals, modifications, indices, copies, etc.),             utilization. Contemporary versioning schemes fail to appre-
     exacerbated by data integrity techniques.                                ciate the various costs associated with collecting such data
       Contemporary IMSs demand fast and predictable trans-              45   record versions, particularly failing to understand a tradeoff
     action response times, particularly for transactions that do             between ensuring continual and optimal main memory
     not modify or otherwise change a given database ("read-                  capacity and an efficient use of processing resources.
     only transactions"). One popular methodology maps the                    Therefore, a need exists in the art for an efficient means of
     entire database into volatile memory (a "main memory                     reclaiming main memory space no longer used by such
     database") to improve IMS performance, particularly trans-          50   multi-version techniques-to age, logically and
     action response times. Unfortunately, to ensure data                     economically, data record versions in a main memory data-
     integrity, conventional main memory DBMs delay the pro-                  base.
     cessing of transactions that modify portions of the database
                                                                                          SUMMARY OF THE INVENTION
     ( termed "update transactions") until other transactions with
     respect to such portions are processed. For instance, if two        55      To address the above-discussed deficiencies of the prior
     transactions attempt to access the same file, entry, field, or           art, the present invention provides, for use with a database
     the like (collectively, a "data record") simultaneously, con-            having a plurality of data records, systems and methods that
     temporary DBMs ensure data integrity by preventing an                    efficiently monitor and adaptively increase data capacity in
     update transaction from modifying the data record while the              a database. The present invention introduces the broad
     other relies on the contents of the same.                           60   concept of efficiently and effectively freeing allocated vola-
       Database modifications however generally affect a small                tile memory through aging to timely increase the data
     number of data records only. Typically, a DBM monitors a                 capacity of the database.
     status of a data record that is the subject of an update                   An advantageous embodiment of the system includes
     transaction and grants a right to modify the same to the                 each of a time stamping controller, a versioning controller
     update transaction only when the data record is free (not           65   and an aging controller. The time stamping controller
     otherwise being used or relied upon by another transaction).             assigns a time stamp to transactions to be performed on the
     This right is commonly either a lock (i.e., control mecha-               database as a function of a time stamp counter. The time
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 97 of 100 PageID #: 131

                                                              6,125,371
                                 3
     stamp operates to preserve an order of the transactions. The          same; the term "include," and derivatives thereof, mean
     versioning controller creates multiple versions of data               inclusion without limitation; and the term "or" is inclusive,
     records of the database that are affected by update transac-          meaning and/or.
     tions. The time stamping and versioning controllers coop-               Furthermore, while the following discussion relates to
     crate to allow read-only transactions to be performed on the     5    databases residing in the main memory of a computer, those
     database without requiring data record locks or latches. The          skilled in the art should understand that the broad principles
     aging controller, which may be associated, directly or                and scope of the present invention extend to databases
     indirectly, with each of the time stamping and versioning        contained in other-than-main memory, such as secondary or
     controllers, monitors at least one measurable characteristic     mass storage units.
     ( such as current utilization or capacity of main memory) and lo   In main memory database systems supporting versioning,
     deletes prior ones of the multiple data record versions in            transactions are commonly classified as one of read-only
     response to the time stamp and the at least one measured              ( e.g., a transaction that "reads" data records) or update (e.g.,
     characteristic to thereby increase the data capacity of the           a transaction that "updates" data records or, more broadly,
     database, increasing memory capacity.                                 wants access to a current version of a particular data record).
        The foregoing has outlined rather broadly the features and    15
                                                                           When an update transaction, T, is executed, it most often
     technical advantages of the present invention so that those           updates a given data record-a "current" version of the data
     skilled in the art may better understand the detailed descrip-        record is archived, becoming a most recent "past" version
     tion of the invention that follows. Additional features and           thereof, and the newly updated version becomes the new
     advantages of the invention will be described hereinafter             "current" (or successor) version of the same. Update trans-
     that form the subject of the claims of the invention. Those      20
                                                                           actions commonly use a two step locking protocol-a lock
     skilled in the art should appreciate that they may readily use        is obtained before any modification, or other change, is
     the conception and the specific embodiment disclosed as a             made to the data record; the data record is modified, making
     basis for modifying or designing other structures for carry-          it the most recent past version and creating the new current
     ing out the same purposes of the present invention. Those             version. Finally, when the update transaction commits, the
     skilled in the art should also realize that such equivalent      25
                                                                           data record affected is assigned a time stamp tsn(T) and the
     constructions do not depart from the spirit and scope of the          lock held by the update transaction is released.
     invention in its broadest form.                                         At execution, a read-only transaction is commonly
                                                                           assigned a time stamp, tsn (T). Agiven read-only transaction
           BRIEF DESCRIPTION OF THE DRAWINGS                               reads the version of a particular data record whose time
                                                                      30
       For a more complete understanding of the present                    stamp is less than or equal to its time stamp.
     invention, and the advantages thereof, reference is now                  When a given data record version is no longer needed by
     made to the following descriptions taken in conjunction with          current (or future) transactions, it may be deleted and the
     the accompanying drawings wherein like numbers designate              memory space associated therewith reclaimed ("aging the
     like objects, and in which:                                      35
                                                                           version"). An older version can be aged if no read-only
        FIG. i illustrates a flow diagram of an exemplary method           transaction exists: (1) having a time stamp greater than or
     for controlling multi-versioned data records according to the         equal to the time stamp associated with the older version and
     present invention;                                                    (2) smaller than the time stamp associated with the next data
                                                                           record version of the older version.
        FIG. 2 illustrates a flow diagram of an exemplary method
     for logically aging multi-versioned data records according to    40      Turning now to FIG. 1, illustrated is a flow diagram of an
     FIG. i and the principles of the present invention;                   exemplary method (generally designated 100) of a version-
                                                                           ing manager for controlling multi-versioned data records
       FIG. 3 illustrates a block diagram of an exemplary data             according to the present invention. It should be noted that
     structure used to maintain links to predecessor and successor
                                                                           the embodiment of FIG. 1, like subsequent FIGS. 2 to 5, is
     data record versions according to the embodiments of FIGS.
                                                                           introduced to illustrate the principles of the present inven-
     i and 2; and                                                     45
                                                                           tion only.
       FIG. 4 illustrates a flow diagram of an exemplary method               Version manager loo may be software-based and execut-
     for "stabilizing" linked list data structures associated with         able by any suitably arranged processing system 105 (e.g.,
     the embodiments of FIGS. i to 3.                                      a computer, communications switch, etc.). Version manager
                     DETAJLED DESCRIPTION                             50   100 includes three controllers, namely, a time stamping
                                                                           controller 110, a versioning controller 115 and an aging
       Before undertaking a detailed description of an advanta-            controller 120. Those skilled in the art should be familiar
     geous embodiment of the present invention, it may be                  with the use of controllers in processing environments
     beneficial to discuss the general concept of creating and             generally and, more specifically, with main memory data-
     maintaining multiple versions of data records, known in the      55   bases. Controllers may be implemented in software,
     art as multi-versioning or, simply, "versioning."                     firmware, hardware, or some suitable combination of at least
       Note that the phrase "data record," as used herein, is              two of the three.
     defined broadly to mean any file, entry, record, field, item            To begin, exemplary time stamping controller 110
     and other data associated with at least one database (or any          receives update and read-only transactions for a main
     suitable data repository for that matter); the phrase "asso-     60   memory database 125, step 130; exemplary main memory
     ciated with," and derivatives thereof, as used herein, may            database 125 is stored in a volatile memory 135, which is
     mean to include within, interconnect with, contain, be con-           suitably associated with processing system 105. In response,
     tamed within, connect to or with, couple to or with, be               time stamping controller 110 assigns a time stamp to each
     communicable with, juxtapose, cooperate with, interleave,             received transaction, step 140. Time stamps are assigned to
     be a property of, be bound to or with, have, have a property     65   read-only transactions as a function of a time stamp counter
     of, or otherwise cooperate in accordance with the principles          145, that is also a controller. Versioning manager 100 may
     of the present invention or an embodiment incorporating the           advantageously use the time stamps to preserve an order of
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 98 of 100 PageID #: 132

                                                              6,125,371
                                  5
     such received transactions. According to an advantageous              current data record versions ("oldver"), preferably sorted by
     embodiment, time stamp counter 145 is associated with a               the time stamp of the transaction that created the new current
     conventional system clock (not shown) of processing system            or successor version of the same (i.e., referred to as a "finish
     loo.                                                                  time" of the data record version).
       For each transaction, exemplary versioning controller 115      5      As described with reference to exemplary steps 155 to
     determines whether a given transaction is an update                   170 hereinabove, execution of a given update transaction by
     transaction, decisional step 150. If the transaction is an   aging controller 120 causes the "past" version of the data
     update transaction, YES branch of decisional step 150, then  record to be added into a list, here physical list "oldver." By
     versioning controller 115 (1) obtains a "X" lock on one or   appending to the "oldver" list an entry containing a pointer
     more data records to be modified (or otherwise changed), lo to the data record version aged and its associated time stamp
     step 155, (2) modifies a copy of the most recent "past"               counter 145 indicating when it was aged (i.e., the finish
     version of the data record in response to the update                  time-after the past data record version was unlinked and
     transaction, creating a new "current" or "successor" version,         time stamp counter 145 was incremented, exemplary step
     step 165 and (3) commits the transaction, at which time it            160), aging controller 120 can selectively delete the same
     increments time stamp counter 145, assigns a time stamp          15   upon a determination that no read-only transaction has a
     therefrom to the new "successor" versions of the updated              time stamp less than this data record version's time stamp
     data records and releases the "X" lock held by the update             (exemplary step 190).
     transaction, step 170.                                                  Turning momentarily to FIG. 3, illustrated is a block
       The foregoing exemplary commit processing steps 155 to              diagram of an exemplary data structure, or a version list
                                                                      20
     170 allow time stamping and versioning controllers 110 and            entry ("VLE"), (generally designated 300) that may be used
     115 to cooperate to allow read-only transactions to be                to maintain links to predecessor and successor data record
     performed on main memory database 125 without record                  versions and other information according to the illustrated
     locks. Version controller 115 physically versions the data            embodiment. Exemplary VLE 300 includes a time stamp
     record (exemplary steps 160 to 170) in response to perform-           record 305, a version pointer 310 and a plurality of "other"
                                                                      25
     ing the update. This causes the versioned data record to be           pointers 315. Exemplary time stamp record 305 stores a time
     unreachable by future read-only transactions. Thus, if the            stamp as described hereinabove. Exemplary version pointer
     transaction is a read-only transaction, NO branch of dcci-            310 maintains a pointer to a particular data record version.
     sional step 150, then versioning controller 115 accesses              Exemplary "other" pointers 315 point to predecessor and
     database 125 and reads one or more data records stored                successor data record versions, and possibly other data
                                                                      30
     therein in response to the read-only transaction and, in              records modified or otherwise changed by a given transac-
     particular, the time stamp associated therewith by time               tion.
     stamp controller 110, step 175. The read-only transaction                Returning now to FIG. 2, because main memory database
     may only read records having a time stamp that is less than           125 likely includes millions of data records, a substantial
     the time stamp associated with the transaction.                       majority of which will include only one data record version,
                                                                      35
        Exemplary aging controller 120, which is associated with           it is advantageous to dynamically allocate and free VLEs
     each of time stamping and versioning controllers 110 and              300 as needed for data record versions. As a prelude,
     115, monitors main memory database 125 to (1) continu-                exemplary aging controller 120 marks for collection (or
     ously order (e.g., sort, arrange, etc.) multiple versions of          "ages") and deletes data record versions (freeing or deallo-
     ones of the data records according to their associated time      40
                                                                           cating their associated VLEs 300) having a "finish" time
     stamps, step 180 and (2) monitor one or more measurable               stamp less than a time stamp parameter, L, that is responsive
     characteristics describing, relating to, or otherwise associ-         to one or more measurable main memory characteristics. L
     ated with a utilization or capacity of main memory 135, step          may change over time (adapt) and provides suitable indica
     185. Exemplary aging controller 120 deletes prior ones of             of how aggressively predecessor data record versions should
     the multiple versions of the data records in response to the     45
                                                                           age.
     time stamp associated with the ones of multiple versions and             To begin, aging controller 120 determines a current value
     at least one measurable main memory characteristic, step              of L in response to one or more measurable main memory
     190.                                                                  characteristics, step 200, such as a current utilization or
       It should be noted that a primary difference between                capacity of main memory, a trend analysis of a utilization or
     logical aging according to the present invention (responsive     50   capacity ofmain memory over a time period (t), or any other
     to a measurable main memory characteristic) and physical              applied mathematics- or statistics-based analysis, including
     aging (generally known in the art), occurs when a read-only           a comparison of any of the same with a threshold, ceiling!
     transaction ceases to see a particular data record version;           floor, limit, set point or the like. Exemplary step 200 may be
     more particularly, data that is visible to a given read-only          performed executed in response to completing a transaction,
     transaction may not be logically aged for the duration of that   55   alternatively, it may be performed periodically, a
     transaction, while data visible to a read-only transaction            periodically, regularly, irregularly, randomly or otherwise as
     during a reading operation cannot be physically aged for the          is appropriate to a given aging controller 120 embodiment.
     duration of that operation.                                           Although illustratively performed by aging controller 120,
       Turning now to FIG. 2, illustrated is a flow diagram of an          step 200 may alternatively be performed elsewhere and
     exemplary method of an embodiment of the aging controller        60   communicated to aging controller 120.
     (generally designated 120) of FIG. 1 for logically aging                Aging controller 120 initializes a first pointer to a trans-
     multiversioned data records according to the principles of            action entry of the "readers" list having the largest time
     the present invention. For purposes of illustration, the              stamp that is less than L, and a second pointer to a data
     description of FIG. 2 concurrently references the embodi-             record version entry of the "oldver" list having the largest
     ment of FIGS. 1 and 3 (introduced momentarily). Exemplary        65   finish time stamp that is less than L, step 205. Aging
     aging controller 120 assumes a sorted time stamped linked             controller 120 creates a temporary set (a linked list) of data
     list of transactions ("readers"), and a linked list of non-           record versions, "open," step 210.
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 99 of 100 PageID #: 133

                                                                 6,125,371
                                    7                                                                       8
       Aging controller 120 backwards traverses the "readers"                 pointers 315c, 315d), facilitating updates to time stamps 305
     and "oldver" lists to the respective beginnings thereof,                 of versions created by the common transaction when it
     inserting data record versions into "open" that are not                  commits; deletions, if given transaction aborts, of data
     needed by transactions of the "reader." More particularly, as            record versions created by the transaction; or otherwise.
     aging controller 120 performs this traversal, it continuously       5      Turning now to FIG. 4, illustrated is a flow diagram of an
     selects the largest of three time stamps, (1) the finish time of
                                                                              exemplary method (generally designated 400) of operating a
     the current data record version in the "oldver" list, (2) the
     time stamp of the current transaction in the "readers" list and     controller for "stabilizing" the linked list data structure
     ( 3) the largest data record version time stamp in "open," step     associated with methods 100 and 120. For purposes of
     215.                                                                illustration, the description of FIG. 4 concurrently references
                                                                     lo the embodiments of FIGS. 1 to 3; more particularly, method
        Depending on which of the three time stamps is largest,
                                                                         400 is suitably associated with, and either directly or indi-
     one of the following actions is performed: (1) if the finish
                                                                         rectly controlled by, aging controller 120.
     time of the current data record version from "oldver" is the
     largest, YES branch of decisional step 220, then the current           As described hereinabove, a data record version is added
     data record version is added to "open," and the second                   to "open" (a linked list of VLEs 300 associated with data
                                                                         15
     pointer is moved down the list by one toward data record                 record versions to be aged) when aging controller 120, as a
     versions having earlier finish times, step 225; (2) if the time          function of L, fails to find a transaction having a time stamp
     stamp of the current transaction from "readers" is the largest,          between a given VLE's time stamp and a time stamp
     YES branch of decisional step 230, then all data record                  associated with the data record version following the same
     versions currently in "open" are needed by the current                   in the VLE chain. According to the illustrated embodiment,
                                                                         20
     transaction, so "open" is discarded and none of the data                 in addition to ensuring that data record versions that are no
     record versions in it are aged, step 235; (3) if the largest data        longer required are deleted and their associated memory
     record version time stamp from "open" is the largest, YES                freed, aging controller 120 also stabilizes the VLE 300
     branch of decisional step 240, then the data record version              linked list data structure, and substructures, by removing a
     is not needed by any transaction, and the data record version            VLE 300 link associated with the data record version that is
                                                                         25
     with the largest time stamp is aged and deleted from "open,"             no longer needed and toggling pointer/indices to point to the
     step 245; and (4) if the earliest transaction from "readers" is          version instead of VLE 300.
     encountered, YES branch of decisional step 250, then all                    To begin, aging controller 120 obtains an "X" latch on a
     remaining data record versions are "aged," step 255.                     data record marked for deletion, as described hereinabove,
       Thus, according to the illustrated embodiment, aging              30
                                                                              to ensure that no transaction is accessing the same, step 405.
     controller 120 preferably "ages" non-viable or useless data              Aging controller 120 identifies a version pointer, or primary
     record versions having a finish time less than L. If L                   key, for the data record version from the version pointed to
     adaptively increases, then aging controller 120 more aggres-             by VLE 300, step 410. If the version pointer in VLE 300 is
     sively attempts to free storage, most advantageously making              null, YES branch of decisional step 415, then aging con-
     a single pass through each of the "readers" transaction and         35
                                                                              troller 120 traverses the associated VLE chain and a primary
     "oldver" data record version lists-preferably simulta-                   key contained in one of the data record versions is used, step
     neously traversing the "readers" and "oldver" lists using                420. If aging controller 120 determines that the version
     pointers to current entries in the respective lists.                     pointer in VLE 300 is not null, NO branch of decisional step
       As mentioned hereinabove, in a main memory database                    415, then for every index that contains a pointer to VLE 300,
     versioning scheme, the efficiency of collecting old versions        40
                                                                              if a previous data record version contains the same key value
     that are no longer needed is a tradeoff between space and                as the "current" data record version, then the pointer to VLE
     time: if less time is spent to find "unneeded" data record               300 in the index is toggled to the previous data record
     versions, the more "unneeded" data record versions that                  version's VLE 300, else the pointer to VLE 300 is deleted
     remain and occupy valuable main memory space. To balance                 from the index, step 425.
     these contradictory goals, the principles of the present            45     If no other VLE 300 precedes the current VLE and a
     invention employ one or more measurable characteristics to               single VLE 300, y', follows VLE 300 in the VLE chain for
     vary a level of "eagerness"-by tying the same to                         this data record version, then aging controller 120 stabilizes
     utilization/capacity characteristics about main memory                   the data record as follows: (1) if the version pointer in y' is
     usage. Finding "unneeded" data record versions typically                 not null, and a previous data record version contains the
     has a lower priority when memory is plentiful, but becomes          50   same key value as the current data record version, then the
     increasingly aggressive as memory resources become                       pointer to y' in every index is toggled to the version pointed
     scarce. In other words, aging controller 120 adaptively                  to y', the pointer to the VLE is deleted from the index; (2)
     detects "unneeded" data record versions-adapting in                      y' is placed on the physical ager's list, and deletes VLE 300
     response to a current utilization/capacity or utilization/               from the VLE chain for the data record and both VLE 300
     capacity trend/pattern of main memory 135.                          55   and the version pointer it points to (assuming not null) are
       According to an advantageous embodiment, if a data                     placed in "open," step 430. Aging controller 120 releases the
     record has but a single version, then it may advantageously              "X" lock, step 435.
     be stored "as is," without VLE 300. VLEs 300 may be                         In addition to the foregoing, conventional communica-
     dynamically allocated as successor versions of data records              tions principles and theories are discussed in The Irwin
     are created (each VLE represents one data record version).          60   Handbook of Telecommunications, by Green, Irwin. Profes-
     A plurality of VLEs 300 associated with a given data record              sional Publishing (2nd ed. 1992); conventional processing
     are linked together as a doubly-linked list ordered by time              systems and their architecture are more fully discussed in
     stamp (i.e., exemplary pointers 315a, 315b). Read-only                   The Indispensable PC Hardware Book, by Messmer, Addi-
     transactions can traverse VLE "chains" to find a particular              son Wesley (2nd ed. 1995) and Computer Organization and
     version of a given data record. Each VLE 300 may be found           65   Architecture, by Stallings, MacMillan Publishing Co. (3rd
     on a list of other versions created by a common transaction              ed. 1993); and conventional electronic circuit design is more
     while the common transaction was active (i.e., exemplary                 fully discussed in The Art ofElectronics, by Horowitz and
Case 1:19-cv-00964-CFC-CJB Document 1-1 Filed 05/24/19 Page 100 of 100 PageID #: 134

                                                                6,125,371
                                     9                                                                 lo
      Hill, Cambridge (2nd ed. 1989). Each of the foregoing                 12. The method as recited in claim S further compris
      publications is incorporated herein by reference for all           the steps of:
      purposes as if fully set forth herein.                                determining a time stamp parameter as a function of said
         Although the present invention and its advantages have                measurable characteristic; and
      been described in detail, those skilled in the art should 5           deleting ones of said multiple versions of said ones of said
      understand that they can make various changes, substitu-                 data records as function of said time stamp parameter.
      tions and alterations herein without departing from the spirit        13. The method as recited in claim 12 further comprising
      and scope of the invention in its broadest form.                   the step of adapting said time stamp parameter over a time
         What is claimed is:                                             period thereby to change a rate at which said ones of said
         1. A processing system for use with a database of data       lo multiple versions age.
                                                                            14. The method as recited in claim S wherein said time
      records, said database stored in a memory, comprising:             stamp is contained within a version list entry, further com-
         a time stamping controller that assigns a time stamp to         prising the step containing pointers to related data record
            transactions to be performed on said database;               versions affected by said transactions in said version list
         a versioning controller that creates multiple versions of 15 entry.
            ones of said data records affected by said transactions         15. A main memory database system, comprising:
            that are update transactions; and                               a database of data records stored in a main memory; and
         an aging controller that monitors a measurable character-          a main memory database management system, including:
            istic of said memory and deletes ones of said multiple             a transaction processing controller that receives and
            versions of said ones of said data records in response to 20          processes transactions on ones of said data records,
             said time stamp and said measurable characteristic                        said transactions classified either update or read-
           thereby to increase a capacity of said memory.                              only,
        2. The processing system as recited in claim i wherein                       a data record latching controller, associated with said
      said time stamp is generated as a function of a time stamp                        transaction processing controller, that allows ones of
      counter.                                                          25
                                                                                        said data records to be latched as a function of said
        3. The processing system as recited in claim 2 wherein                          update transactions,
      said system increments said time stamp counter.                                a time stamping controller, associated with said trans-
         4. The processing system as recited in claim i wherein                        action processing controller, that assigns a time
      said time stamping controller reads said time stamp via a                        stamp to transactions to be performed on said data-
      pointer.                                                          30
                                                                                       base as a function of a time stamp counter,
         5. The processing system as recited in claim i wherein a                    a versioning controller, associated with said time
      time stamp parameter is determined as a function of said                         stamping controller, that creates multiple versions of
      measurable characteristic and said aging controller deletes                      ones of said data records affected by said update
      ones of said multiple versions of said ones of said data                       transactions, and
      records as function of said time stamp parameter.                 35
                                                                                  an aging controller, associated with each of said time
         6. The processing system as recited in claim 5 wherein                      stamping and versioning controllers, that monitors a
      said time stamp parameter adapts over a time period thereby                    measurable characteristic of said main memory and
      to change a rate at which said ones of said multiple versions                  deletes ones of said multiple versions of said ones of
      age.                                                                           said data records in response to said time stamp and
         7. The processing system as recited in claim i wherein         40
                                                                                     said measurable characteristic thereby to increase a
      said time stamp is contained within a version list entry, said                 capacity of said main memory.
      version list entry containing pointers to related data record             16. The main memory database system as recited in claim
      versions affected by said transactions.                                15 wherein said main memory database management system
         8. Amethod of operating a processing system for use with            increment said time stamp counter.
      a database ofdata records, said database stored in a memory,      45
                                                                                17. The main memory database system as recited in claim
      comprising the steps of:                                               15 wherein said time stamping controller reads said time
         assigning a time stamp to transactions to be performed on           stamp via a pointer.
            said database;                                                      18. The main memory database system as recited in claim
                                                                             15 wherein a time stamp parameter is determined as a
         creating multiple versions of ones of said data records             function of said measurable characteristic and said aging
           affected by said transactions that are update transac-       50
                                                                             controller deletes ones of said multiple versions of said ones
             tions;                                                          of said data records as function of said time stamp param-
         monitoring a measurable characteristic of said memory;              eter.
           and                                                                  19. The main memory database system as recited in claim
         deleting ones of said multiple versions of said ones of said   55
                                                                             18 wherein said time stamp parameter adapts over a time
             data records in response to said time stamp and said            period thereby to change a rate at which said ones of said
             measurable characteristic thereby to increase a capacity        multiple versions age.
             of said memory.                                                   20. The main memory database system as recited in claim
         9. The method as recited in claim S wherein said time               15 wherein said time stamp is contained within a version list
      stamp is generated as a function of a time stamp counter.         60
                                                                             entry, said version list entry containing pointers to related
         lo. The method as recited in claim 9 further comprising             versions of said ones of said data records affected by said
      the step of incrementing said time stamp counter.                      transactions.
         11. The method as recited in claim S further comprising
      the step of reading said time stamp via a pointer.                                              *   *   *   *   *
